Exhibit 10.1

 

EXECUTION COPY

 

 

 

$225,000,000

 

SENIOR CREDIT AGREEMENT

 

among

 

WEBSENSE, INC.,
as Borrower,

 

The Several Lenders
from Time to Time Parties Hereto,

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Senior Administrative Agent,

 

BANK OF AMERICA, N.A.,
as Syndication Agent,

 

KEY BANK NATIONAL ASSOCIATION,
JP MORGAN CHASE BANK, N.A. and
CITIBANK, N.A.,
as Co-Documentation Agents

 

and

 

MORGAN STANLEY & CO. INCORPORATED,
as Senior Collateral Agent

 

Dated as of October 11, 2007

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Sole Lead Arranger and Sole Bookrunner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

SECTION 1.

 

DEFINITIONS

 

1

 

 

 

 

 

1.1

 

Defined Terms

 

1

1.2

 

Other Definitional Provisions

 

35

 

 

 

 

 

SECTION 2.

 

AMOUNT AND TERMS OF TERM COMMITMENTS

 

37

 

 

 

 

 

2.1

 

Term Commitments

 

37

2.2

 

Procedure for Term Loan Borrowing

 

37

2.3

 

Repayment of Term Loans

 

37

 

 

 

 

 

SECTION 3.

 

AMOUNT AND TERMS OF REVOLVING COMMITMENTS

 

38

 

 

 

 

 

3.1

 

Revolving Commitments

 

38

3.2

 

Procedure for Revolving Loan Borrowing

 

38

3.3

 

Swingline Commitment

 

39

3.4

 

Procedure for Swingline Borrowing; Refunding of Swingline Loans

 

39

3.5

 

Commitment Fees, etc.

 

41

3.6

 

Termination or Reduction of Revolving Commitments

 

41

3.7

 

L/C Commitment

 

41

3.8

 

Procedure for Issuance of Letter of Credit

 

42

3.9

 

Fees and Other Charges

 

42

3.10

 

L/C Participations

 

43

3.11

 

Reimbursement Obligation of the Borrower

 

44

3.12

 

Obligations Absolute

 

44

3.13

 

Letter of Credit Payments

 

45

3.14

 

Applications

 

45

 

 

 

 

 

SECTION 4.

 

GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

 

45

 

 

 

 

 

4.1

 

Optional Prepayments

 

45

4.2

 

Mandatory Prepayments and Commitment Reductions

 

46

4.3

 

Conversion and Continuation Options

 

47

4.4

 

Limitations on Eurodollar Tranches

 

47

4.5

 

Interest Rates and Payment Dates

 

48

4.6

 

Computation of Interest and Fees

 

48

4.7

 

Inability to Determine Interest Rate

 

49

4.8

 

Pro Rata Treatment and Payments

 

49

4.9

 

Requirements of Law

 

51

4.10

 

Taxes

 

52

4.11

 

Indemnity

 

54

4.12

 

Change of Lending Office

 

54

4.13

 

Replacement of Lenders

 

55

4.14

 

Evidence of Debt

 

55

 

i

--------------------------------------------------------------------------------


 

4.15

 

Illegality

 

56

 

 

 

 

 

SECTION 5.

 

REPRESENTATIONS AND WARRANTIES

 

56

 

 

 

 

 

5.1

 

Financial Condition

 

56

5.2

 

No Change

 

57

5.3

 

Corporate Existence; Compliance with Law

 

58

5.4

 

Power; Authorization; Enforceable Obligations

 

58

5.5

 

No Legal Bar

 

58

5.6

 

Litigation

 

59

5.7

 

No Default

 

59

5.8

 

Ownership of Property; Liens

 

59

5.9

 

Intellectual Property

 

59

5.10

 

Taxes

 

59

5.11

 

Federal Regulations

 

59

5.12

 

Labor Matters

 

60

5.13

 

ERISA

 

60

5.14

 

Investment Company Act; Other Regulations

 

60

5.15

 

Subsidiaries

 

60

5.16

 

Use of Proceeds

 

61

5.17

 

Environmental Matters

 

61

5.18

 

Accuracy of Information, etc.

 

62

5.19

 

Security Documents

 

62

5.20

 

Solvency

 

63

5.21

 

Indebtedness

 

63

5.22

 

Anti-Terrorism Laws

 

64

 

 

 

 

 

SECTION 6.

 

CONDITIONS PRECEDENT

 

65

 

 

 

 

 

6.1

 

Effective Date

 

65

6.2

 

Conditions to the Funding Date

 

67

6.3

 

Each Credit Event

 

68

6.4

 

Certain Funds

 

69

 

 

 

 

 

SECTION 7.

 

AFFIRMATIVE COVENANTS

 

70

 

 

 

 

 

7.1

 

Financial Statements

 

70

7.2

 

Certificates; Other Information

 

71

7.3

 

Payment of Obligations

 

73

7.4

 

Maintenance of Existence; Compliance

 

73

7.5

 

Maintenance of Property; Insurance

 

73

7.6

 

Inspection of Property; Books and Records; Discussions

 

73

7.7

 

Notices

 

74

7.8

 

Environmental Laws

 

74

7.9

 

Interest Rate Protection; Hedging Requirements

 

75

7.10

 

Additional Collateral, etc.

 

75

7.11

 

Offer Conversion

 

77

7.12

 

Conduct of the Scheme

 

77

7.13

 

Conduct of the Offer

 

78

7.14

 

Further Assurances

 

80

 

ii

--------------------------------------------------------------------------------


 

7.15

 

[Intentionally Omitted]

 

80

7.16

 

Syndication

 

80

7.17

 

Blocked Accounts; Escrow Accounts

 

81

 

 

 

 

 

SECTION 8.

 

NEGATIVE COVENANTS

 

81

 

 

 

 

 

8.1

 

Financial Condition Covenants

 

81

8.2

 

Indebtedness

 

82

8.3

 

Liens

 

84

8.4

 

Fundamental Changes

 

86

8.5

 

Disposition of Property

 

87

8.6

 

Restricted Payments

 

88

8.7

 

Capital Expenditures

 

89

8.8

 

Investments

 

89

8.9

 

Optional Payments and Modifications of Certain Debt Instruments and Agreements

 

91

8.10

 

Transactions with Affiliates

 

92

8.11

 

[Intentionally Omitted]

 

92

8.12

 

Hedge Agreements

 

92

8.13

 

Changes in Fiscal Periods

 

92

8.14

 

Negative Pledge Clauses

 

92

8.15

 

Clauses Restricting Subsidiary Distributions

 

93

8.16

 

Lines of Business

 

93

8.17

 

Amendment to Scheme

 

93

8.18

 

Amendments to Offer

 

94

8.19

 

Blocked Accounts

 

95

 

 

 

 

 

SECTION 9.

 

EVENTS OF DEFAULT

 

95

 

 

 

 

 

SECTION 10.

 

THE AGENTS

 

98

 

 

 

 

 

10.1

 

Appointment

 

98

10.2

 

Delegation of Duties

 

99

10.3

 

Exculpatory Provisions

 

99

10.4

 

Reliance by Agents

 

100

10.5

 

Notice of Default

 

100

10.6

 

Non Reliance on Agents and Other Lenders

 

100

10.7

 

Indemnification

 

101

10.8

 

Agent in Its Individual Capacity

 

101

10.9

 

Successor Agents

 

102

10.10

 

Agents Generally

 

102

10.11

 

The Lead Arranger

 

102

10.12

 

Additional Collateral Agents

 

103

 

 

 

 

 

SECTION 11.

 

MISCELLANEOUS

 

104

 

 

 

 

 

11.1

 

Amendments and Waivers

 

104

11.2

 

Notices

 

106

11.3

 

No Waiver; Cumulative Remedies

 

108

11.4

 

Survival of Representations and Warranties

 

108

 

iii

--------------------------------------------------------------------------------


 

11.5

 

Payment of Expenses and Taxes

 

108

11.6

 

Successors and Assigns; Participations and Assignments

 

110

11.7

 

Adjustments; Set off

 

114

11.8

 

Counterparts

 

115

11.9

 

Severability

 

115

11.10

 

Integration

 

115

11.11

 

GOVERNING LAW

 

115

11.12

 

Submission To Jurisdiction; Waivers

 

115

11.13

 

Acknowledgments

 

116

11.14

 

Releases of Guarantees and Liens; Termination

 

116

11.15

 

Confidentiality

 

117

11.16

 

WAIVERS OF JURY TRIAL

 

118

11.17

 

Patriot Act Notice

 

118

11.18

 

Delivery of Addenda

 

118

11.19

 

Effect of Restatement

 

118

 

iv

--------------------------------------------------------------------------------


 

ANNEX:

 

 

 

 

 

A

 

Pricing Grid

 

EXHIBITS:

 

 

 

A

 

Form of Addendum

B

 

Form of Assignment and Assumption

C

 

Form of Compliance Certificate

D

 

Form of Guarantee and Collateral Agreement

E

 

[Intentionally Deleted]

F

 

[Intentionally Deleted]

G

 

Form of Exemption Certificate

H-1

 

Form of Term Note

H-2

 

Form of Revolving Note

H-3

 

Form of Swingline Note

I

 

Form of Closing Certificate

J-1

 

Form of Legal Opinion of Cooley Godward Kronish LLP

J-2

 

Form of Legal Opinion of Herbert Smith LLP

J-3

 

Form of Legal Opinion of Arthur Cox

K-1

 

Form of Control Agreement

K-2

 

Form of Blocked Account Control Agreement

K-3

 

Form of Blocked Account Control Agreement

L

 

Form of Intercompany Note

M

 

Form of Perfection Certificate

 

v

--------------------------------------------------------------------------------


 

SENIOR CREDIT AGREEMENT, dated as of October 11, 2007, among WEBSENSE, INC., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), MORGAN STANLEY SENIOR FUNDING, INC., as sole lead arranger and sole
bookrunner (in such capacity, the “Lead Arranger”), MORGAN STANLEY SENIOR
FUNDING, INC., as senior administrative agent (in such capacity, and together
with its successors in such capacity, the “Senior Administrative Agent”), BANK
OF AMERICA, N.A., as syndication agent (in such capacity, the “Syndication
Agent”), KEY BANK NATIONAL ASSOCIATION, JP MORGAN CHASE BANK, N.A. and CITIBANK,
N.A., as co-documentation agents (in such capacity, the “Co-Documentation
Agents”) and MORGAN STANLEY & CO. INCORPORATED, as Senior Collateral Agent (in
such capacity, and together with its successors in such capacity, the “Senior
Collateral Agent”).

 

WHEREAS, the Borrower has requested that (a) the Lenders extend credit in the
form of Term Loans on the Funding Date in an aggregate principal amount not in
excess of $210,000,000 and (b) the Revolving Lenders extend credit in the
form of Revolving Loans, the Swingline Lender extend credit in the form of
Swingline Loans and the Issuing Bank issue Letters of Credit, in each case at
any time and from time to time during the Revolving Availability Period such
that the aggregate Revolving Exposures will not exceed $15,000,000 at any time.

 

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Bank is willing to issue Letters of Credit for the account of the Borrower, on
the terms and subject to the conditions set forth herein.

 

The parties hereto hereby agree as follows:

 

SECTION 1. DEFINITIONS

 

1.1           Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

 

“Acceptable Bank”:  (a) a bank or financial institution which has a rating for
its long-term unsecured and non credit-enhanced debt obligations of A2 or higher
by S&P, F2 or higher by Fitch Ratings Ltd or P2 or higher by Moody’s or a
comparable rating from an internationally recognized credit rating agency or
(b) any other bank or financial institution approved by the Senior
Administrative Agent.

 

“Acquired Person”:  as defined in Section 8.2(j).

 

--------------------------------------------------------------------------------


 

“Acquisition”:  one or more transactions, whether pursuant to the Scheme or an
Offer (including without limitation arrangements under the Compulsory Purchase
Procedure, privately negotiated transactions or open market purchases), pursuant
to which the Borrower or one of its Subsidiaries acquires any or all
Constellation Shares or Capital Stock of Constellation or procures the
cancellation of any or all such Constellation Shares or Capital Stock of
Constellation or acquires or funds the exercise of any or all options over, or
rights in respect of, such Constellation Shares or Capital Stock of
Constellation.

 

“Acquisition Agreement”:  an agreement between the Borrower, Bidco and
Constellation in respect of the Scheme.

 

“Acquisition Effective Date”: the date upon which the Court Order is filed with
the Registrar of Companies as required by Section 425 of the Companies Act 1985
(or, if applicable, Section 899 of the Companies Act 2006).

 

“Addendum”:  an instrument, substantially in the form of Exhibit A, by which a
Lender becomes a party to this Agreement as of the Effective Date.

 

“Additional Collateral Agent”:  as defined in Section 10.12.

 

“Adjustment Date”:  as defined in the Pricing Grid.

 

“Affected Lender”:  as defined in Section 4.13.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

“Agents”:  the collective reference to the Syndication Agent, the
Co-Documentation Agents, the Lead Arranger, the Senior Administrative Agent and
the Senior Collateral Agent.

 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Funding Date, the aggregate amount of such Lender’s Commitments
at such time and (b) thereafter, the sum of (i) the aggregate then unpaid
principal amount of such Lender’s Term Loans and (ii) the amount of such
Lender’s Revolving Commitment then in effect or, if the

 

2

--------------------------------------------------------------------------------


 

Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”:  this Senior Credit Agreement.

 

“Anti-Terrorism Laws”:  Executive Order No. 13224, the Patriot Act, the laws
comprising or implementing the Bank Secrecy Act and the law administered by the
United States Treasury Department’s Office of Foreign Asset Control (each as
from time to time in effect) and any similar laws relating to terrorism.

 

“Applicable Margin”:  for each Type of Loan, the rate per annum set forth under
the relevant column heading below.

 

 

 

Eurodollar Loans

 

Base Rate Loans

 

Revolving Loans and
Swingline Loans

 

2.50

%

1.50

%

Term Loans

 

2.50

%

1.50

%

 

; provided, that, on and after the first Adjustment Date (as defined in the
Pricing Grid) occurring after the completion of two full fiscal quarters of the
Borrower after the Funding Date, the Applicable Margin with respect to Revolving
Loans, Swingline Loans and Term Loans will be determined pursuant to the Pricing
Grid.

 

“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

 

“Approved Fund”:  with respect to any Lender, any Person (other than a natural
person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans, or similar extensions of credit in the ordinary course and is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender, or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

 

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(e), (f), (g) or (h) of Section 8.5) that yields gross proceeds to any Group
Member (valued at the initial principal amount thereof in the case of non-cash
proceeds consisting of notes or other debt securities and valued at fair market
value in the case of other non-cash proceeds) in excess of $2,000,000.

 

3

--------------------------------------------------------------------------------


 

“Assignee”:  as defined in Section 11.6(b).

 

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit B.

 

“Available Revolving Commitment”:  as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided that, in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 3.5, the aggregate principal amount of Swingline
Loans then outstanding shall be deemed to be zero.

 

“Base Rate”:  a fluctuating interest rate per annum in effect from time to time,
which rate per annum shall at all times be equal to the higher of (a) the rate
of interest published by the Wall Street Journal, from time to time, as the
prime rate and (b) ½ of 1% per annum above the Federal Funds Effective Rate.

 

“Base Rate Loans”:  Loans the rate of interest applicable to which is based upon
the Base Rate.

 

“Benefitted Lender”:  as defined in Section 11.7(a).

 

“Bidco”:  any Group Member (provided it is the Borrower or a Wholly-Owned
Subsidiary of the Borrower) which makes the Offer.

 

“Blocked Account Control Agreement”: the Blocked Account Control Agreement to be
executed substantially in the form of Exhibit K-2 or K-3, or otherwise in a
form reasonably acceptable to the Interim Administrative Agent.

 

“Blocked Accounts”: any deposit or securities account or accounts (including any
Escrow Account) established by the Borrower or any of its Subsidiaries at the
Interim Administrative Agent or an Affiliate of the Interim Administrative Agent
or the Documentation Agent for purposes of depositing cash and Cash Equivalents
as required by Section 7.17; provided that with respect to any account owned by
the Borrower or any Domestic Subsidiary of the Borrower, the Borrower or such
Subsidiary, the Interim Administrative Agent and the bank maintaining such
Blocked Account shall have entered into a Blocked Account Control Agreement with
respect to such account.

 

“Blocked Person”:  as defined in Section 5.22(b).

 

4

--------------------------------------------------------------------------------


 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”:  as defined in the preamble to this Agreement.

 

“Borrower Credit Agreement Obligations”:  as defined in the Guarantee and
Collateral Agreement.

 

“Borrower Hedge Agreement Obligations”:  as defined in the Guarantee and
Collateral Agreement.

 

“Borrowing”:  Loans of the same Type, made, converted or continued on the same
date and, in the case of Eurodollar Loans, as to which a single Interest Period
is in effect.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business”:  as defined in Section 5.17(b).

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or London are authorized or required by law to
close, provided, that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

 

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

5

--------------------------------------------------------------------------------


 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) any investment in marketable debt obligations issued or
guaranteed by the government of the United Kingdom, any member state of the
European Economic Area or any Participating Member State or by an
instrumentality or agency of any of them having an equivalent credit rating,
maturing within one year after the relevant date of calculation and not
convertible or exchangeable to any other security; (h) any investment in
marketable debt obligations issued or guaranteed by the government of the United
Kingdom, any member state of the European Economic Area or any Participating
Member State or by an instrumentality or agency of any of them or by a person
whose indebtedness is rated not less than A by S&P or A2 by Moody’s (or
equivalent from an internationally recognized credit rating agency) maturing
within one year from the date of acquisition thereof; (i) investments in
commercial paper not convertible or exchangeable to any other security (w) for
which a recognized trading market exists, (x) issued by an issuer incorporated
in the United Kingdom, any member state of the European Economic Area or any
Participating Member State, (y) which matures within one year after the relevant
date of calculation and (z) which has a credit rating of either A-1 or higher by
S&P or Fitch Ratings Ltd or P-1 or higher by Moody’s, or, if no rating is
available in respect of the commercial paper, the issuer of which has, in
respect of its long-term unsecured and non-credit enhanced debt obligations, an
equivalent rating; (j) sterling bills of exchange eligible for rediscount at the
Bank of England and accepted by an Acceptable Bank (or their dematerialised
equivalent); (k) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (j) of
this definition or money market funds that (i) comply with the criteria set
forth in Securities and Exchange

 

6

--------------------------------------------------------------------------------


 

Commission Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000 or (l) such other marketable securities as are permitted
pursuant to the Borrower’s investment policy in effect on the Effective Date.

 

“Certain Funds Loan”: any Loans utilized for

 

(a)                                  the Acquisition; or

 

(b)                                 payment of fees, costs and expenses in
relation to the matters referred to in paragraph (a) above including for the
avoidance of doubt, fees, costs and expenses payable pursuant to the Loan
Documents and the other Transactions on the Funding Date, each such utilization
being a “Permitted Purpose”.

 

“Certain Funds Loan Parties”: the Borrower and each Wholly Owned Subsidiary of
the Borrower (excluding, for the avoidance of doubt, any member of the
Constellation Group) that, as of the date of the most recently available
consolidated balance sheet of the Borrower, has assets equal to or greater than
5% of the total assets of the Borrower and its Subsidiaries calculated (as of
the date of the most recently available consolidated balance sheet of the
Borrower) on a consolidated basis, taken as a whole, but excluding for such
purposes the Constellation Group. The Certain Funds Loan Parties as of the
Effective Date are listed on Schedule 1.1 of the Disclosure Letter.

 

“Certain Funds Period”: the period beginning on the date of this Agreement and
ending on (and including) the earlier of:

 

(a) if a Scheme Press Release is issued and no Offer Conversion occurs:
(i) fifteen months from the date of the Scheme Press Release, (ii) the date on
which the Scheme proposal is rejected by either the shareholders of the Borrower
or the Courts of England and Wales or is withdrawn (other than a withdrawal in
accordance with Section 7.11) or (iii) the date which falls 15 days after the
Acquisition Effective Date;

 

(b) if an Offer is made without any pre-conditions: (i) the date which falls 7
months after the date of the Offer Press Release, (ii) the date on which the
Offer lapses, terminates or is withdrawn or (iii) fifteen months from the
Effective Date; or

 

(c) if a pre-conditional Offer is made: (i) the date which falls 7 months after
the date on which all the pre-conditions are deemed by the Borrower to have been
satisfied; (ii) the date on which the Offer lapses, terminates or is withdrawn
or (iii) fifteen months from the Effective Date.

 

7

--------------------------------------------------------------------------------


 

“City Code”: the City Code on Takeovers and Mergers.

 

“Co-Documentation Agents”:  as defined in the preamble to this Agreement.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

 

“Collateral and Guarantee Requirement”:  at any time, the requirement that:

 

(a)                                  the Senior Collateral Agent shall have
received from each Loan Party (i) either (x) a counterpart of the Guarantee and
Collateral Agreement duly executed and delivered on behalf of each such Loan
Party or (y) in the case of any Person that becomes a Loan Party after the
Effective Date, a supplement to the Guarantee and Collateral Agreement, in the
form specified therein, duly executed and delivered on behalf of such Loan Party
and (ii) with respect to any Loan Party that directly owns Capital Stock of a
Foreign Subsidiary, a counterpart of each Foreign Pledge Agreement that the
Senior Collateral Agent determines, based on the advice of counsel, to be
necessary or advisable in connection with the pledge of, or the granting of
security interests in, Capital Stock of (but no more than 65% of the voting
power of such Capital Stock of) such Foreign Subsidiary, in each case duly
executed and delivered on behalf of such Loan Party;

 

(b)                                 all outstanding Capital Stock of each
Subsidiary and all other Capital Stock, in each case owned by or on behalf of
any Loan Party, shall have been pledged pursuant to the Guarantee and Collateral
Agreement or a Foreign Pledge Agreement (except that the Loan Parties shall not
be required to pledge (i) more than 65% of the outstanding voting Capital Stock
of any Foreign Subsidiary or (ii) Capital Stock of Subsidiaries that are not
directly held by such Loan Parties) and the Senior Collateral Agent shall have
received certificates (or in the case of entities with uncertificated Capital
Stock, issuer acknowledgments) or other instruments representing all such
Capital Stock, together with un-dated stock powers or other instruments of
transfer with respect thereto endorsed in blank;

 

(c)                                  all Indebtedness of the Borrower and each
Subsidiary that is owing to any Loan Party shall be evidenced by an Intercompany
Note and shall have been pledged pursuant to the Guarantee and Collateral
Agreement and the Senior Collateral Agent shall have received all such
promissory notes, together with undated instruments of transfer with respect
thereto endorsed in blank;

 

(d)                                 all documents and instruments, including
Uniform Commercial Code financing statements and filings with the Irish CRO, the
Registrar of Companies or any analogous filings in any other jurisdictions,
required by law or reasonably requested by the

 

8

--------------------------------------------------------------------------------


 

Senior Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by the Guarantee and Collateral Agreement and the Foreign
Pledge Agreements and perfect such Liens to the extent required by, and with the
priority required by, the Guarantee and Collateral Agreement and the Foreign
Pledge Agreements, shall have been filed, registered or recorded or delivered to
the Senior Administrative Agent for filing, registration or recording; and

 

(e)                                  each Loan Party shall have obtained all
consents and approvals required to be obtained by it in connection with the
execution and delivery of all Security Documents to which it is a party, the
performance of its obligations thereunder and the granting by it of the Liens
thereunder; provided, however, that no Loan Party shall be required to obtain
any consent, approval or authorization of any Governmental Authority with
respect to the pledge of, or the grant of a security interest in, the Capital
Stock of any Foreign Subsidiary that is an Immaterial Subsidiary.

 

“Commitment”:  as to any Lender, the sum of the Term Commitment and the
Revolving Commitment of such Lender.

 

“Commitment Fee Rate”:  0.50% per annum; provided that, on and after the first
Adjustment Date occurring after the completion of two full fiscal quarters of
the Borrower after the Funding Date, the Commitment Fee Rate will be determined
pursuant to the Pricing Grid.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit C.

 

“Compulsory Purchase Notice”:  a notice issued to a shareholder of Constellation
by the Borrower or its Subsidiaries pursuant to section 979 of the Companies Act
2006.

 

“Compulsory Purchase Procedure”:  the procedure for buying out minority
shareholders of Constellation pursuant to section 979 of the Companies Act 2006.

 

“Conduit Lender”:  any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Senior Administrative Agent and the Borrower (which consent shall
not be unreasonably withheld); provided, that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any

 

9

--------------------------------------------------------------------------------


 

reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
Section 4.9, 4.10, 4.11 or 11.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

 

“Confidential Information Memorandum”:  the Confidential Information Memorandum
to be dated not less than 30 days prior to the Funding Date and furnished to the
Lenders.

 

“Consolidated Current Assets”:  at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Subsidiaries at such date.

 

“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
or Swingline Loans to the extent otherwise included therein.

 

“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary charges or
losses determined in accordance with GAAP, (f) for the periods ending on or
before the date that is twelve months after the consummation of the Acquisition,
$30,000,000 in the aggregate of anticipated cost-savings to be realized from the
combination of the businesses of Constellation and the Borrower, (g) any other
non-cash charges, non-cash expenses or non-cash losses of the Borrower or any of
its Subsidiaries for such period (excluding any such charge, expense or loss
incurred in the ordinary course of business that constitutes an accrual of or a
reserve for cash charges for any future period) and (h) for the periods ending
on or before the date that is 24 months after the Funding Date, up to
$15,000,000 of restructuring related costs incurred in connection with the
Acquisition and not included in purchase accounting, provided, however, that
cash payments made in such period or in any future period in respect of such
non-cash charges, expenses or losses (excluding any such charge, expense or loss
incurred in the ordinary course of business that constitutes an accrual of or a
reserve for cash charges for any future period) shall be subtracted from
Consolidated Net Income in calculating Consolidated EBITDA in the period

 

10

--------------------------------------------------------------------------------


 

when such payments are made, and minus, to the extent included in the statement
of such Consolidated Net Income for such period, the sum of (a) interest income,
(b) any extraordinary income or gains determined in accordance with GAAP and
(c) any other non-cash income (excluding any items that represent the reversal
of any accrual of, or cash reserve for, anticipated cash charges in any prior
period that are described in the parenthetical to clause (g) above), all as
determined on a consolidated basis. For the purposes of calculating Consolidated
EBITDA for any period of four consecutive fiscal quarters (each, a “Reference
Period”) pursuant to any determination of the Consolidated Leverage Ratio,
(i) if at any time during such Reference Period the Borrower or any Subsidiary
shall have made any Material Disposition, the Consolidated EBITDA for such
Reference Period shall be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference Period
and (ii) if during such Reference Period the Borrower or any Subsidiary shall
have made a Material Acquisition, Consolidated EBITDA for such Reference Period
shall be calculated after giving pro forma effect thereto as if such Material
Acquisition occurred on the first day of such Reference Period. As used in this
definition, “Material Acquisition” means the Acquisition and any other
acquisition of property or series of related acquisitions of property that
(a) constitutes assets comprising all or substantially all of an operating unit
of a business or constitutes all or substantially all of the common stock of a
Person and (b) involves the payment of consideration by the Borrower and its
Subsidiaries in excess of $1,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Borrower or any of its Subsidiaries in excess of
$1,000,000 but shall not include a Rationalizing Constellation Disposition
permitted by Section 8.5.

 

“Consolidated Interest Coverage Ratio”:  for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Consolidated Interest Expense”:  for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Hedge Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP).

 

“Consolidated Leverage Ratio”:  at any time, the ratio of (a) Consolidated Total
Debt as of the last day of then most recently completed fiscal quarter to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters ended
on such last day.

 

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP plus, without duplication, (i) non-cash compensation
expenses arising from the issuance of stock, options to purchase stock and stock
appreciation rights to the management of the Borrower and (ii) the amount of
deferred revenue of Constellation written off in connection with

 

11

--------------------------------------------------------------------------------


 

the Acquisition that would have been recognized within the 12 quarters following
the Acquisition if the Acquisition had not occurred; provided that, to the
extent otherwise included therein, there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document), its
Organizational Documents or Requirement of Law applicable to such Subsidiary.

 

“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Working Capital”:  at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

 

“Constellation”:  means SurfControl PLC.

 

“Constellation Group”:  Constellation and its subsidiaries (provided such
subsidiaries were subsidiaries of Constellation at the time of the Constellation
Transaction).

 

“Constellation Shares”:  any shares in the capital of Constellation allotted or
issued or to be allotted or issued or rights in or over those shares (including
share options).

 

“Constellation Transaction”:  a transaction pursuant to which Constellation will
become a Subsidiary of the Borrower with effect from the Unconditional Date.

 

“Continuing Directors”:  the directors of the Borrower on the Funding Date,
after giving effect to the Acquisition and the other transactions contemplated
hereby, and each other director, if, in each case, such other director’s
nomination for election to the board of directors of the Borrower is recommended
by at least a majority of the then Continuing Directors.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

12

--------------------------------------------------------------------------------


 

“Control Agreements”:  the Control Agreements to be executed and delivered by
the Borrower and each Guarantor, substantially in the form of Exhibit K-1, or
otherwise in a form reasonably acceptable to the Senior Administrative Agent.

 

“Courts”:  the courts of England and Wales.

 

“Court Meetings”:  the meetings of the classes of shareholders of Constellation
required to be held for the purposes of sanctioning the Scheme under Section 425
of the Companies Act 1985 (or, if applicable, Section 899 of the Companies Act
2006).

 

“Court Order”:  the order of the High Court of Justice in England and Wales
sanctioning the Scheme as required by Section 425 of the Companies Act 1985 (or,
if applicable, Section 899 of the Companies Act 2006).

 

“Default”:  any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”: any Lender that (a) has failed to fund any portion of the
Term Loan or Revolving Loans or participations in L/C Obligations, (b) has
otherwise failed to pay over to the Senior Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute, or (c) has
been deemed insolvent or become the subject of a bankruptcy or insolvency
proceeding.

 

“Disclosure Letter”: the letter dated the Effective Date delivered to the Senior
Administrative Agent by the Borrower containing information with respect to the
Borrower and its Subsidiaries.

 

“Disposition”:  with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

 

“Draft Acquisition Agreement”: the document delivered pursuant to Section
6.1(l).

 

13

--------------------------------------------------------------------------------


 

“Earn-Out Obligations”: those certain subordinated obligations of the Borrower
or any Loan Party arising in connection with any acquisition of assets or
businesses permitted under Section 8.8 to the seller of such assets or
businesses and the payment of which is dependent on the future earnings or
performance of such assets or businesses and contained in the agreement relating
to such acquisition or in an employment agreement delivered in connection
therewith; provided, that all Earn-Out Obligations will be in form reasonably
satisfactory to the Senior Administrative Agent as to (i) the subordination
provisions thereof (or be issued subject to a subordination agreement
satisfactory to Senior Administrative Agent) and (ii) the provisions restricting
any amendment or modification thereof without the prior written consent of the
Senior Administrative Agent.

 

“ECF Percentage”:  50%; provided that, with respect to each fiscal year of the
Borrower ending on or after December 31, 2008, the ECF Percentage shall be
reduced to 25% if the Consolidated Leverage Ratio as of the last day of such
fiscal year is not greater than 1.25 to 1.00.

 

“Effective Date”: the date on which the conditions specified in Section 6.1 are
satisfied (or waived in accordance with the terms of this Agreement). The
Effective Date occurred on April 26, 2007.

 

“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Approved Fund of any Lender; and (b)(i) a commercial bank organized under the
laws of the United States or any state thereof and having a combined capital and
surplus of at least $100,000,000; (ii) a savings and loan association or savings
bank organized under the laws of the United States or any state thereof and
having a combined capital and surplus of at least $100,000,000; (iii) a
commercial bank organized under the laws of any other country or a political
subdivision thereof and having a combined capital and surplus of at least
$100,000,000; provided that (x) such bank is acting through a branch or agency
located in the United States or (y) such bank is organized under the laws of a
country that is a member of the Organization for Economic Cooperation and
Development or a political subdivision of such country; and (iv) any other
entity that is a “qualified institutional buyer” (as defined in Regulation D
under the Securities Act) that extends credit or buys loans as one of its
businesses including insurance companies, mutual funds, lease financing
companies and any other financial institutions and which has a combined capital
and surplus, a net worth or total assets of at least $100,000,000; provided that
neither the Borrower nor any Affiliate of the Borrower shall be an Eligible
Assignee.

 

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

14

--------------------------------------------------------------------------------


 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Escrow Account”:  any blocked account established by the Borrower or any of its
Subsidiaries at the Senior Administrative Agent or an Affiliate of the Senior
Administrative Agent that is subject to the terms and conditions of a Blocked
Account Control Agreement in the form of Exhibit K-3.

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Senior Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Senior Administrative Agent is offered Dollar
deposits at or about 11:00 A.M., New York City time, two Business Days prior to
the beginning of such Interest Period in the interbank eurodollar market where
its eurodollar and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein.

 

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

 

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

 

Eurodollar Base Rate

 

1.00 - Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same

 

15

--------------------------------------------------------------------------------


 

date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).

 

“Event of Default”:  any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”:  for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income, (iii)
decreases in Consolidated Working Capital for such fiscal year, and (iv) the
aggregate net amount of non cash loss on the Disposition of Property by the
Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income over (b) the sum, without duplication,
of (i) the amount of all non-cash credits included in arriving at such
Consolidated Net Income, (ii) the aggregate amount actually paid by the Borrower
and its Subsidiaries in cash during such fiscal year on account of Capital
Expenditures (excluding the principal amount of Indebtedness incurred to finance
such expenditures (but including repayments of any such Indebtedness incurring
during such period or any prior period to the extent that such repaid amounts
may not be reborrowed) and any such expenditures financed with the proceeds of
any Reinvestment Deferred Amount), (iii) the aggregate amount of all prepayments
of Revolving Loans and Swingline Loans during such fiscal year to the extent
accompanying permanent optional reductions of the Revolving Commitments and all
optional prepayments of the Term Loans and the Interim Loans during such fiscal
year, (iv) the aggregate amount of all regularly scheduled principal payments of
Funded Debt (including the Term Loans) of the Borrower and its Subsidiaries made
during such fiscal year (other than in respect of any revolving credit facility
to the extent there is not an equivalent permanent reduction in commitments
thereunder), (v) increases in Consolidated Working Capital for such fiscal year,
and (vi) the aggregate net amount of non-cash gain on the Disposition of
Property by the Borrower and its Subsidiaries during such fiscal year (other
than sales of inventory in the ordinary course of business), to the extent
included in arriving at such Consolidated Net Income.

 

“Excess Cash Flow Application Date”:  as defined in Section 4.2.

 

“Excluded Foreign Subsidiary”:  any Foreign Subsidiary in respect of which
either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Borrower Credit
Agreement Obligations, would, in the good faith judgment of the Borrower, result
in adverse tax consequences to the Borrower.

 

“Excluded Indebtedness”:  all Indebtedness permitted by Section 8.2.

 

“Existing Credit Agreement”:  as defined in Section 11.19.

 

16

--------------------------------------------------------------------------------


 

“Facility”:  each of (a) the Term Facility and (d) the Revolving Facility.

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Reference Lender from three federal
funds brokers of recognized standing selected by it.

 

“Fee Letter”: that certain Fee Letter, dated as of the date hereof, among the
Borrower, Morgan Stanley Senior Funding, Inc. and Banc of America Securities
LLC.

 

“Foreign Pledge Agreement”: a pledge or charge agreement with respect to the
Collateral that constitutes Capital Stock of a Foreign Subsidiary, in form and
substance reasonably satisfactory to the Senior Administrative Agent, and each
document creating a trust or agency with respect thereto (including, without
limitation, the Security Trust Deed).

 

“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Fund”:  any Person (other than a natural Person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans or
similar extensions of credit in the ordinary course.

 

“Funded Debt”:  as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.

 

“Funding Date”:  the first Business Day on which the conditions specified in
Section 6.2 are satisfied (or waived in accordance with the terms of this
Agreement) and Loans are made hereunder.

 

“Funding Office”:  the office of the Senior Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Senior Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.

 

17

--------------------------------------------------------------------------------


 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government.

 

“Governmental Authorization”:  all laws, rules, regulations, authorizations,
consents, decrees, permits, licenses, waivers, privileges, approvals from and
filings with all Governmental Authorities necessary in connection with any Group
Member’s business.

 

“Group Members”:  the collective reference to the Borrower and its Subsidiaries.

 

“Guarantee and Collateral Agreement”:  the Senior Guarantee and Collateral
Agreement to be executed and delivered by the Borrower and each Guarantor,
substantially in the form of Exhibit C.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, lease payments, dividends or other obligations (the “primary
obligations”) of any other third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (1) for the purchase or payment of any such primary
obligation or (2) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

 

18

--------------------------------------------------------------------------------


 

“Guarantors”:  each Subsidiary of the Borrower other than any Excluded Foreign
Subsidiary.

 

“Hedge Agreements”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement.

 

“Immaterial Subsidiary”:  each Subsidiary of the Borrower now existing or
hereafter acquired or formed, and each successor thereto, (a) which accounts for
not more than 2.5% of (i) the consolidated gross revenues of the Borrower and
its Subsidiaries or (ii) the consolidated assets of the Borrower and its
Subsidiaries, in each case, as of the last day of the most recently completed
fiscal quarter as reflected on the financial statements for such quarter; and
(b) if the Subsidiaries that constitute Immaterial Subsidiaries pursuant to
clause (a) above account for, in the aggregate, more than 5% of such
consolidated gross revenues and more than 5% of the consolidated assets, each as
described in clause (a) above, then the term “Immaterial Subsidiary” shall not
include each such Subsidiary (starting with the Subsidiary that accounts for the
most consolidated gross revenues or consolidated assets and then in descending
order) necessary to account for at least 95% of the consolidated gross revenues
and ninety percent of the consolidated assets, each as described in clause (a)
above.

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
mandatorily redeemable preferred Capital Stock of such Person, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Sections 8.2 and 9(e) only, all
obligations of such Person in respect of Hedge Agreements. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which

 

19

--------------------------------------------------------------------------------


 

such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor. For purposes of clause (j)
above, the principal amount of Indebtedness in respect of Hedge Agreements shall
equal the amount that would be payable (giving effect to netting) at such time
if such Hedge Agreement were terminated.

 

“Indemnified Liabilities”:  as defined in Section 11.5.

 

“Indemnitee”:  as defined in Section 11.5.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Intercompany Note”:  the Subordinated Intercompany Note, substantially in the
form of Exhibit L.

 

“Interest Payment Date”:  (a) as to any Base Rate Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is a
Base Rate Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof and (e) as to any Swingline Loan, the day that such Loan
is required to be paid.

 

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the Funding Date or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six or (if
available to all Lenders under the relevant Facility) twelve months thereafter,
as selected by the Borrower in its notice of borrowing or notice of conversion,
as the case may be, given with respect thereto; and (b) thereafter, each period

 

20

--------------------------------------------------------------------------------


 

commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six or (if available to all
Lenders under the relevant Facility) twelve months thereafter, as selected by
the Borrower by irrevocable notice to the Senior Administrative Agent no later
than 11:00 A.M., New York City time, on the date that is three Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i)      if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)     the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date or beyond the
date final payment is due on the Term Loans, as the case may be;

 

(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv)    the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan on any day other that the last day of an Interest Period.

 

“Interim Administrative Agent”:  Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent under the Interim Credit Agreement.

 

“Interim Credit Agreement”:  the Interim Credit Agreement dated as of the date
hereof among the Borrower, the Irish Borrower (as defined therein), the lenders
party thereto from time to time, the Interim Administrative Agent and the other
agents named therein.

 

“Interim Facility”:  the “commitments” and “term loans” under and as defined in
the Interim Credit Agreement.

 

“Interim Loan Documents”:  the “loan documents” under and as defined in the
Interim Credit Agreement.

 

21

--------------------------------------------------------------------------------


 

“Interim Obligations”:  the “obligations” under and as defined in the Interim
Credit Agreement.

 

“Interim Loans”:  the “term loans” under and as defined in the Interim Credit
Agreement.

 

“Investments”:  as defined in Section 8.8.

 

“Issuing Lender”:  initially, Bank of America, N.A., in its capacity as issuer
of any Letter of Credit, and one or more replacement financial institutions
designated by the Senior Administrative Agent and Borrower to issue Letters of
Credit hereunder from time to time.

 

“L/C Commitment”:  $15,000,000.

 

“L/C Fee Payment Date”:  the last day of each March, June, September and
December and the last day of the Revolving Availability Period.

 

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.11.

 

“L/C Participants”:  the collective reference to all the Revolving Lenders other
than the Issuing Lender.

 

“Lead Arranger”:  as defined in the preamble to this Agreement.

 

“Lenders”:  as defined in the preamble to this Agreement; provided that unless
the context otherwise requires, each reference herein to the Lenders shall be
deemed to include any Conduit Lender.

 

“Letters of Credit”:  as defined in Section 3.7(a).

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

22

--------------------------------------------------------------------------------


 

“Liquidity”:  the sum of (a) cash and Cash Equivalents held by the Borrower and
its Subsidiaries, plus (b) so long as the Borrower is able to satisfy the
conditions to borrowing set forth in clauses (a) and (b) of Section 6.3, the
Available Revolving Commitments.

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, the Notes, the Security Documents and the Fee
Letter.

 

“Loan Parties”:  each Group Member that is a party to a Loan Document.

 

“Major Event of Default”:  any Event of Default arising under any of the
following provisions (but only insofar as relates to the Certain Funds Loan
Parties):

 

(i)      Section 9 (Events of Default) clause (a), provided that there shall be
no Event of Default resulting from non-payment by a Certain Funds Loan Party
where that payment has been triggered solely by a demand under or acceleration
of any Loan Document resulting otherwise than from a Major Event of Default;

 

(ii)     Section 9 (Events of Default) clause (b) by virtue of a breach of the
representations set out in paragraph (a) of Section 5.3 (Corporate Existence;
Compliance with Law), Section 5.4 (Power; Authorization; Enforceable
Obligations); Section 5.5 (No Legal Bar) (but only to the extent a breach of
Section 5.5 could reasonably be expected to have a Material Adverse Effect),
Section 5.22 (Anti-terrorism) (to the extent such breach is material and
constitutes a willful failure by the Certain Funds Loan Parties to comply with
such requirements) or Section 5.14 (Investment Company Act; Other Regulations)
(but only to the extent such Event of Default arises under a breach of the
representation set out in the first sentence of such Section 5.14);

 

(iii)    Section 9 (Events of Default) clause (c) or clause (d) by virtue of a
breach of the covenants set out in Section 7.12(a) (Scheme Press Release) or (b)
(Scheme Documents), 7.13(a) (Offer Press Release) or (b) (Offer Document),
Section 7.17 (Blocked Accounts; Escrow Accounts), Section 8.2 (Indebtedness),
Section 8.3 (Liens), Section 8.4 (Fundamental Changes), Section 8.5 (Disposition
of Property), Section 8.8 (Investments), Section 8.17 (Amendments to Scheme),
Section 8.18 (Amendments to Offer) or Section 8.19 (Blocked Accounts), provided
that, in each case, there shall be no Major Event of Default resulting from a
breach by any Certain Funds Loan Party of its obligations to procure or not to
procure or not to permit its Subsidiaries (which

 

23

--------------------------------------------------------------------------------


 

are not Certain Funds Loan Parties) to take the actions referred to in such
Sections; and

 

(iv)    Section 9 (Events of Default) clause (f).

 

“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
assets, property, financial condition or results of operations of the Borrower
and its Subsidiaries taken as a whole, (b) the validity or enforceability of
this Agreement or any of the other Loan Documents or the rights or remedies of
the Agents or the Lenders hereunder or thereunder or (c) the validity,
perfection or priority of the Senior Collateral Agent’s Liens upon a material
portion of the Collateral.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Moody’s”:  Moody’s Investors Service, Inc.

 

“Mortgages”:  any mortgage or deed of trust made by any Loan Party in favor of,
or for the benefit of, the Senior Collateral Agent for the benefit of the
Secured Parties, in a form reasonably satisfactory to the Senior Administrative
Agent and Senior Collateral Agent.

 

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Cash Proceeds”:  (a)  in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or by the
Disposition of any non-cash consideration received in connection therewith or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary fees and expenses actually
incurred in connection therewith and

 

24

--------------------------------------------------------------------------------


 

net of taxes paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements) and (b) in connection with any issuance or sale of Capital
Stock, any capital contribution or any incurrence of Indebtedness, the cash
proceeds received from such issuance, contribution or incurrence, net of
attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.

 

“New Shares”: the new ordinary shares of nominal value ten pence each in the
capital of Constellation which are issued by Constellation to the Borrower
pursuant to the Scheme.

 

“Non-Consenting Lenders”:  as defined in Section 11.1.

 

“Non-Excluded Taxes”:  as defined in Section 4.10(a).

 

“Non-U.S. Lender”:  as defined in Section 4.10(d).

 

“Notes”:  the collective reference to any promissory note evidencing Loans.

 

“Offer”: the offer (if any), pre-conditional or otherwise, proposed to be made
by Bidco substantially on the terms set out in the Offer Press Release to
acquire all of the Capital Stock of Constellation not already owned by the
Borrower or its Subsidiaries.

 

“Offer Conversion”: as defined in Section 7.11.

 

“Offer Conversion Notice”: as defined in Section 7.11.

 

“Offer Document”:  the document to be sent to the shareholders of Constellation
in order to make the Offer.

 

“Offer Press Release”:  if an Offer Conversion occurs, the press announcement
substantially in the agreed terms to be released by or on behalf of Bidco under
Section 2.5 of the City Code to announce the terms of the Offer, pre-conditional
or otherwise; provided that such press announcement shall have substantially the
same terms as those set forth in the Scheme Press Release (other than those
changes necessary in connection with the conversion of the Scheme to an Offer).

 

“OFT”:  the UK Office of Fair Trading.

 

25

--------------------------------------------------------------------------------


 

“Organizational Documents”:  as to any Person, the Certificate of Incorporation,
Certificate of Formation, By Laws, Limited Liability Company Agreement,
Partnership Agreement, memorandum and articles of association or other
organizational or governing documents of such Person.

 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Panel”:  the Panel on Takeovers and Mergers.

 

“Participant”:  as defined in Section 11.6(c).

 

“Participating Member State”: any member state of the European Communities that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“Patriot Act”:  the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)).

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

 

“Perfection Certificate”:  a certificate substantially in the form of Exhibit M
with such changes as are reasonably required or agreed to by the Senior
Administrative Agent or any other form approved by the Senior Administrative
Agent but excluding any information in respect of the Constellation Group.

 

“Permitted Acquisition”:  any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Capital
Stock of, or a business line or unit or a division of, any Person; provided, (i)
immediately prior to, and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom; (ii)
all transactions in connection therewith shall be consummated, in all material
respects, in accordance with all applicable laws and in conformity with all
applicable Governmental Authorizations; (iii) in the case of the acquisition of
Capital Stock, all of the Capital Stock (except for any such Capital Stock in
the nature of directors’ qualifying shares required pursuant to applicable law)
acquired or otherwise issued by such Person or any newly formed Subsidiary of
the Borrower in connection with such acquisition shall be owned 100% by the
Borrower or a Guarantor thereof, and the Borrower shall have taken, or caused to
be taken, as of the date such Person becomes a Subsidiary of the Borrower, each
of the actions set forth in

 

26

--------------------------------------------------------------------------------


 

Sections 7.10; (iv) the Borrower and its Subsidiaries shall be in compliance
with the financial covenants set forth in Section 8.1 on a pro forma basis after
giving effect to such acquisition as if such acquisition had occurred on the
first day of the most recent period of four consecutive fiscal quarters in
respect of which the Consolidated Leverage Ratio has been tested in accordance
with Section 8.1(a) but utilizing the financial covenant levels set forth in
Section 8.1 corresponding to the period of four consecutive fiscal quarters
ending at the conclusion of the fiscal quarter in which such acquisition occurs,
(v) immediately prior to, and after giving effect thereto, the Borrower and its
Subsidiaries shall have minimum Liquidity of $20,000,000, (vi) the Borrower
shall have delivered to the Senior Administrative Agent at least ten (10)
Business Days prior to such proposed acquisition, a Compliance Certificate
evidencing compliance with Section 8.1 as required under clause (iv) above and
compliance with clause (viii) below, together with all relevant financial
information with respect to such acquired assets, including, without limitation,
the aggregate consideration for such acquisition, any other information
reasonably required to demonstrate compliance with Section 8.1 and, in the case
of any acquisition with aggregate consideration in excess of $25,000,000,
appropriate revisions to the projections included in the Confidential
Information Memorandum, or, if Projections have been provided pursuant to
Section 7.2(c), appropriate revisions to such Projections, in each case after
giving effect to such acquisition (such revised projections or Projections to be
accompanied by a certificate of a Responsible Officer stating that such revised
projections or Projections are based on estimates, information and assumptions
set forth therein and otherwise believed by such Responsible Officer to be
reasonable at such time (it being recognized that such revised projections or
Projections relate to future events and are not to be viewed as fact and that
actual results during the period covered thereby may differ from such revised
projections or Projections by a material amount)); (vii) any Person or assets or
division as acquired in accordance herewith shall be in substantially related
businesses or lines of business, or businesses ancillary or complimentary
thereto in which the Borrower and/or its Subsidiaries are engaged, or are
permitted to be engaged as provided herein, as of the time of such acquisition
and (viii) the total consideration paid in connection with all Permitted
Acquisitions (including any Earn-Out Obligations and any Indebtedness of any
acquired Person that is assumed by the Borrower or any of its Subsidiaries
following such acquisitions) shall not exceed (x) $75,000,000 in the aggregate
or (y) $100,000,000 in the aggregate if at least $25,000,000 thereof consists of
Net Cash Proceeds from the issuance of Capital Stock.

 

“Permitted Purpose”:  as defined in the definition of Certain Funds Loan.

 

“Permitted Subordinated Indebtedness”:  any Subordinated Debt of the Borrower or
any of its Subsidiaries incurred form time to time provided that the proceeds of
such Indebtedness shall be used only for purposes of financing any Permitted
Acquisition.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

27

--------------------------------------------------------------------------------


 

“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledged Company”:  any Subsidiary of the Borrower the Capital Stock of which is
pledged to the Senior Collateral Agent pursuant to any Security Document.

 

“pound”, “pounds” or “pound sterling” or “£” denotes the lawful currency of the
United Kingdom.

 

“Pricing Grid”:  the pricing grid attached hereto as Annex A.

 

“Pro Forma Financial Statements”:  as defined in Section 7.1(c).

 

“Projections”:  as defined in Section 7.2(c).

 

“Properties”:  as defined in Section 5.17(a).

 

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Qualified Counterparty”: with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender, an Affiliate of a Lender, an Agent or an Affiliate
of an Agent; provided that, in the event a counterparty to a Specified Hedge
Agreement at the time such Specified Hedge Agreement was entered into was a
Qualified Counterparty, such counterparty shall constitute a Qualified
Counterparty hereunder and under the other Loan Documents.

 

“Rationalizing Constellation Disposition”:  those Dispositions of the business
units, business lines or Subsidiaries of Constellation (i) that are required by
any Governmental Authority to the extent the same may be required but not permit
a termination of the Acquisition Agreement in effect as of the date hereof in
respect of such requirement or (ii) determined by the Borrower to be in the best
interests of the Borrower and its Subsidiaries.

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member that yields gross proceeds to any Group Member in excess of
$2,000,000.

 

28

--------------------------------------------------------------------------------


 

“Reference Lender”:  Morgan Stanley Senior Funding, Inc.

 

“Refunded Swingline Loans”:  as defined in Section 3.4.

 

“Refunding Date”:  as defined in Section 3.4.

 

“Register”:  as defined in Section 11.6(b).

 

“Registrar of Companies”:  the registrar of companies for England and Wales.

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.11 for amounts drawn under Letters of
Credit.

 

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans or reduce the Revolving
Commitments pursuant to Section 4.2(b) as a result of the delivery of a
Reinvestment Notice.

 

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair fixed or capital assets useful in its
business.

 

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair fixed or capital
assets useful in the Borrower’s business.

 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
date occurring (a) six months after such Reinvestment Event or (b) in the case
of a Rationalizing Constellation Disposition, twelve months after such
Reinvestment Event.

 

29

--------------------------------------------------------------------------------


 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”:  any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Required Lenders”:  at any time, the holders of more than 50% of (a) until the
Funding Date, the Commitments then in effect and (b) thereafter, the sum of (i)
the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding; provided, that the aggregate unpaid principal amount of the Term
Loans then outstanding, unused Revolving Commitments of and the portion of the
Total Revolving Extensions of Credit, in each case, held or deemed held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“Requirement of Law”:  as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer”:  the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.

 

“Restatement Date”: as defined in Section 11.19.

 

“Restricted Payments”:  as defined in Section 8.6.

 

“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal and/or face amount not to exceed the amount set
forth under the heading “Revolving Commitment” under such Lender’s name on such
Lender’s Addendum or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The original amount of the Total Revolving
Commitments is $15,000,000.

 

"Revolving Availability Period":  the period from and including the Funding Date
to the Revolving Termination Date.

 

30

--------------------------------------------------------------------------------


 

“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

 

“Revolving Facility”:  the Revolving Commitments and the extensions of credit
made thereunder.

 

“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loans”:  as defined in Section 3.1(a).

 

“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding).

 

“Revolving Termination Date”:  the date that is five years after the Funding
Date.

 

“S&P”:  Standard & Poor’s Ratings Group, Inc.

 

“Scheme”: the scheme of arrangement conducted in accordance with Section 425 of
the Companies Act 1985 (or, if applicable, Part 26 of the Companies Act 2006) to
be proposed by Constellation to its shareholders pursuant to which the Borrower
will become the only shareholder of Constellation by virtue of having been
allotted and issued New Shares which are paid up out of the reserve created by
the cancellation of the Constellation Shares, details of which are set out in
the Scheme Circular.

 

“Scheme Circular”: the circular to the shareholders of Constellation, issued, or
to be issued, by Constellation setting forth the proposals for the Scheme.

 

“Scheme Press Release”: a press announcement released by the Borrower and
Constellation under Section 2.5 of the City Code to announce the terms of the
pre-conditional Scheme.

 

31

--------------------------------------------------------------------------------


 

“Scheme Resolution” the resolution referred to and in the form set out in the
Scheme Circular.

 

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Secured Parties”:  the collective reference to the Senior Administrative Agent,
the Senior Collateral Agent, the Term Lenders, the Revolving Lenders, the
Issuing Lender, the Swingline Lender and any Qualified Counterparties.

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, the Control Agreements and all other security
documents hereafter delivered to the Senior Collateral Agent granting a Lien on
any property of any Person to secure the Senior Obligations of any Loan Party
under any Loan Document or Specified Hedge Agreement.

 

“Security Trust Deed”: the security trust deed to be executed by the Senior
Collateral Agent, the Senior Administrative Agent and the Borrower, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

 

“Seller”:  the shareholders of Constellation.

 

“Senior Administrative Agent”:  as defined in the preamble to this Agreement.

 

“Senior Collateral Agent”:  as defined in the preamble to this Agreement.

 

“Senior Obligations”:  as defined in the Guarantee and Collateral Agreement.

 

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to

 

32

--------------------------------------------------------------------------------


 

conduct its business, and (d) such Person will be able to pay its debts as they
mature. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

“Specified Hedge Agreement”:  any Hedge Agreement (a) entered into by (i) the
Borrower and (ii) any Qualified Counterparty, as counterparty and (b) that has
been designated by such Qualified Counterparty and the Borrower, by notice to
the Senior Administrative Agent, as a Specified Hedge Agreement. The designation
of any Hedge Agreement as a Specified Hedge Agreement shall not create in favor
of any Qualified Counterparty that is a party thereto any rights in connection
with the management or release of any Collateral or of the obligations of any
Guarantor under either Guarantee and Collateral Agreement, except as
contemplated in Section 11.14.

 

“Sterling”:  denotes the lawful currency of the United Kingdom.

 

“Subordinated Debt”:  any Indebtedness of the Borrower or any of its
Subsidiaries incurred from time to time provided that (a) such Indebtedness
shall not provide for any scheduled or mandatory payments, prepayments, sinking
fund or other repurchase or redemption payments prior to the date which is six
months after the maturity date of the Term Loans, (b) the subordination
provisions thereof shall be reasonably satisfactory to the Senior Administrative
Agent, and (c) both before and after giving effect to the issuance of such
Indebtedness, no Event of Default or Default has occurred and is continuing.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company, company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person (for the avoidance of doubt,
excluding any member of the Constellation Group prior to the consummation of the
Acquisition). Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Successful Syndication”:  as defined in the Fee Letter.

 

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 3.3 in an aggregate principal amount at any
one time outstanding not to exceed $5,000,000.

 

33

--------------------------------------------------------------------------------


 

“Swingline Lender”:  Bank of America, N.A., in its capacity as the lender of
Swingline Loans.

 

“Swingline Loans”:  as defined in Section 3.3.

 

“Swingline Participation Amount”:  as defined in Section 3.4.

 

“Syndication Agent”:  as defined in the preamble to this Agreement.

 

“Term Commitments”:  as to any Lender, the obligation of such Lender, if any, to
make Term Loans in an aggregate principal and/or face amount not to exceed the
amount set forth under the heading “Term Commitment” under such Lender’s name on
such Lender’s Addendum or in the Assignment and Assumption pursuant to which
such Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The original aggregate amount of the Term
Commitments is $210,000,000.

 

“Term Facility”:  the Term Commitments and the Term Loans made thereunder.

 

“Term Lenders”:  each Lender that has a Term Commitment or that holds a Term
Loan.

 

“Term Loans”:  as defined in Section 2.1.

 

“Term Percentage”:  as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Funding Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).

 

“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

 

“Transaction”:  collectively, (a) the Acquisition, (b) the borrowing of the
Loans, (c) the borrowing of the Interim Loans under the Interim Credit
Agreement, (d) the immediate

 

34

--------------------------------------------------------------------------------


 

lending of the proceeds of such Loans to UK AcquiSub Holdings and from UK
AcquiSub Holdings to UK AcquiSub to fund the Acquisition and (e) the payment of
the Transaction Costs.

 

“Transaction Costs”:  all fees, costs and expense incurred or payable by the
Borrower or any Subsidiary in connection with the Transactions.

 

“Transferee”:  any Assignee or Participant.

 

“Type”:  as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

 

“Unasserted Contingent Obligations”:  as defined in the Guarantee and Collateral
Agreement.

 

“UK”:  the United Kingdom.

 

“UK AcquiSub”:  Websense SC Operations Limited.

 

“UK AcquiSub Holdings”:  Websense SC Holdings Limited.

 

“Unconditional Date”:  the date on which the Offer becomes or is declared
unconditional in all respects.

 

“United States”:  the United States of America.

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”:  any Guarantor that is a Wholly Owned
Subsidiary of the Borrower.

 

1.2           Other Definitional Provisions.  (a)  Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

 

(b)           As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto, (i)
accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1,

 

35

--------------------------------------------------------------------------------


 

to the extent not defined, shall have the respective meanings given to them
under GAAP, (ii) the words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”, (iii) the word “incur” shall
be construed to mean incur, create, issue, assume, become liable in respect of
or suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests and contract rights, and (v) references
to agreements or other Contractual Obligations shall, unless otherwise
specified, be deemed to refer to such agreements or Contractual Obligations as
amended, supplemented, restated or otherwise modified from time to time (subject
to any applicable restrictions hereunder).

 

(c)           The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(e)           Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP;
provided that, if either the Borrower notifies the Senior Administrative Agent
that such Borrower requests an amendment to any provision hereof to eliminate
the effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Senior
Administrative Agent notifies the Borrowers that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

 

(f)            When the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day and such extension of time
shall be reflected in computing interest or fees, as the case may be; provided
that, with respect to any payment of interest on or principal of Eurodollar
Loans, if such extension would cause any such payment to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

 

36

--------------------------------------------------------------------------------


 

SECTION 2.               AMOUNT AND TERMS OF TERM COMMITMENTS

 

2.1           Term Commitments.   Subject to the terms and conditions hereof,
during the Certain Funds Period, each Term Lender severally agrees to make a
term loan (a “Term Loan”) for the Permitted Purpose to the Borrower on the
Funding Date in an amount not to exceed the amount of the Term Commitment of
such Lender. The Term Loans may from time to time be Eurodollar Loans or Base
Rate Loans, as determined by the Borrower and notified to the Senior
Administrative Agent in accordance with Sections 2.2 and 4.3.

 

2.2           Procedure for Term Loan Borrowing.  The Borrower shall give the
Senior Administrative Agent irrevocable notice (which notice must be received by
the Senior Administrative Agent prior to 12 Noon, New York City time, one
Business Day prior to the anticipated Funding Date) requesting that the Term
Lenders make the Term Loans on the Funding Date and specifying the amount to be
borrowed. The Term Loans that are Eurodollar Loans made on the Funding Date
shall have an Interest Period of one month. Upon receipt of such notice the
Senior Administrative Agent shall promptly notify each Term Lender thereof. Not
later than 2:00 P.M., New York City time, on the Funding Date each Term Lender
shall make available to the Senior Administrative Agent at the Funding Office an
amount in immediately available funds equal to the Term Loan or Term Loans to be
made by such Lender. The Senior Administrative Agent shall credit the account of
the Borrower on the books of such office of the Senior Administrative Agent with
the aggregate of the amounts made available to the Senior Administrative Agent
by the Term Lenders in immediately available funds.

 

2.3           Repayment of Term Loans.  Subject to adjustment pursuant to the
terms of this Agreement, the Borrower shall repay the Term Loans on March 31,
June 30, September 30 and December 31 of each year, commencing with the first
such date to occur after the first full fiscal quarter after the Funding Date,
each such payment to be in an amount equal to the percentage set forth below of
the aggregate principal amount of the then outstanding Term Loans, with the
balance payable on the fifth anniversary of the Funding Date (the “Term Loan
Maturity Date”):

 

Payment Date

 

Percentage

 

March 31, 2008

 

0.625

%

June 30, 2008

 

0.625

%

September 30, 2008

 

0.625

%

December 31, 2008

 

0.625

%

March 31, 2009

 

2.50

%

June 30, 2009

 

2.50

%

September 30, 2009

 

2.50

%

December 31, 2009

 

2.50

%

March 31, 2010

 

3.125

%

June 30, 2010

 

3.125

%

September 30, 2010

 

3.125

%

December 31, 2010

 

3.125

%

March 31, 2011

 

3.75

%

June 30, 2011

 

3.75

%

September 30, 2011

 

3.75

%

 

37

--------------------------------------------------------------------------------


 

December 31, 2011

 

3.75

%

March 31, 2012

 

15.0

%

June 30, 2012

 

15.0

%

September 30, 2012

 

15.0

%

Term Loan Maturity Date

 

15.0% or the amount
otherwise outstanding

 

 

SECTION 3.               AMOUNT AND TERMS OF REVOLVING COMMITMENTS

 

3.1           Revolving Commitments.

 

(a)           Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (“Revolving Loans”) to the
Borrower from time to time during the Revolving Availability Period in an
aggregate principal amount at any one time outstanding which, when added to such
Lender’s Revolving Percentage of the sum of (i) the L/C Obligations then
outstanding and (ii) the aggregate principal amount of the Swingline Loans then
outstanding, does not exceed the amount of such Lender’s Revolving Commitment.
During the Revolving Availability Period the Borrower may use the Revolving
Commitments by borrowing, prepaying and reborrowing the Revolving Loans in whole
or in part, all in accordance with the terms and conditions hereof. The
Revolving Loans may from time to time be Eurodollar Loans or Base Rate Loans, as
determined by the Borrower and notified to the Senior Administrative Agent in
accordance with Sections 3.2 and 4.3.

 

(b)           The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.

 

3.2           Procedure for Revolving Loan Borrowing.   The Borrower may borrow
under the Revolving Commitments during the Revolving Availability Period on any
Business Day, provided that the Borrower shall give the Senior Administrative
Agent irrevocable notice (which notice must be received by the Senior
Administrative Agent prior to 12:00 Noon, New York City time, (a) three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(b) one Business Day prior to the requested Borrowing Date, in the case of Base
Rate Loans) (provided that any such notice of a borrowing of Base Rate Loans to
finance payments required to be made pursuant to Section 3.5 may be given not
later than 12:00 Noon, New York City time, on the date of the proposed
borrowing), specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Date, (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefore and (iv) other than in respect
of Certain Funds Loans, that as of such date Sections 6.3(a) and (b) are
satisfied, and in the case of Certain Funds Loans, that as of the Funding Date
in respect of Certain Funds Loans, Section 6.4 is satisfied. No Revolving Loans
will be made on the Funding Date. Each borrowing under the Revolving Commitments
shall be in an amount equal to (x) in the case of Base Rate Loans, $1,000,000 or
a whole multiple of $100,000 in excess thereof (or, if the then aggregate
Available Revolving Commitments are less than $1,000,000, such lesser amount)
and (y) in the case of Eurodollar Loans, $1,000,000 or

 

38

--------------------------------------------------------------------------------


 

a whole multiple of $100,000 in excess thereof; provided, that (x) the Swingline
Lender may request, on behalf of the Borrower, borrowings under the Revolving
Commitments that are Base Rate Loans in other amounts pursuant to Section 3.4
and (y) borrowings of Base Rate Loans pursuant to Section 3.11 shall not be
subject to the foregoing minimum amounts. Upon receipt of any such notice from
the Borrower, the Senior Administrative Agent shall promptly notify each
Revolving Lender thereof. Each Revolving Lender will make the amount of its pro
rata share of each borrowing available to the Senior Administrative Agent for
the account of the Borrower at the Funding Office prior to 2:00 P.M., New York
City time, on the Borrowing Date requested by the Borrower in funds immediately
available to the Senior Administrative Agent. Such borrowing will then be made
available to the Borrower by the Senior Administrative Agent crediting the
account of the Borrower on the books of such office with the aggregate of the
amounts made available to the Senior Administrative Agent by the Revolving
Lenders and in like funds as received by the Senior Administrative Agent.

 

3.3           Swingline Commitment.

 

(a)           Subject to the terms and conditions hereof, the Swingline Lender
agrees to make a portion of the credit otherwise available to the Borrower under
the Revolving Commitments from time to time during the Revolving Availability
Period by making swing line loans (“Swingline Loans”) to the Borrower; provided
that (i) the aggregate principal amount of Swingline Loans outstanding at any
time shall not exceed the Swingline Commitment then in effect (notwithstanding
that the Swingline Loans outstanding at any time, when aggregated with the
Swingline Lender’s other outstanding Revolving Loans hereunder, may exceed the
Swingline Commitment then in effect) and (ii) the Borrower shall not request,
and the Swingline Lender shall not make, any Swingline Loan if, after giving
effect to the making of such Swingline Loan, the aggregate amount of the
Available Revolving Commitments would be less than zero. During the Revolving
Availability Period, the Borrower may use the Swingline Commitment by borrowing,
repaying and reborrowing, all in accordance with the terms and conditions
hereof. Swingline Loans shall be Base Rate Loans only.

 

(b)           The Borrower shall repay all outstanding Swingline Loans on the
Revolving Termination Date.

 

3.4           Procedure for Swingline Borrowing; Refunding of Swingline Loans.

 

(a)           Whenever the Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than 1:00 P.M., New York City time, on the proposed
Borrowing Date), specifying (i) the amount to be borrowed and (ii) the requested
Borrowing Date (which shall be a Business Day during the Revolving Availability
Period). Each borrowing under the Swingline Commitment shall be in an amount
equal to $500,000 or a whole multiple of $100,000 in excess thereof. Not later
than 3:00 P.M., New York City time, on the Borrowing Date specified in a notice
in respect of Swingline Loans, the Swingline Lender shall make available to the
Senior Administrative Agent at the Funding Office an amount in immediately
available funds equal to the amount of

 

39

--------------------------------------------------------------------------------


 

the Swingline Loan to be made by the Swingline Lender. The Senior Administrative
Agent shall make the proceeds of such Swingline Loan available to the Borrower
on such Borrowing Date by wire transfer of immediately available funds to a bank
account designated in writing by the Borrower to the Senior Administrative
Agent.

 

(b)           The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 12:00 Noon, New York
City time, request each Revolving Lender to make, and each Revolving Lender
hereby agrees to make, a Revolving Loan, in an amount equal to such Revolving
Lender’s Revolving Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice, to
repay the Swingline Lender. Each Revolving Lender shall make the amount of such
Revolving Loan available to the Senior Administrative Agent at the Funding
Office in immediately available funds, not later than 10:00 A.M., New York City
time, one Business Day after the date of such notice. The proceeds of such
Revolving Loans shall be immediately made available by the Senior Administrative
Agent to the Swingline Lender for application by the Swingline Lender to the
repayment of the Refunded Swingline Loans. The Borrower irrevocably authorizes
the Swingline Lender to charge the Borrower’s accounts with the Senior
Administrative Agent (up to the amount available in each such account) in order
to immediately pay the amount of such Refunded Swingline Loans to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
such Refunded Swingline Loans.

 

(c)           If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 3.4(b), one of the events described in Section 9(f)
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 3.4(b), each
Revolving Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 3.4(b) (the “Refunding Date”),
purchase for cash an undivided participating interest in the then outstanding
Swingline Loans by paying to the Swingline Lender an amount (the “Swingline
Participation Amount”) equal to (i) such Revolving Lender’s Revolving Percentage
times (ii) the sum of the aggregate principal amount of Swingline Loans then
outstanding that were to have been repaid with such Revolving Loans.

 

(d)           Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving

 

40

--------------------------------------------------------------------------------


 

Lender will return to the Swingline Lender any portion thereof previously
distributed to it by the Swingline Lender.

 

(e)           Each Revolving Lender’s obligation to make the Loans referred to
in Section 3.4(b) and to purchase participating interests pursuant to Section
3.4(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 6; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower; (iv)
any breach of this Agreement or any other Loan Document by the Borrower, any
other Loan Party or any other Revolving Lender; or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

3.5           Commitment Fees, etc.

 

(a)           The Borrower agrees to pay to the Senior Administrative Agent for
the account of each Revolving Lender a commitment fee for the period from and
including the first Funding Date to the last day of the Revolving Availability
Period, computed at the Commitment Fee Rate on the average daily amount of the
Available Revolving Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on the last day of each March,
June, September and December and on the Revolving Termination Date, commencing
on the first of such dates to occur after the first Funding Date.

 

(b)           The Borrower agrees to pay to the Senior Administrative Agent the
fees in the amounts and on the dates previously agreed to in writing by the
Borrower and the Senior Administrative Agent.

 

3.6           Termination or Reduction of Revolving Commitments. The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Senior Administrative Agent, to terminate the Revolving Commitments or, from
time to time, to reduce the amount of the Revolving Commitments; provided that
no such termination or reduction of Revolving Commitments shall be permitted (a)
during the Certain Funds Period or (b) if, after giving effect thereto and to
any prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments. Any such reduction shall be in an amount equal to
$1,000,000, or a multiple of $500,000 in excess thereof, and shall reduce
permanently the Revolving Commitments then in effect.

 

3.7           L/C Commitment.

 

(a)           Subject to the terms and conditions hereof, the Issuing Lender, in
reliance on the agreements of the other Revolving Lenders set forth in Section
3.10(a), agrees to

 

41

--------------------------------------------------------------------------------


 

issue letters of credit (“Letters of Credit”) for the account of the Borrower on
any Business Day during the Revolving Availability Period in such form as may be
approved from time to time by the Issuing Lender; provided that the Issuing
Lender shall have no obligation to issue any Letter of Credit (i) if, after
giving effect to such issuance, (x) the L/C Obligations would exceed the L/C
Commitment or (y) the aggregate amount of the Available Revolving Commitments
would be less than zero or (ii) until the date that is 30 days after the Certain
Funds Period. Each Letter of Credit shall (i) be denominated in Dollars, (ii)
have a face amount of at least $50,000 (unless otherwise agreed by the Issuing
Lender) and (iii) expire no later than the earlier of (x) the first anniversary
of its date of issuance and (y) the date that is five Business Days prior to the
Revolving Termination Date, provided that any Letter of Credit with a one-year
term may provide for the renewal thereof for additional one-year periods (which
shall in no event extend beyond the date referred to in clause (y) above).

 

(b)           The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause the
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.

 

3.8           Procedure for Issuance of Letter of Credit.

 

The Borrower may from time to time request that the Issuing Lender issue a
Letter of Credit by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request. Upon receipt of any Application,
the Issuing Lender will notify the Senior Administrative Agent of the amount,
the beneficiary and the requested expiration of the requested Letter of Credit,
and upon receipt of confirmation from the Senior Administrative Agent that after
giving effect to the requested issuance, the Available Revolving Commitments
would not be less than zero, the Issuing Lender will process such Application
and the certificates, documents and other papers and information delivered to it
in connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower. The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower (with a
copy to the Senior Administrative Agent) promptly following the issuance
thereof. The Issuing Lender shall promptly furnish to the Senior Administrative
Agent, which shall in turn promptly furnish to the Lenders, notice of the
issuance of each Letter of Credit (including the amount thereof).

 

3.9           Fees and Other Charges.

 

(a)           The Borrower will pay a fee on all outstanding Letters of Credit
at a per annum rate equal to the Applicable Margin then in effect with respect
to Eurodollar Loans under the Revolving Facility times the daily amount
available to be drawn under such Letter of Credit, shared ratably among the
Revolving Lenders and payable quarterly in arrears on each L/C Fee Payment Date
after the issuance date. In addition, the Borrower shall pay to the Issuing

 

42

--------------------------------------------------------------------------------


 

Lender for its own account a fronting fee on the undrawn and unexpired amount of
each Letter of Credit in the amount of 0.125% of such undrawn and unexpired
amount, payable quarterly in arrears on each L/C Fee Payment Date after the
Issuance Date.

 

(b)           In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

 

3.10         L/C Participations.

 

(a)           The Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Participant’s own account and risk an
undivided interest equal to such L/C Participant’s Revolving Percentage in the
Issuing Lender’s obligations and rights under and in respect of each Letter of
Credit issued hereunder and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Participant unconditionally and irrevocably agrees with the
Issuing Lender that, if a draft is paid under any Letter of Credit for which the
Issuing Lender is not reimbursed in full by the Borrower in accordance with the
terms of this Agreement, such L/C Participant shall pay to the Senior
Administrative Agent upon demand of the Issuing Lender an amount equal to such
L/C Participant’s Revolving Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed. The Senior Administrative Agent shall
promptly forward such amounts to the Issuing Lender.

 

(b)           If any amount required to be paid by any L/C Participant to the
Senior Administrative Agent for the account of the Issuing Lender pursuant to
Section 3.10(a) in respect of any unreimbursed portion of any payment made by
the Issuing Lender under any Letter of Credit is paid to the Senior
Administrative Agent for the account of the Issuing Lender within three Business
Days after the date such payment is due, such L/C Participant shall pay to the
Senior Administrative Agent for the account of the Issuing Lender on demand an
amount equal to the product of (i) such amount, times (ii) the daily average
Federal Funds Effective Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to the Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any such amount required to be paid by any L/C Participant pursuant to
Section 3.10(a) is not made available to the Senior Administrative Agent for the
account of the Issuing Lender by such L/C Participant within three Business Days
after the date such payment is due, the Issuing Lender shall be entitled to
recover from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to Base Rate
Loans under the Revolving Facility. A certificate of the Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.

 

43

--------------------------------------------------------------------------------


 

(c)           Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.10(a), the Senior
Administrative Agent or the Issuing Lender receives any payment related to such
Letter of Credit (whether directly from the Borrower or otherwise, including
proceeds of collateral applied thereto by the Issuing Lender), or any payment of
interest on account thereof, the Senior Administrative Agent or the Issuing
Lender, as the case may be, will distribute to such L/C Participant its pro rata
share thereof; provided, however, that in the event that any such payment
received by Administrative Agent or the Issuing Lender, as the case may be,
shall be required to be returned by the Senior Administrative Agent or the
Issuing Lender, such L/C Participant shall return to the Senior Administrative
Agent for the account of the Issuing Lender the portion thereof previously
distributed by the Senior Administrative Agent or the Issuing Lender, as the
case may be, to it.

 

3.11         Reimbursement Obligation of the Borrower.

 

The Borrower agrees to reimburse the Issuing Lender on the Business Day next
succeeding the Business Day on which the Issuing Lender notifies the Borrower of
the date and amount of a draft presented under any Letter of Credit and paid by
the Issuing Lender for the amount of (a) such draft so paid and (b) any taxes,
fees, charges or other costs or expenses incurred by the Issuing Lender in
connection with such payment. Each such payment shall be made to the Issuing
Lender at its address for notices referred to herein in Dollars and in
immediately available funds. Interest shall be payable on any such amounts from
the date on which the relevant draft is paid until payment in full at the rate
set forth in (i) until the Business Day next succeeding the date of the relevant
notice, Section 4.5(b) and (ii) thereafter, Section 4.5(c). Each drawing under
any Letter of Credit shall (unless an event of the type described in clause (i)
or (ii) of Section 9(f) shall have occurred and be continuing with respect to
the Borrower, in which case the procedures specified in Section 3.10 for funding
by L/C Participants shall apply) constitute a request by the Borrower to the
Senior Administrative Agent for a borrowing pursuant to Section 3.2 of Base Rate
Loans (or, at the option of the Senior Administrative Agent and the Swingline
Lender in their sole discretion, a borrowing pursuant to Section 3.4 of
Swingline Loans) in the amount of such drawing. The Borrowing Date with respect
to such borrowing shall be the first date on which a borrowing of Revolving
Loans (or, if applicable, Swingline Loans) could be made, pursuant to Section
3.2 or, if applicable, Section 3.4), if the Senior Administrative Agent had
received a notice of such borrowing at the time the Senior Administrative Agent
receives notice from the Issuing Lender of such drawing under such Letter of
Credit.

 

3.12         Obligations Absolute. The Borrower’s obligations under Section 3.11
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.11 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any

 

44

--------------------------------------------------------------------------------


 

message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the breach of contractual
obligation to Borrower, gross negligence or willful misconduct of the Issuing
Lender . The Borrower agrees that any action taken or omitted by the Issuing
Lender under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of breach of contractual obligation, gross
negligence or willful misconduct and in accordance with the standards of care
specified in the Uniform Commercial Code of the State of New York, shall be
binding on the Borrower and shall not result in any liability of the Issuing
Lender to the Borrower.

 

3.13         Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

 

3.14         Applications.

 

To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Section 3, the provisions of
this Section 3 shall apply.

 

SECTION 4.     GENERAL PROVISIONS APPLICABLE
TO LOANS AND LETTERS OF CREDIT

 

4.1           Optional Prepayments. The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Senior Administrative Agent no later than
12:00 Noon, New York City time, three Business Days prior thereto, in the case
of Eurodollar Loans, and no later than 12:00 Noon, New York City time, one
Business Day prior thereto, in the case of Base Rate Loans, which notice shall
specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or Base Rate Loans; provided, that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 4.11;
provided further that no Loans shall be prepaid hereunder until all Interim
Loans have been paid in full and all commitments with respect thereto have been
terminated. Upon receipt of any such notice the Senior Administrative Agent
shall promptly notify each relevant Lender thereof. If any such notice is given,
the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Loans that are
Base Rate Loans and Swingline Loans) accrued interest to such date on the amount
prepaid. Partial prepayments of Term Loans and Revolving Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof. Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 or integral multiples of $50,000 in excess thereof.

 

45

--------------------------------------------------------------------------------


 

4.2           Mandatory Prepayments and Commitment Reductions.

 

(a)           If any Capital Stock or Indebtedness shall be issued or incurred
by any Group Member (other than (i) Excluded Indebtedness, (ii) any Capital
Stock issued to any Group Member, (iii) any Capital Stock issued to any member
of management or directors, officers or employees of any Group Member or (iv)
any Capital Stock issued in contemplation of a Permitted Acquisition) or any
capital contribution is made to any Group Member (other than a capital
contribution by any Group Member), an amount equal to 100% of the Net Cash
Proceeds thereof shall be applied on the date of such issuance, incurrence or
contribution toward the prepayment of the Term Loans and the reduction of the
Revolving Commitments as set forth in Section 4.2(d); provided, however, that
the amount of Net Cash Proceeds payable pursuant to this clause (a) from the
issuance of Capital Stock by any Group Member shall be reduced to 50% if the
Borrower’s Consolidated Leverage Ratio is less than 1.50:1.00.

 

(b)           If on any date any Group Member shall receive Net Cash Proceeds
from any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall
be delivered in respect thereof, such Net Cash Proceeds shall be applied on such
date toward the prepayment of the Term Loans and the reduction of the Revolving
Commitments as set forth in Section 4.2(d); provided, that, notwithstanding the
foregoing, (i) the aggregate Net Cash Proceeds of Asset Sales and Recovery
Events that may be excluded from the foregoing requirement pursuant to a
Reinvestment Notice shall not exceed $15,000,000 in any fiscal year of the
Borrower and (ii) on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the Term Loans and the reduction of
the Revolving Commitments as set forth in Section 4.2(d).

 

(c)           If, for any fiscal year of the Borrower commencing with the fiscal
year ending December 31, 2007, there shall be Excess Cash Flow, the Borrower
shall, on the relevant Excess Cash Flow Application Date, apply the ECF
Percentage of such Excess Cash Flow toward the prepayment of the Term Loans and
the reduction of the Revolving Commitments as set forth in Section 4.2(d). Each
such prepayment and commitment reduction shall be made on a date (an “Excess
Cash Flow Application Date”) no later than five days after the earlier of (i)
the date on which the financial statements of the Borrower referred to in
Section 7.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Lenders and (ii) the date such
financial statements are actually delivered to the Lenders.

 

(d)           Amounts to be applied in connection with prepayments and
Commitment reductions made pursuant to this Section 4.2 shall be applied, first,
to the prepayment of the Term Loans and, second, to reduce permanently the
Revolving Commitments. Any such reduction of the Revolving Commitments shall be
accompanied by prepayment of the Revolving Loans and/or Swingline Loans to the
extent, if any, that the Total Revolving Extensions of Credit exceed the amount
of the Total Revolving Commitments as so reduced, provided that if the aggregate
principal amount of Revolving Loans and Swingline Loans then outstanding is less
than the amount of such excess (because L/C Obligations constitute a portion
thereof), the Borrower shall, to the extent of the balance of such excess,
replace outstanding Letters of Credit and/or deposit an amount in cash in a cash
collateral account established with

 

46

--------------------------------------------------------------------------------


 

the Senior Administrative Agent for the benefit of the Lenders on terms and
conditions satisfactory to the Senior Administrative Agent. The application of
any prepayment pursuant to Section 4.2 shall be made, first, to Base Rate Loans
and, second, to Eurodollar Loans. Each prepayment of Loans under Section 4.2
shall be accompanied by accrued interest to the date of such prepayment on the
amount prepaid. Notwithstanding anything herein to the contrary, no Loans shall
be prepaid hereunder until all Interim Loans have been paid in full and all
commitments with respect thereto have been terminated.

 

4.3           Conversion and Continuation Options. (a)  The Borrower may elect
from time to time to convert Eurodollar Loans to Base Rate Loans by giving the
Senior Administrative Agent prior irrevocable notice of such election no later
than 12:00 Noon, New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Senior Administrative Agent prior irrevocable notice of such election
no later than 12:00 Noon, New York City time, on the third Business Day
preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefor), provided that no Base Rate Loan under a
particular Facility may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing and the Senior Administrative Agent has
or the Majority Facility Lenders in respect of such Facility have determined in
its or their sole discretion not to permit such conversions. Upon receipt of any
such notice the Senior Administrative Agent shall promptly notify each relevant
Lender thereof.

 

(b)           Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Senior Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan under a particular Facility may be continued as such
when any Event of Default has occurred and is continuing and the Senior
Administrative Agent has or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
continuations, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to Base Rate Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Senior Administrative Agent
shall promptly notify each relevant Lender thereof.

 

4.4           Limitations on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that, (a)
after giving effect thereto, the aggregate principal amount of the Eurodollar
Loans comprising each Eurodollar Tranche shall be equal to $1,000,000 or a whole
multiple of $100,000 in excess thereof and (b) no more than ten Eurodollar
Tranches shall be outstanding at any one time.

 

47

--------------------------------------------------------------------------------


 

4.5           Interest Rates and Payment Dates. (a)  Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

(b)           Each Base Rate Loan shall bear interest at a rate per annum equal
to the Base Rate plus the Applicable Margin.

 

(c)           (i)  If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations (whether or not overdue) shall, upon the receipt of notice from
Senior Administrative Agent at the direction of Required Lenders, bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to Base Rate Loans under the Revolving Facility plus 2%, and (ii) if
all or a portion of any interest payable on any Loan or Reimbursement Obligation
or any commitment fee or other amount payable hereunder shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to Base Rate Loans under the relevant Facility plus 2% (or, in the case of any
such other amounts that do not relate to a particular Facility, the rate then
applicable to Base Rate Loans under the Revolving Facility plus 2%), in each
case, with respect to clauses (i) and (ii) above, from the date of such non
payment until such amount is paid in full (after as well as before judgment).

 

(d)           Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.

 

4.6           Computation of Interest and Fees. (a)  Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to Base Rate Loans the rate of
interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed. The Senior Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of each
determination of a Eurodollar Rate. Any change in the interest rate on a Loan
resulting from a change in the Base Rate or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Senior Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.

 

(b)           Each determination of an interest rate by the Senior
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error. The Senior Administrative Agent shall, at the request of the
Borrower, deliver to the Borrower a statement showing the quotations

 

48

--------------------------------------------------------------------------------


 

used by the Senior Administrative Agent in determining any interest rate
pursuant to Section 4.5(a).

 

4.7         Inability to Determine Interest Rate.   If prior to the first day of
any Interest Period:

 

(A)       the Senior Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

 

(B)       the Senior Administrative Agent shall have received notice from the
Majority Facility Lenders in respect of the relevant Facility that the
Eurodollar Rate determined or to be determined for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,

 

the Senior Administrative Agent shall give telecopy or telephonic notice thereof
to the Borrower and the relevant Lenders as soon as practicable thereafter. If
such notice is given (x) any Eurodollar Loans under the relevant Facility
requested to be made on the first day of such Interest Period shall be made as
Base Rate Loans, (y) any Loans under the relevant Facility that were to have
been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as Base Rate Loans and (z) any outstanding Eurodollar Loans
under the relevant Facility shall be converted, on the last day of the
then-current Interest Period, to Base Rate Loans. Until such notice has been
withdrawn by the Senior Administrative Agent, no further Eurodollar Loans under
the relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.

 

4.8         Pro Rata Treatment and Payments.   (a)  Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee and any reduction of the Commitments of the Lenders shall be
made pro rata according to the respective Term Percentages or Revolving
Percentages, as the case may be, of the relevant Lenders.

 

(b)      Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders. The amount of each principal prepayment of the Term Loans shall be
applied to reduce the then remaining installments of the Term Loans, pro rata
based upon the then remaining principal amount thereof. Amounts repaid or
prepaid on account of the Term Loans may not be reborrowed.

 

49

--------------------------------------------------------------------------------


 

(c)       Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

 

(d)      All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Senior Administrative Agent,
for the account of the Lenders, at the Funding Office, in Dollars and in
immediately available funds. The Senior Administrative Agent shall distribute
such payments to the Lenders promptly upon receipt in like funds as received. If
any payment hereunder (other than payments on the Eurodollar Loans) becomes due
and payable on a day other than a Business Day, such payment shall be extended
to the next succeeding Business Day. If any payment on a Eurodollar Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.

 

(e)       Unless the Senior Administrative Agent shall have been notified in
writing by any Lender prior to a Borrowing that such Lender will not make the
amount that would constitute its share of such Borrowing available to the Senior
Administrative Agent, the Senior Administrative Agent may assume that such
Lender is making such amount available to the Senior Administrative Agent, and
the Senior Administrative Agent may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. If such amount is not made
available to the Senior Administrative Agent by the required time on the
Borrowing Date therefor, such Lender shall pay to the Senior Administrative
Agent, on demand, such amount with interest thereon at a rate equal to the
greater of (i) the Federal Funds Effective Rate and (ii) a rate determined by
the Senior Administrative Agent in accordance with banking industry rules on
interbank compensation for the period until such Lender makes such amount
immediately available to the Senior Administrative Agent. A certificate of the
Senior Administrative Agent submitted to any Lender with respect to any amounts
owing under this paragraph shall be conclusive in the absence of manifest error.
If such Lender's share of such Borrowing is not made available to the Senior
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Senior Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate Loans
under the relevant Facility, on demand, from the Borrower.

 

(f)       Unless the Senior Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the Senior
Administrative Agent, the Senior Administrative Agent may assume that the
Borrower is making such payment, and the Senior Administrative Agent may, but
shall not be required to, in reliance upon such assumption,

 

50

--------------------------------------------------------------------------------


 

make available to the Lenders their respective pro rata shares of a
corresponding amount. If such payment is not made to the Senior Administrative
Agent by the Borrower within three Business Days after such due date, the Senior
Administrative Agent shall be entitled to recover, on demand, from each Lender
to which any amount which was made available pursuant to the preceding sentence,
such amount with interest thereon at the rate per annum equal to the daily
average Federal Funds Effective Rate. Nothing herein shall be deemed to limit
the rights of the Senior Administrative Agent or any Lender against the
Borrower.

 

4.9         Requirements of Law.   (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(i)        shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender in respect thereof (except for Non-Excluded Taxes covered by Section 4.10
and changes in the rate of tax on the overall net income of such Lender);

 

(ii)       shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

 

(iii)      shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Senior Administrative Agent) of the
event by reason of which it has become so entitled.

 

(b)      If any Lender shall have determined that the adoption of or any change
in any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender's or such corporation's capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which

 

51

--------------------------------------------------------------------------------


 

such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender's or such
corporation's policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Senior Administrative Agent) of a
written request therefor, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or such corporation for such
reduction.

 

(c)       A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the Senior
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender's intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such six-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

 

4.10       Taxes.   (a)  All payments made by the Borrower under this Agreement
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on any Agent or any Lender as a result of a present or former connection
between such Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from such
Agent or such Lender having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan
Document). If any such non-excluded taxes, levies, imposts, duties, charges,
fees, deductions or withholdings ("Non-Excluded Taxes") or Other Taxes are
required to be withheld from any amounts payable to any Agent or any Lender
hereunder, the amounts so payable to such Agent or such Lender shall be
increased to the extent necessary to yield to such Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender's failure to comply with the
requirements of paragraph (d) or (e) of this Section or (ii) that are United
States withholding taxes imposed on amounts payable to such Lender at the time
such Lender becomes a party to this Agreement (or, in the case of a Participant,
on the date such Participant becomes a Participant hereunder), except to the
extent that such Lender's assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
Non-Excluded Taxes pursuant to this paragraph.

 

(b)      In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

52

--------------------------------------------------------------------------------


 

(c)       Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Senior Administrative Agent for its own account or for the account of the
relevant Agent or Lender, as the case may be, a certified copy of an original
official receipt received by the Borrower showing payment thereof. If the
Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to the Senior Administrative
Agent the required receipts or other required documentary evidence, the Borrower
shall indemnify the Agents and the Lenders for any incremental taxes, interest
or penalties that may become payable by any Agent or any Lender as a result of
any such failure.

 

(d)      Each Lender (or Transferee) that is not a "U.S. Person" as defined in
Section 7701(a)(30) of the Code (a "Non U.S. Lender") shall deliver to the
Borrower and the Senior Administrative Agent (or, (x) in the case of a
Participant, solely to the Lender from which the related participation shall
have been purchased and (y) in the case of an Assignee under an assignment to an
affiliate of a Lender or an Approved Fund of a Lender that is made pursuant to
Section 11.6(b)(iii), the assigning Lender) two completed originals of either
U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or, in the case of a
Non U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of "portfolio
interest", a statement substantially in the form of Exhibit G and a Form W-8BEN,
or any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Non U.S. Lender claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments by the Borrower
under this Agreement and the other Loan Documents. Such forms shall be delivered
by each Non U.S. Lender on or before the date it becomes a party to this
Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). In addition, each Non U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non U.S. Lender. Each Non-U.S. Lender
shall promptly notify the Borrower at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Non U.S. Lender shall not be required to deliver any form pursuant
to this paragraph that such Non U.S. Lender is not legally able to deliver.

 

(e)       A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Senior Administrative Agent), at the time or times prescribed by applicable law
or reasonably requested in writing by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate, provided that such Lender
is legally entitled to complete, execute and deliver such documentation and in
such Lender's judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.

 

53

--------------------------------------------------------------------------------


 

(f)       If any Agent or any Lender determines, in its sole discretion, that it
has received a refund of any Non-Excluded Taxes or Other Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section 4.10, it shall pay over such
refund to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 4.10 with respect to
the Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of such Agent or
such Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent or such Lender in the event such Agent or such Lender
is required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require any Agent or any Lender to make available its
tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

 

(g)      The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder
or under any other Loan Document.

 

4.11       Indemnity.   The Borrower agrees to indemnify each Lender and to hold
each Lender harmless from any loss, cost or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

4.12       Change of Lending Office.   Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 4.9 or 4.10(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such

 

54

--------------------------------------------------------------------------------


 

designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 4.9 or 4.10(a).

 

4.13       Replacement of Lenders.   If (a) any Lender requests compensation
under Section 4.9 or 4.10 (such Lender, an "Affected Lender"), (b) the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.10, (c) any Lender
is a Defaulting Lender or (d) any Lender shall refuse to consent to an amendment
or waiver to or departure from the provisions of, this Agreement or any other
Loan Document which requires the consent of all Lenders or of all Lenders
directly affected thereby and has been consented to by the Required Lenders, the
Borrower shall be permitted to replace any such Lender with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement except where the replaced Lender is a
Non-Consenting Lender, (iii) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (iv) the Borrower shall be liable to such
replaced Lender under Section 4.11 if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (v) the replacement financial institution, if not already a
Lender or an Approved Fund or Affiliate of a Lender, shall be reasonably
satisfactory to the Senior Administrative Agent, (vi) the replaced Lender shall
be obligated to make such replacement in accordance with the provisions of
Section 11.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (vii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 4.9 or 4.10(a), as the case may
be, (viii) any such replacement shall not be deemed to be a waiver of any rights
that the Borrower, the Senior Administrative Agent or any other Lender shall
have against the replaced Lender, and (ix) in the case of a Non-Consenting
Lender, the replacement financial institution shall consent at the time of such
assignment to each matter in respect of which the replaced Lender was a
Non-Consenting Lender.

 

4.14       Evidence of Debt.   (a)  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of the
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.

 

(b)      The Senior Administrative Agent, on behalf of the Borrower (or, in the
case of an assignment not required to be recorded in the Register in accordance
with the provisions of Section 11.6(b)(v), the assigning Lender, acting solely
for this purpose as a non-fiduciary agent of the Borrower), shall maintain the
Register (or, in the case of an assignment not required to be recorded in the
Register in accordance with the provisions of Section 11.6(b)(v), a Related
Party Register), in each case pursuant to Section 11.6(b), and a subaccount
therein for each Lender, in which shall be recorded (i) the amount of each Loan
made hereunder and any Note evidencing such Loan, the Type of such Loan and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) both the amount of any sum received by the

 

55

--------------------------------------------------------------------------------


 

Senior Administrative Agent (or, in the case of an assignment not required to be
recorded in the Register in accordance with the provisions of Section
11.6(b)(v), the assigning Lender) hereunder from the Borrower and each Lender's
share thereof.

 

(c)       The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 4.14(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Senior Administrative Agent to maintain the
Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Loans made to the Borrower by such Lender in accordance with the terms of this
Agreement.

 

(d)      The Borrower agrees that, upon the request to the Senior Administrative
Agent by any Lender, the Borrower will execute and deliver to such Lender a
promissory note of the Borrower evidencing any Term Loans, Revolving Loans or
Swingline Loans, as the case may be, of such Lender, substantially in the form
of Exhibit H-1, H-2 or H-3, respectively, with appropriate insertions as to date
and principal amount.

 

4.15       Illegality.   Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and (b)
such Lender's Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 4.11.

 

SECTION 5.       REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Borrower hereby
represents and warrants to each Agent and each Lender that:

 

5.1         Financial Condition.   (a)  The Pro Forma Financial Statements
furnished to each Lender pursuant to Section 7.1(c) have been or will be
prepared giving effect (as if such events had occurred on such date) to the
consummation of the Transaction. The Pro Forma Financial Statements have been or
will be prepared based on the best information available to the Borrower as of
the date of delivery thereof, and present fairly or will present fairly on a pro
forma basis the estimated financial position of Borrower and its consolidated
Subsidiaries as at and for each of the dates and periods set forth therein;
provided that insofar as this representation

 

56

--------------------------------------------------------------------------------


 

relates to the financial information of Constellation, this representation is
made solely to the Borrower's knowledge.

 

(b)      (i) The audited consolidated balance sheets of the Borrower and its
Subsidiaries as at December 31, 2004, December 31, 2005 and December 31, 2006,
and the related consolidated statements of income and of cash flows for the
fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from Ernst & Young LLP, present fairly in all material
respects the consolidated financial condition of the Borrower and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal years then ended. (ii) To
the Borrower’s knowledge based only on publicly available information, the
audited consolidated balance sheets of Constellation and its Subsidiaries as at
June 30, 2006, and the related consolidated statements of income and of cash
flows for the fiscal years ended on such date, present fairly the consolidated
financial condition of Constellation and its Subsidiaries as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the respective fiscal years then ended. (iii) The unaudited consolidated balance
sheet of the Borrower and its Subsidiaries for each fiscal quarter ended after
December 31, 2006 and at least 45 days prior to the Effective Date, and the
related unaudited consolidated statements of income and cash flows for the
period ended on such date, will present fairly in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the period then ended (subject to normal year end audit adjustments).
(iv) To the Borrower's knowledge based on publicly available information, the
unaudited consolidated balance sheet of Constellation and its Subsidiaries for
each fiscal quarter ended after June 30, 2006 and at least 45 days prior to the
Effective Date, and the related unaudited consolidated statements of income and
cash flows for the period ended on such date, will present fairly in all
material respects the consolidated financial condition of Constellation and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the period then ended (subject to normal year
end audit adjustments). All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP or
International Financial Reporting Standards, as applicable, applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein); provided that insofar as this
representation relates to the financial information of Constellation, this
representation is made solely to the Borrower's knowledge. No Group Member has
any material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long term leases or unusual forward or long term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the most
recent financial statements referred to in this paragraph. During the period
from December 31, 2006 to and including the date hereof there has been no
Disposition by any Group Member of any material part of its business or property
that, if this Agreement had been in effect at such time, would have been
prohibited hereunder.

 

5.2         No Change.   With respect to any credit event after the Effective
Date, there has been no development or event since December 31, 2006 that has
had or would reasonably be expected to have a Material Adverse Effect.

 

57

--------------------------------------------------------------------------------


 

5.3         Corporate Existence; Compliance with Law.   Each Group Member (a) is
duly organized, validly existing and in good standing (to the extent applicable)
under the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign entity and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
and (d) is in compliance with the terms of its Organizational Documents and all
Requirements of Law except to the extent that the failure to comply with clause
(b) or (d) of this Section 5.3 would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

5.4         Power; Authorization; Enforceable Obligations.   Each Loan Party has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder. Each Loan Party has taken all necessary
organizational and other action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the extensions of credit on the terms and conditions of
this Agreement. No consent or authorization of, filing with, notice to or other
act by or in respect of, any relevant Governmental Authority or any other
relevant Person is required in connection with the Transaction and the
extensions of credit hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the Loan Documents,
except (i) consents, authorizations, filings and notices described in Schedule
5.4 of the Disclosure Letter, which consents, authorizations, filings and
notices shall have been obtained or made and shall be in full force and effect
on or before the Funding Date and all applicable waiting periods shall have
expired on or before the Funding Date without any action being taken by any
Governmental Authority which would restrain, prevent or otherwise impose adverse
conditions on the Transaction, which conditions would reasonably be expected to
have a Material Adverse Effect and (ii) the filings referred to in Section 5.19.
This Agreement has been duly executed and delivered on behalf of each Loan Party
party thereto and each other Loan Document shall have been duly executed and
delivered on behalf of each Loan Party party thereto on or before the Effective
Date or the Funding Date, as applicable. This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors' rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and except to the extent qualified by any reservations or qualifications
given in connection with the Loan Documents.

 

5.5         No Legal Bar.   The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate its
Organizational Document, any Requirement of Law, Governmental Authorization or
any Contractual Obligation of any Group Member and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to its Organizational Documents, any Requirement
of Law or any such Contractual Obligation (other than the Liens created by the
Security

 

58

--------------------------------------------------------------------------------


 

Documents). No Requirement of Law or Contractual Obligation applicable to the
Borrower or any of its Subsidiaries would reasonably be expected to have a
Material Adverse Effect.

 

5.6         Litigation.   Except as set forth on Schedule 5.6 of the Disclosure
Letter, no litigation, investigation or proceeding of or before any arbitrator
or Governmental Authority is pending or, to the knowledge of a Responsible
Officer of the Borrower, threatened by or against any Group Member or against
any of their respective properties or revenues (a) that purports to effect the
execution, delivery or performance of the Transaction or any of the Loan
Documents, or (b) that would reasonably be expected to have a Material Adverse
Effect.

 

5.7         No Default.   No Group Member is in default under or with respect to
any of its Contractual Obligations in any respect that would reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.

 

5.8         Ownership of Property; Liens.   Each Group Member has title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other property except as
would not reasonably be likely to have a Material Adverse Effect, and none of
such property is subject to any Lien except as permitted by Section 8.3. As of
the Effective Date and the Funding Date, no Group Member owns any real property.

 

5.9         Intellectual Property.   Each Group Member owns, or is licensed to
use, all Intellectual Property reasonably necessary for the conduct of its
business as currently conducted. Except for such claims and infringements that
would not reasonably be expected to have a Material Adverse Effect, (a) no claim
has, to the knowledge of a Responsible Officer of the Borrower, been asserted
and is pending by any Person naming a Group Member challenging or questioning
the use of any Intellectual Property or the validity or effectiveness of any
Intellectual Property, nor does a Responsible Officer of the Borrower know of
any valid basis for any such claim and (b) no Responsible Officer of the
Borrower knows that the use of Intellectual Property by any Group Member
infringes on the rights of any Person in any material respect.

 

5.10       Taxes.   Each Group Member has filed or caused to be filed all
Federal, state and other material tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or its
Subsidiaries, as the case may be); no tax Lien has been filed, and, to the
knowledge of a Responsible Officer of the Borrower, no claim is being asserted,
with respect to any such tax, fee or other charge which would reasonably be
expected to have a Material Adverse Effect.

 

5.11         Federal Regulations.   No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for "buying" or "carrying"
any "margin stock" within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Senior Administrative Agent, the Borrower will
furnish to the Senior Administrative Agent and each Lender a statement to the
foregoing effect in

 

59

--------------------------------------------------------------------------------


 

conformity with the requirements of FR Form G-3 or FR Form U 1, as applicable,
referred to in Regulation U.

 

5.12       Labor Matters.   As of the Effective Date, except as, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect: 
(a) there are no strikes or other labor disputes against any Group Member
pending or, to the knowledge of the Borrower, threatened; (b) hours worked by
and payment made to employees of each Group Member have not been in violation of
the Fair Labor Standards Act or any other applicable Requirement of Law dealing
with such matters; and (c) all payments due from any Group Member on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant Group Member.

 

5.13       ERISA.   Neither a Reportable Event nor an "accumulated funding
deficiency" (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five year period prior to the date on which this
representation is made or deemed made with respect to any Plan. Each Plan has
complied in all respects with the applicable provisions of ERISA and the Code
except where the same would not reasonably be expected to have a Material
Adverse Effect. No termination of a Single Employer Plan has occurred, and no
Lien in favor of the PBGC or a Plan has arisen, during such five-year period.
The present value of all accrued benefits under each Single Employer Plan (based
on those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA, and neither the Borrower nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. No such Multiemployer Plan is in
Reorganization or Insolvent.

 

5.14       Investment Company Act; Other Regulations.   No Loan Party is an
"investment company", or a company "controlled" by an "investment company",
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

 

5.15       Subsidiaries.   Except as disclosed to the Senior Administrative
Agent by the Borrower in writing from time to time after the Effective Date, (a)
Schedule 5.15 of the Disclosure Letter sets forth the name and jurisdiction of
incorporation of each Subsidiary and, as to each such Subsidiary, the percentage
of each class of Capital Stock owned by any Loan Party and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors' qualifying shares) of any nature relating to any Capital Stock of any
Subsidiary, except as created by the Loan Documents.

 

60

--------------------------------------------------------------------------------


 

5.16       Use of Proceeds.   The proceeds of the Term Loans shall be used by
Borrower or its Subsidiaries to finance a portion of the Transaction. The
proceeds of the Revolving Loans may be used to finance a portion of the
Transaction and may also be used by Borrower and its Subsidiaries for general
corporate purposes.

 

5.17       Environmental Matters.   Except as, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect:

 

(A)       the facilities and properties owned, leased or operated by any Group
Member (during the period so owned, leased or operated, the "Properties") do not
contain, and to the knowledge of a Responsible Officer of the Borrower, have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
of, or would be reasonably likely to give rise to liability under, any
Environmental Law;

 

(B)       no Responsible Officer of any Group Member has received or is aware of
any notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the business operated
by any Group Member (during the period so operated, the "Business"), nor does
any such Responsible Officer have knowledge that any such notice will be
received or is being threatened;

 

(C)       Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;

 

(D)       no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of a Responsible Officer of the Borrower,
threatened, under any Environmental Law to which any Group Member is or will be
named as a party with respect to the Properties or the Business, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to the Properties or the Business;

 

61

--------------------------------------------------------------------------------


 

(E)        there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;

 

(F)        the Properties and all operations at the Properties are in
compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and there is no contamination at, under or about
the Properties or violation of any Environmental Law with respect to the
Properties or the Business; and

 

(G)       no Group Member has entered into any agreement pursuant to which it
has expressly assumed any liability of any other Person under Environmental
Laws.

 

5.18       Accuracy of Information, etc.   The statements and information
contained in this Agreement, the Disclosure Letter, the other Loan Documents,
the Confidential Information Memorandum and any other document, certificate or
statement furnished by or on behalf of any Loan Party in respect of the Borrower
and its Subsidiaries to the Senior Administrative Agent or the Lenders, or any
of them, for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, when taken as a whole, contained as of
the date such statement, information, document or certificate was so furnished
(or, in the case of the Confidential Information Memorandum, as of the Funding
Date), no untrue statement of a material fact or omitted to state a material
fact necessary to make the statements contained herein or therein not
misleading, provided, however, that with respect to the projections and pro
forma financial information contained in the materials referenced above the
Borrower represents only that the same were prepared in good faith and are based
upon estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is subject to inherent
uncertainties and contingencies, is not to be viewed as fact and that actual
results during the period or periods covered by such financial information may
differ from the projected results set forth therein by a material amount. The
Scheme Press Release (or the Offer Press Release if an Offer Conversion has
occurred) contains (or will contain) all the material terms of the Scheme or the
Offer , as applicable.

 

5.19       Security Documents.   (a)  The Guarantee and Collateral Agreement and
each Foreign Pledge Agreement is effective to create in favor of the Senior
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof. Each Blocked Account Control Agreement is effective to create in favor
of the Interim Administrative Agent, for the benefit of the "secured parties" as
defined in the Interim Credit Agreement, a legal, valid and enforceable security
interest in the Collateral described therein and the proceeds thereof. In the
case of the Pledged Stock described in the Guarantee and Collateral Agreement
and each Foreign Pledge Agreement, when stock

 

62

--------------------------------------------------------------------------------


 

certificates representing such Pledged Stock are delivered to the Senior
Collateral Agent or such other actions specified in each Foreign Pledge
Agreement in respect of Borrower’s UK and Irish first-tier Subsidiaries are
taken, and in the case of the other Collateral described in the Guarantee and
Collateral Agreement (other than deposit accounts) when financing statements and
other filings specified on Schedule 5.19(a) of the Disclosure Letter in
appropriate form are filed in the offices specified on Schedule 5.19(a) of the
Disclosure Letter, the Guarantee and Collateral Agreement and each such Foreign
Pledge Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Senior Obligations, in
each case prior and superior in right to any other Person (except, (x) in the
case of the Blocked Accounts, Liens in favor of the Interim Administrative Agent
and (y) in the case of Collateral other than Pledged Stock and the Blocked
Accounts, Liens permitted by Section 8.3). In the case of Collateral described
in the Blocked Account Control Agreements, when each Blocked Account Control
Agreement is executed and delivered by all parties thereto, the Interim
Administrative Agent, for the benefit of the "secured parties" as defined in the
Interim Credit Agreement, shall have a fully perfected Lien on, and security
interest in, all right, title and interest of the Borrower in such Collateral
and the proceeds thereof, as security for the Interim Obligations (as defined in
the Interim Credit Agreement), prior and superior in right to any other Person
except as provided under the applicable Blocked Account Control Agreement with
respect to the securities intermediary a party thereto. In the case of
Collateral that consists of deposit accounts, when a Control Agreement is
executed and delivered by all parties thereto with respect to such accounts, the
Senior Collateral Agent, for the benefit of the Secured Parties, shall have a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral and the proceeds, prior and superior in
right to any other Person except as provided under the applicable Control
Agreement with respect to the securities intermediary a party thereto.

 

(b)      Each of the Mortgages (if any) is effective to create in favor of the
Senior Collateral Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable Lien on the real properties described therein and proceeds
thereof, and when the Mortgages are filed in the offices specified therein, each
such Mortgage shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in the real properties
described therein and the proceeds thereof, as security for the Obligations (as
defined in the relevant Mortgage), in each case prior and superior in right to
any other Person (except Liens permitted by Section 8.3).

 

5.20       Solvency.   Immediately after the Transactions to occur on the
Funding Date, each Loan Party is, and after giving effect to the Acquisition and
the incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith will be and will continue to be, Solvent.

 

5.21       Indebtedness.   Immediately after the consummation of the
Transactions to occur on the Funding Date, neither Constellation nor any of its
Subsidiaries has (or will have) any Indebtedness outstanding other than
Indebtedness permitted by the final paragraph of Section 8.2.

 

63

--------------------------------------------------------------------------------


 

5.22       Anti-Terrorism Laws.   (a)  No Loan Party is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

 

(b)      None of the Loan Parties or their agents acting or benefiting in any
capacity in connection with the Loans, Letter of Credit or other transactions
hereunder, is any of the following (each a "Blocked Person"):

 

(i)        a person that is listed in the annex to, or is otherwise subject to
the provisions of, Executive Order No. 13224;

 

(ii)       a person owned or controlled by, or acting for or on behalf of, any
person that is listed in the annex to, or is otherwise subject to the provisions
of, Executive Order No. 13224;

 

(iii)      a person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)     a person that commits, threatens or conspires to commit or supports
"terrorism" as defined in Executive Order No. 13224;

 

(v)      a person that is named as a "specially designated national" on the most
current list published by the United States Treasury Department's Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list; or

 

(vi)     a person who is affiliated or associated with a person listed above.

 

(c)       No Loan Party, or to the knowledge of any Loan Party, any of its
agents acting in any capacity in connection with the Loans, Letter of Credit or
other transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224.

 

64

--------------------------------------------------------------------------------


 

SECTION 6.    CONDITIONS PRECEDENT

 

6.1         Effective Date.   The obligations of the Loan Parties and the rights
of the Lenders, the Issuing Bank and the Senior Administrative Agent under this
Agreement and the Loan Documents shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with the terms of this Agreement), which conditions shall be deemed to have been
unconditionally satisfied or waived by the execution by all parties of this
Agreement on the date hereof:

 

(a)       The Senior Administrative Agent (or its counsel) shall have (i)
received from each party hereto either (x) a counterpart of this Agreement
signed on behalf of such party or (y) written evidence satisfactory to the
Senior Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) the Disclosure Letter.

 

(b)      The Senior Administrative Agent shall have received a favorable written
opinion (addressed to the Senior Administrative Agent and the Lenders and dated
the Effective Date) of Cooley Godward Kronish LLP, counsel for the Borrower and
Port Authority Technologies, Inc. (other than the opinions relating to the
security interests, which opinions shall be in the form agreed between the
parties prior to the execution of this Agreement and delivered on and dated as
of the Funding Date), in form and substance reasonably satisfactory to the
Senior Administrative Agent, and, in the case of each such opinion required by
this paragraph, covering such other matters relating to the Loan Parties, the
Loan Documents or the Transactions as the Senior Administrative Agent shall
reasonably request (other than matters relating to the security interests, which
opinions shall be in the form agreed between the parties prior to the execution
of this Agreement and delivered on and dated as of the Funding Date). The
Borrower hereby requests such counsel to deliver such opinions.

 

(c)       The Senior Administrative Agent shall have received such documents and
certificates relating to the organization, existence and good standing (or its
equivalent, if any) of each Loan Party, the authorization of the Transactions
(to which it is a party) and any other legal matters relating to the Loan
Parties, the Loan Documents or the Transactions (to which it is a party), in the
form reasonably required by or acceptable to the Senior Administrative Agent.

 

(d)      The Senior Administrative Agent shall have received (i) the Fee Letter
executed by the Borrower and (ii) all fees and other amounts due and payable
under the Loan Documents on or prior to the Effective Date, to the extent
invoiced prior to the Effective Date, including all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party under any Loan Document.

 

(e)       The Borrower, the Senior Collateral Agent and the Senior
Administrative Agent shall have agreed on the form of documents required to
satisfy the

 

65

--------------------------------------------------------------------------------


 

Collateral and Guarantee Requirement and the Senior Administrative Agent shall
have received a completed Perfection Certificate dated the Effective Date and
signed by a Responsible Officer or legal officer of the Borrower, together with
all attachments contemplated thereby, including the results of a search of the
Uniform Commercial Code (or equivalent) filings made with respect to the Loan
Parties in the jurisdictions contemplated by the Perfection Certificate and
copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Senior Administrative Agent
and the Senior Collateral Agent that the Liens indicated by such financing
statements (or similar documents) are permitted by Section 8.3 or have been or
will contemporaneously with the initial funding of Term Loans on the Funding
Date be released. The Senior Administrative Agent shall have received certified
copies of UCC, United States Patent and Trademark Office and United States
Copyright Office, tax and judgment lien searches or equivalent reports or
searches, each of a recent date listing all effective financing statements, lien
notices or comparable documents that name any Loan Party as debtor and that are
filed in those state and county jurisdictions in which any property of any Loan
Party is located and the state and county jurisdictions in which any Loan Party
is organized or maintains its principal place of business, none of which
encumber the Collateral covered or intended to be covered by the Security
Documents (other than Liens permitted under Section 8.3 or as otherwise
acceptable to the Senior Administrative Agent).

 

(f)       The Lenders shall have received the financial statements referred to
in Section 5.1(b) (other than any such financial statements of Constellation and
its Subsidiaries).

 

(g)      The Lenders shall have received a business plan of the Borrower and its
Subsidiaries for the fiscal years 2007 through 2014 (including quarterly
projections for the first four fiscal quarters ending after the Effective Date),
with respect to the Group Members together with a certificate of a Responsible
Officer of the Borrower certifying that such business plan is based on
reasonable estimates, information and assumptions and that such Responsible
Officer has no reason to believe that such business plan is incorrect or
misleading in any material respect (it being understood that such business plan
is subject to significant uncertainties and there can be no assurance the
results therein will be achieved).

 

(h)      The Senior Administrative Agent shall have received all documentation
and other information required by bank regulatory authorities under applicable
"know your customer" and anti-money laundering rules and regulations, including
the Patriot Act, as reasonably requested by the Senior Administrative Agent.

 

(i)        The Borrower shall have entered into an option to purchase a
designated number of Sterling, reasonably acceptable to Morgan Stanley & Co.
Incorporated (or its Affiliates) in its capacity as financial advisor to the
Borrower in connection with the Acquisition, during the Certain Funds Period,
which option shall have terms and conditions reasonably satisfactory to Morgan
Stanley & Co. Incorporated (or its Affiliates) in its capacity as financial
advisor to the Borrower in connection with the Acquisition.

 

66

--------------------------------------------------------------------------------


 

(j)        The Borrower and its Subsidiaries shall have at least $217,000,000 of
cash and Cash Equivalents (which Cash Equivalents shall be as described in the
information previously delivered to the Senior Administrative Agent) and shall
have delivered satisfactory evidence to the Senior Administrative Agent
confirming such amount.

 

(k)       The Senior Administrative Agent shall have received a certified copy
of the latest draft of the Acquisition Agreement, in form and substance
satisfactory to the Senior Administrative Agent.

 

6.2         Conditions to the Funding Date. The obligations of the Lenders to
make Loans and of the Issuing Bank to issue Letters of Credit hereunder shall
not become effective unless, on or prior to the date of the Funding Date, each
of the following conditions is satisfied (or waived in accordance with the terms
of this Agreement) which conditions shall be deemed to have been unconditionally
satisfied or waived on the first funding of a Loan hereunder:

 

(a)       If an Offer Conversion has not occurred, the Senior Administrative
Agent shall have received certified copies of the Scheme Press Release, the
Scheme Circular, the Court Order, the prints of the resolutions passed at each
of the Court Meetings and the extraordinary general meeting, the certificate of
the Registrar of Companies confirming registration of the Court Order, the
executed Acquisition Agreement and, if a receiving agent has been appointed, an
instruction letter from the Borrower to the receiving agent to hold the shares
acquired by the Borrower or its nominees pursuant to the Scheme to the order of
the Senior Collateral Agent.

 

(b)      If an Offer Conversion has occurred, the Senior Administrative Agent
shall have received a copy of the announcement that the Offer has become or been
declared unconditional in all respects, including confirmation that acceptances
have been received pursuant to the Offer in respect of the Capital Stock of
Constellation which, when aggregated with (i) any Capital Stock of Constellation
owned by the Borrower and its Subsidiaries and (ii) any other Capital Stock of
Constellation which are otherwise capable of being counted towards fulfilling
the acceptance condition in accordance with Note 5 on Rule 10 of the City Code,
represent more than 75% of the Capital Stock of Constellation.

 

(c)       The Borrower shall have entered into the Interim Credit Agreement,
which shall have become unconditional in accordance with its terms, subject only
to this Facility becoming unconditional in all respects, without any waiver or
modification thereof (other than any waiver or modification which is not
material and adverse to the interests of the Lenders).

 

(d)      The Senior Administrative Agent and the Syndication Agent, as
applicable, shall have received all fees and other amounts due and payable under
the Loan Documents on or prior to the Funding Date, to the extent invoiced prior
to the Funding Date, including all out-of-pocket expenses (including fees,
charges and disbursements of counsel) required to be reimbursed or paid by any
Loan Party under any Loan Document or evidence

 

67

--------------------------------------------------------------------------------


 

satisfactory to the Senior Administrative Agent and the Syndication Agent, as
applicable (acting reasonably), that any such fees and other amounts will be
paid out of the proceeds of the Borrowing on the Funding Date.

 

(e)       The Senior Administrative Agent shall have received a favorable
written opinion (addressed to the Senior Administrative Agent and the Lenders
and dated the Funding Date) of each of (i) Cooley Godward Kronish LLP, counsel
for the Borrower and its Subsidiaries, (ii) Herbert Smith LLP, local UK counsel
to Borrower and UK AcquiSub Holdings as to the pledge of its Capital Stock, and
(iii) Arthur Cox, local Irish counsel to Borrower and Websense International
Limited as to the pledge of its Capital Stock, each in form and substance
reasonably satisfactory to the Senior Administrative Agent, and, in the case of
each such opinion required by this paragraph, covering such other matters
relating to the Loan Parties, the Loan Documents or the Transactions as the
Senior Administrative Agent shall reasonably request. The Borrower hereby
requests such counsel to deliver such opinions.

 

(f)       The Borrower, the Senior Collateral Agent and the Senior
Administrative Agent shall have, as applicable, entered into and/or delivered
the documents required to satisfy the Collateral and Guarantee Requirement (as
agreed pursuant to Section 6.1(e) above) and all filing or recordings necessary
in connection with the liens granted thereby shall have been made.

 

(g)      The Senior Administrative Agent shall be satisfied that all amounts in
the Escrow Accounts shall have been applied (or will, on the same date as the
proceeds of the Term Loans are applied hereunder, be) to satisfy the terms of
the Offer or Scheme and to fund the Acquisition.

 

(h)      The Senior Administrative Agent shall have received evidence that the
insurance required by Section 5.3(b) of the Guarantee and Collateral Agreement
is in effect.

 

(i)        The Lenders shall have received the Pro Forma Financial Statements
referred to in Section 5.1(a).

 

6.3         Each Credit Event.   Subject to Section 6.4, the obligation of the
Lenders to make Loans on the occasion of any Borrowing and of the Issuing Bank
to issue, amend, renew or extend any Letter of Credit is subject to receipt of
the request therefor in accordance herewith and to the satisfaction of the
following conditions:

 

(a)       The representations and warranties of each Loan Party set forth in the
Loan Documents (other than, on the Effective Date, the representation and
warranty set forth in Section 5.2)) shall be true and correct in all material
respects on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as the case may be
(except to the extent that any representation and warranty expressly relates to
an

 

68

--------------------------------------------------------------------------------


 

earlier date, in which case such representation and warranty shall have been
true and correct in all material respects as of such earlier date and except
that after the Effective Date the representation and warranty set forth in
Section 5.2 shall be deemed to refer to the date of the most recent financial
statements presented pursuant to Section 7.1(a)).

 

(b)      At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as the
case may be, no Default shall have occurred and be continuing.

 

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a "Borrowing" for purposes of this Section), other than a
Certain Funds Loan, and each issuance, amendment, renewal or extension of a
Letter of Credit, shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in this Section.

 

6.4         Certain Funds.

 

(a)       Notwithstanding anything to the contrary in this Section 6 or any
other provision in a Loan Document during the Certain Funds Period, the
obligation of each Lender to make a Loan on the occasion of any Borrowing which
is a Certain Funds Loan is subject only to the satisfaction or waiver of the
conditions set forth in Sections 6.1 and 6.2 and receipt of the request therefor
in accordance herewith and to the satisfaction or waiver of the following
conditions (and for the avoidance of doubt Section 6.3 shall not apply to a
Certain Funds Loan):

 

(i)        no Major Event of Default is outstanding or would result from the
making of any such Borrowing;

 

(ii)       it is not unlawful for the Borrower to exercise any of its Borrowing
rights or a Lender to perform any of its lending obligations under this
Agreement, in each case in respect of such Certain Funds Loan; provided that, if
it is unlawful for a Lender to perform its lending obligations in respect of
such Certain Funds Loans, this in itself will not preclude each other Lender
from performing its lending obligations in respect of such Certain Funds Loans;
and

 

(iii)      the Borrower shall not have cancelled or rescinded this Agreement.

 

(b)      Unless any of the conditions set out in Sections 6.4(a)(i) to (iii)
(inclusive) is not satisfied or waived at the relevant time, during the Certain
Funds Period none of the Lenders or the Agents shall be entitled to:

 

69

--------------------------------------------------------------------------------


 

(i)        cancel any of its Commitments to the extent that to do so would
prevent or limit the making of a Certain Funds Loan under and as defined in this
Agreement;

 

(ii)       rescind, terminate or cancel this Agreement or exercise any similar
right or remedy or make or enforce any claim under the Loan Documents it may
have to the extent that to do so would prevent or limit the making of a Certain
Funds Loan or the utilization thereof for a Permitted Purpose under and as
defined in this Agreement;

 

(iii)      refuse to participate in the making of a Certain Funds Loan or the
utilization thereof for a Permitted Purpose under and as defined in this
Agreement;

 

(iv)     exercise any right of setoff or counterclaim to the extent that so
doing would prevent or limit the making of a Certain Funds Loan or the
utilization thereof for a Permitted Purpose under and as defined in this
Agreement; or

 

(v)      cancel, accelerate or cause repayment or prepayment of any amounts
owing hereunder or under any other Loan Document to the extent that so doing
would prevent or limit the making of a Certain Funds Loan or the utilization
thereof for a Permitted Purpose under and as defined in this Agreement.

 

Nothing in this Section 6.4 will affect the rights of any of the Lenders, the
Senior Administrative Agent or the Senior Collateral Agent in respect of any
Event of Default not cured or waived at the expiry of the Certain Funds Period,
irrespective of whether any Event of Default occurred during the Certain Funds
Period or not.

 

SECTION 7.    AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder, the Borrower shall and shall cause each of its
Subsidiaries to:

 

7.1         Financial Statements.   Furnish to the Senior Administrative Agent
and each Lender:

 

(a)           as soon as available, but in any event on the earlier of the date
90 days (or, solely with respect to the fiscal year in which the Acquisition
occurred, 120 days) after the end of each fiscal year of the Borrower and the
date that such information is filed with the

 

70

--------------------------------------------------------------------------------


 

SEC, a copy of the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year, reported on
without a "going concern" or like qualification or exception, or qualification
arising out of the scope of the audit, by Ernst & Young LLP or other independent
certified public accountants of nationally recognized standing;

 

(b)      as soon as available, but in any event on the earlier of the date that
is 45 days after the end of each of the first three quarterly periods of each
fiscal year of the Borrower and the date that such information is filed with the
SEC, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year end audit adjustments and the absence of
footnotes); and

 

(c)           as soon as available, but in any event not later than the date
that is 30 days prior to the Funding Date, the unaudited pro forma consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
the last fiscal quarter for which financial statements have been delivered
pursuant to Section 7.1(b) (including the notes thereto) and the unaudited pro
forma consolidated income statements for the twelve-month period ending as at
the end of such fiscal quarter (such financial statements, the "Pro Forma
Financial Statements").

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein); provided that the financial information of Constellation
and its Subsidiaries included in the Pro Forma Financial Statements shall not be
prepared in accordance with GAAP but shall be prepared with good faith
adjustments applied consistently throughout the period reflected therein.

 

7.2         Certificates; Other Information.   Furnish to the Senior
Administrative Agent and each Lender (or, in the case of clause (i), to the
relevant Lender):

 

(a)       concurrently with the delivery of the financial statements referred to
in Section 7.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate, it being understood that such
certificate shall be limited to the items that independent certified accountants
are permitted to cover in such certificates pursuant to their professional
standards and customs of the profession;

 

71

--------------------------------------------------------------------------------


 

(b)      concurrently with the delivery of any financial statements pursuant to
Section 7.1 (or, in the case of (ii)(y) below, concurrently with the delivery of
any financial statements pursuant to 7.1(a)), (i) a certificate of a Responsible
Officer stating that, to the best of each such Responsible Officer's knowledge,
each Loan Party during such period has observed or performed all of its
covenants and other agreements, and satisfied every condition, contained in this
Agreement and the other Loan Documents to which it is a party to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate and (ii) in the case of quarterly or annual financial statements,
(x) a Compliance Certificate containing all information and calculations
necessary for determining compliance by each Group Member with the provisions of
Section 8.1 as of the last day of the fiscal quarter or fiscal year of the
Borrower, as the case may be, and, if applicable, for determining the Applicable
Margins, and (y) to the extent not previously disclosed to the Senior
Administrative Agent, a listing of any Intellectual Property acquired by any
Loan Party since the date of the most recent list delivered pursuant to this
clause (y) (or, in the case of the first such list so delivered, since the
Effective Date);

 

(c)       as soon as available, and in any event no later than 45 days after the
end of each fiscal year of the Borrower, a consolidated budget for the following
fiscal year (including a projected consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow, projected changes in financial
position and projected income and a description of the underlying assumptions
applicable thereto for such fiscal year), and, promptly after such have been
presented to the Board of Directors of the Borrower, significant revisions, if
any, of such budget and projections with respect to such fiscal year
(collectively, the "Projections"), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions (it
being understood Projections are subject to significant uncertainties and there
can be no assurance the results therein will be achieved);

 

(d)      if the Borrower is not then a reporting company under the Securities
Exchange Act of 1934, as amended, within 45 days after the end of each fiscal
quarter of the Borrower (or 90 days, in the case of the last fiscal quarter of
any fiscal year), a narrative discussion and analysis of the financial condition
and results of operations of the Borrower and its Subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, as compared to the portion of the Projections
covering such periods and to the comparable periods of the previous year;

 

(e)       within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that the Borrower
may make to, or file with, the SEC;

 

72

--------------------------------------------------------------------------------


 

(f)       promptly, after any request by the Senior Administrative Agent, any
final “management” letter submitted by such accountants to management in
connection with their annual audit;

 

(g)      to the extent not otherwise delivered to the Senior Administrative
Agent, within five days after the same are sent, copies of any notices or
information that the Borrower sends to the holders of the Interim Loans;

 

(h)      no later than five Business Days prior to the effectiveness thereof,
copies of substantially final drafts of any proposed amendment, supplement,
waiver or other modification with respect to the Interim Loan Documents; and

 

(i)        promptly, such additional financial and other information as any
Lender may from time to time reasonably request, including with respect to the
Patriot Act.

 

7.3           Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member.

 

7.4           Maintenance of Existence; Compliance. (a)  (i)  Preserve, renew
and keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 8.4 and except, in the case of clause (ii) above,
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (b) comply with all Contractual Obligations,
Organizational Documents and Requirements of Law (including, without limitation,
ERISA and the Code) except to the extent that failure to comply therewith would
not reasonably be expected to have a Material Adverse Effect.

 

7.5           Maintenance of Property; Insurance. (a)  Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted and (b) maintain with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business.

 

7.6           Inspection of Property; Books and Records; Discussions. (a)  Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Senior Administrative Agent or any Lender, at their own
expense, to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at any reasonable time, on prior
reasonable notice and as often as may reasonably be desired and to discuss the
business, operations, properties and

 

73

--------------------------------------------------------------------------------


 

financial and other condition of the Group Members with officers and employees
of the Group Members and with their independent certified public accountants.

 

7.7           Notices. Promptly give notice to the Senior Administrative Agent
and each Lender of:

 

(a)       the occurrence of any Default or Event of Default;

 

(b)      any litigation, investigation or proceeding that may exist at any time
between any Group Member and any Governmental Authority, that if adversely
determined, as the case may be, would reasonably be expected to have a Material
Adverse Effect;

 

(c)       any litigation or proceeding affecting any Group Member (i) in which
the aggregate amount claimed against the Group Member and not covered by
insurance exceeds $2,500,000, (ii) in which injunctive or similar relief is
sought and which would reasonably be expected to have a Material Adverse Effect
or (iii) which relates to any Loan Document;

 

(d)      the following events, as soon as possible and in any event within 30
days after the Borrower knows or has reason to know thereof:  (i) the occurrence
of any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan; and

 

(e)       any development or event that has had or could reasonably be expected
to have a Material Adverse Effect or, in lieu thereof, at any time the Borrower
is a reporting company under the Securities Exchange Act of 1934, as amended,
delivery of each 8-K filed by the Borrower with the SEC.

 

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

 

7.8           Environmental Laws. (a)  Comply with, and ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and ensure that all
tenants and subtenants obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications,

 

74

--------------------------------------------------------------------------------


 

registrations or permits required by applicable Environmental Laws, except, in
each case, to the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

 

(b)      Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except to the extent the failure to do
so would not reasonably be expected to have a Material Adverse Effect.

 

7.9           Interest Rate Protection; Hedging Requirements. In the case of the
Borrower, prior to the initial Funding Date, enter into, and thereafter
maintain, Hedge Agreements to the extent necessary to provide that at least 50%
of the aggregate principal amount of Term Loans that the Borrower reasonably
anticipates will be outstanding 60 days after the Funding Date (such amount, the
“Anticipated Amount”) is subject to either a fixed interest rate or interest
rate protection for a period of not less than 2-1/2 years (calculated based on
the weighted average of the maturities of all such Hedge Agreements), which
Hedge Agreements shall have other terms and conditions reasonably satisfactory
to the Senior Administrative Agent; provided that if the aggregate principal
amount of Term Loans outstanding 60 days after the Funding Date is higher than
the Anticipated Amount (such amount, the “Excess Amount”), then the Borrower
shall promptly enter into Hedge Agreements meeting the requirements of this
Section 7.9 with respect to the Excess Amount.

 

7.10         Additional Collateral, etc. (a)  With respect to any property
acquired after the Effective Date by any Group Member (other than (x) any
property described in paragraph (b), (c) or (d) below, (y) any property subject
to a Lien expressly permitted by Section 8.3(g) and (z) property acquired by any
Excluded Foreign Subsidiary) as to which the Senior Collateral Agent, for the
benefit of the Secured Parties, does not have a perfected Lien, promptly (i)
execute and deliver to the Senior Collateral Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Senior
Collateral Agent deems necessary or advisable to grant to the Senior Collateral
Agent, for the benefit of the Secured Parties, a security interest in such
property and (ii) take all actions necessary or advisable to grant to the Senior
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Collateral, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be requested by the
Senior Collateral Agent.

 

(b)      With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $1,000,000 acquired after the
Effective Date by any Group Member (other than (x) any such real property
subject to a Lien expressly permitted by Section 8.3(g) and (y) real property
acquired by any Excluded Foreign Subsidiary), promptly (i) execute and deliver a
Mortgage, in favor of the Senior Collateral Agent, for the benefit of the
Secured Parties, covering such real property, (ii) if requested by the Senior
Collateral Agent, provide the Secured Parties with (x) title and extended
coverage insurance covering such real property in an amount at least equal to
the purchase price of such real property (or such other amount as shall be
reasonably specified by the Senior Collateral Agent ) as well as a current

 

75

--------------------------------------------------------------------------------


 

ALTA survey thereof, together with a surveyor’s certificate and (y) any consents
or estoppels reasonably deemed necessary or advisable by the Senior Collateral
Agent in connection with such Mortgage, each of the foregoing in form and
substance reasonably satisfactory to the Senior Collateral Agent and (iii) if
reasonably requested by the Senior Collateral Agent, deliver to the Senior
Collateral Agent legal opinions relating to the matters described above, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Senior Collateral Agent.

 

(c)       With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Effective Date by any Group Member
(which, for the purposes of this paragraph (c), shall include any existing
Subsidiary that ceases to be an Excluded Foreign Subsidiary), promptly (i)
execute and deliver to the Senior Collateral Agent such amendments to the
Guarantee and Collateral Agreement as the Senior Collateral Agent deems
necessary or advisable to grant to the Senior Collateral Agent, for the benefit
of the Secured Parties, a perfected first priority security interest in the
Capital Stock of such new Subsidiary that is owned by any Group Member, (ii)
deliver to the Senior Collateral Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, (iii) cause
such new Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement, (B) to take such actions necessary or advisable to grant to the
Senior Collateral Agent for the benefit of the Secured Parties a perfected first
priority security interest in the Collateral with respect to such new
Subsidiary, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guarantee and Collateral
Agreement or by law or as may be requested by the Senior Collateral Agent and
(C) to deliver to the Senior Collateral Agent a certificate of such Subsidiary,
substantially in the form of Exhibit C, with appropriate insertions and
attachments, and (iv) if reasonably requested by the Senior Collateral Agent,
deliver to the Senior Collateral Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Senior Collateral Agent.

 

(d)      With respect to any new Excluded Foreign Subsidiary that is not an
Immaterial Subsidiary created or acquired after the Effective Date by any Group
Member (other than by any Group Member that is an Excluded Foreign Subsidiary),
promptly (i) execute and deliver to the Senior Collateral Agent such amendments
to the Guarantee and Collateral Agreement as the Senior Collateral Agent deems
necessary or advisable to grant to the Senior Collateral Agent, for the benefit
of the Secured Parties, a perfected first priority security interest in the
Capital Stock of such new Subsidiary that is owned by any such Group Member
(provided that in no event shall more than 65% of the total outstanding Capital
Stock of any such new Subsidiary be required to be so pledged), (ii) deliver to
the Senior Collateral Agent the certificates representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Group Member, as the case may be, and take
such other action as may be necessary or, in the opinion of the Senior
Collateral Agent, desirable to perfect the Senior Collateral Agent’s security
interest therein, and (iii) if reasonably requested by the Senior Collateral
Agent, deliver to the Senior Collateral Agent legal

 

76

--------------------------------------------------------------------------------


 

opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the Senior
Collateral Agent.

 

7.11         Offer Conversion. If the Borrower intends to withdraw (or cause the
withdrawal of) the Scheme and to make an Offer (such actions, the “Offer
Conversion”), (a) notify the Senior Administrative Agent by written notice (the
“Offer Conversion Notice”) as soon as reasonably practicable of its intent to do
so and (b) cause the Scheme to be withdrawn and an Offer Press Release to be
issued in accordance with Section 7.13(a).

 

7.12         Conduct of the Scheme. Unless an Offer Conversion takes place, the
Borrower shall:

 

(a)       Scheme Press Release. Issue the Scheme Press Release promptly after
the date of this Agreement and in any event within five Business Days of the
date of this Agreement.

 

(b)      Scheme Documents. (i)  Dispatch the Scheme Circular as soon as
practicable after satisfaction or waiver in accordance with Section 8.17(c) of
the pre-conditions set forth in the Scheme Press Release, and in any event
within 28 days after satisfaction or waiver in accordance with Section 8.17(c)
of the pre-conditions set forth in the Scheme Press Release or within such
longer period as the Panel may permit.

 

(ii) Ensure that the terms and conditions of the Scheme Circular are consistent
in all material respects with the transaction described in the Draft Acquisition
Agreement and Scheme Press Release (other than any inconsistency which would not
be material and adverse to the interest of the Lenders) and comply with
applicable law.

 

(iii)  Ensure that the terms and conditions of the Acquisition Agreement are
consistent in all material respects with the terms of the Draft Acquisition
Agreement (other than any inconsistency which would not be material and adverse
to the interests of the Lenders) except that the cash consideration payable
pursuant to the Scheme and the other terms and conditions may be different to
that specified in the Draft Acquisition Agreement to the extent agreed in
writing with the Senior Administrative Agent.

 

(c)       Progress of the Scheme. Subject to any confidentiality restrictions
entered into in good faith and binding on them and consistent with the
preservation of all privileged communication as such:  (i) keep the Senior
Administrative Agent informed as to any material developments in relation to the
Scheme; and (ii) promptly (following receipt from the Senior Administrative
Agent of a written request itemizing the same in sufficient detail to enable the
Borrower or Bidco to identify the same specifically) provide on a non-reliance
basis the Senior Administrative Agent with information as to the progress of the
Scheme and with all material written information and material written formal
advice on a specific circumstance (and not for the avoidance of doubt of a
generic or general nature) received by it in relation to the

 

77

--------------------------------------------------------------------------------


 

Scheme (excluding for the avoidance of doubt any preliminary advice which is
later superseded). Notify the Senior Administrative Agent promptly following the
issuance of the Court Order.

 

(d)      Announcements. (i) Promptly deliver to the Senior Administrative
Agent:  (x) copies of all press and other public announcements made by itself in
connection with or in relation to the Scheme; and (y) subject to any
confidentiality restrictions entered into in good faith and binding on them, any
material, written, formal documents or material written, formal statements
issued to and received by them and binding on them from the Panel, the OFT, the
Competition Commission or any other regulatory authority (including the Courts)
in relation to the Scheme; and (ii) where any announcement, press release or
publicity material to be issued by it or on its behalf refers to the Senior
Administrative Agent, the Syndication Agent or any other Lender, the Lead
Arranger, or any Agent or the Facilities, not release or permit such
announcement, press release or publicity material to be released by any Group
Member until the Senior Administrative Agent has given its consent to such
references to the Senior Administrative Agent, the Syndication Agent or any
other Lender, the Lead Arranger or any other Agent or the Facilities (such
approval not to be unreasonably withheld or rendered subject to unreasonable
conditions and to be given or refused within 24 hours of receipt by the Senior
Administrative Agent of the relevant material and, if no response is received
within such 24 hour period, consent is deemed to be given); provided that no
such consent or approval will be required to make an announcement, press
release, or publicity material required to be made to comply with the City Code
and any other relevant laws or regulation (but the Borrower and Bidco shall use
all reasonable endeavors to consult with the Senior Administrative Agent prior
to making the announcement and to avoid references therein to the Senior
Administrative Agent, the Syndication Agent or any other Lender, the Lead
Arranger or any Agent or the Facilities).

 

(e)       Conduct of the Scheme. Ensure that each Scheme Document, all other
documents issued by it or on its behalf in connection with the Scheme and the
conduct of the Scheme comply in all material respects with all applicable laws
and regulations (including the requirements of the City Code) and with the terms
of the Acquisition Agreement, use commercially reasonable efforts to obtain,
maintain and renew, as and when necessary, all material consents from all
governmental and other regulatory authorities required in connection with the
Scheme and ensure that all of its material obligations in connection with the
Scheme are performed in all material respects, it being understood that the
Borrower shall not be obligated to consummate the Acquisition.

 

(f)       Certificate of Registration of Sanctioning of the Scheme. Ensure that
a copy of the Court Order is delivered to the Registrar of Companies and obtain
a certificate of registration relating to the same within two Business Days of
receipt thereof.

 

7.13         Conduct of the Offer. If an Offer Conversion has occurred:

 

(a)       Offer Press Release. Issue the Offer Press Release promptly after the
date the Offer Conversion Notice is delivered and in any event within five
Business Days of the date the Offer Conversion Notice is delivered.

 

78

--------------------------------------------------------------------------------


 

(b)      Offer Document. Dispatch the Offer Document as soon as practicable, and
in any event within 28 days after satisfaction of the pre-conditions set forth
in the Offer Press Release or within such longer period as the Panel may permit,
and ensure that the terms and conditions of the Offer Document are (i)
consistent in all material respects with the terms of the Offer Press Release
and (ii) are consistent as regards all terms in any way material to the
interests of the Lenders with those terms recorded in the Scheme Circular (other
than any inconsistency which would not be material and adverse to the interests
of the Lenders, including an acceptance set at 90% of the Shares in
Constellation to which the Offer relates (or such lower percentage as the
Borrower may, subject to the City Code, decide; provided that such percentage
shall not be lower than 75%)) except that the cash consideration payable
pursuant to the Offer Document may not be higher than that specified in the
Offer Press Release and the other terms and conditions may be different to that
specified in the Offer Press Release to the extent agreed in writing with the
Senior Administrative Agent.

 

(c)       Progress of the Offer. Subject to any confidentiality restrictions
entered into in good faith and binding on them:  (i) keep the Senior
Administrative Agent informed as to any material developments in relation to the
Offer; and (ii) promptly (following receipt from the Senior Administrative Agent
of a written request itemizing the same in sufficient detail to enable the
Borrower or Bidco to identify the same specifically) provide on a non-reliance
basis the Senior Administrative Agent with information as to the progress of the
Offer and with all material written information and material, written formal
advice on a specific circumstance (and not for the avoidance of doubt of a
generic or general nature) received by it in relation to the Offer (excluding
for the avoidance of doubt any preliminary advice which is later superseded).

 

(d)      Announcements. (i) Promptly deliver to the Senior Administrative
Agent:  (x) copies of all press and other public announcements made by itself in
connection with or in relation to the Offer; and (y) subject to any
confidentiality restrictions entered into in good faith and binding on them, any
material, written, formal documents or material written, formal statements
issued to and received by them and binding on them from the Panel, the OFT, the
Competition Commission or any other regulatory authority (including the Courts)
in relation to the Offer; and (ii) where any announcement, press release or
publicity material to be issued by it or on its behalf refers to the Senior
Administrative Agent, the Syndication Agent or any other Lender, the Lead
Arranger, or any Agent or the Facilities, not release or permit such
announcement, press release or publicity material to be released by any Group
Member until the Senior Administrative Agent has given its consent to such
references to the Senior Administrative Agent, the Syndication Agent or any
other Lender, the Lead Arranger or any other Agent or the Facilities (such
approval not to be un-reasonably withheld or rendered subject to unreasonable
conditions and to be given or refused within 24 hours of receipt by the Senior
Administrative Agent of the relevant material and, if no response is received
within such 24 hour period, consent is deemed to be given); provided that no
such consent or approval will be required to make an announcement, press
release, or publicity material required to be made to comply with the City Code
and any other relevant laws or regulation (but the Borrower and Bidco shall use
all reasonable endeavors to consult with the Senior Administrative Agent prior
to

 

79

--------------------------------------------------------------------------------


 

making the announcement and to avoid references therein to the Senior
Administrative Agent, the Syndication Agent or any other Lender, the Lead
Arranger or any Agent or the Facilities).

 

(e)       Conduct of the Offer. Ensure that the Offer Press Release, the Offer
Document, all other documents issued by it or on its behalf in connection with
the Offer and the conduct of the Offer comply in all material respects with all
applicable laws and regulations (including the requirements of the City Code),
use commercially reasonable efforts to obtain, maintain and renew, as and when
necessary, all material consents from all governmental and other regulatory
authorities required in connection with the Offer and ensure that all of its
material obligations in connection with the Offer are performed in all material
respects, it being understood that the Borrower shall not be obligated to
consummate the Acquisition.

 

(f)       Purchase of Remaining Constellation Shares. Ensure that Compulsory
Purchase Notices are dispatched within 10 Business Days of the Borrower, or
Bidco, being entitled to dispatch such notices.

 

7.14         Further Assurances. From time to time execute and deliver, or cause
to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Senior Administrative Agent or the
Senior Collateral Agent may reasonably request for the purposes of implementing
or effectuating the provisions of this Agreement and the other Loan Documents,
or of more fully perfecting the rights of the Senior Administrative Agent, the
Senior Collateral Agent and the Secured Parties with respect to the Collateral
(or with respect to any additions thereto or replacements or proceeds thereof or
with respect to any other property or assets hereafter acquired by the borrower
or any Subsidiary which may be deemed to be part of the Collateral) pursuant
hereto or thereto. Upon the proper exercise by the Senior Administrative Agent,
the Senior Collateral Agent or any Secured Party of any power, right, privilege
or remedy pursuant to this Agreement or the other Loan Documents which requires
any consent, approval, recording qualification or authorization of any
Governmental Authority, the Borrower will execute and deliver, or will cause the
execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Senior Administrative Agent, the Senior
Collateral Agent or such Lenders may be required to obtain from the Borrower or
any of its Subsidiaries for such governmental consent, approval, recording,
qualification or authorization.

 

7.15         [Intentionally Omitted].

 

7.16         Syndication. Following the Effective Date, actively assist the Lead
Arranger in achieving a Successful Syndication of the Facilities. Such
assistance shall include (a) the Borrower providing and causing its advisors to
provide to the Lead Arranger promptly upon request all information reasonably
deemed necessary by the Lead Arranger to complete such syndication, including,
but not limited to, information and evaluations prepared by the Borrower and its
advisors relating to the Transactions, (b) the Borrower’s assistance in the
preparation of the Confidential Information Memorandum to be used in connection
with the syndication of the Facilities, which shall be substantially complete at
least 30 calendar days prior to the Funding Date, (c) the Borrower using its
commercially reasonable efforts to ensure that the syndication

 

80

--------------------------------------------------------------------------------


 

efforts of the Lead Arranger benefit materially from the Borrower’s existing
lending relationships and (d) the Borrower otherwise assisting the Lead Arranger
in its syndication efforts, including by making the Borrower’s officers and
advisors available from time to time to attend and make presentations regarding
the business and prospects of the Borrower, as appropriate, at one or more
meetings of prospective Lenders at least 30 calendar days prior to the Funding
Date.

 

7.17         Blocked Accounts; Escrow Accounts.

 

(a)       Within fifteen days after the Effective Date (or such longer period as
may be agreed by the Interim Administrative Agent in its sole discretion),
deposit cash and Cash Equivalents of the Borrower and its Subsidiaries in one or
more Blocked Accounts in an aggregate amount no less than $217,000,000.

 

(b)      Subject to clause (c) below, maintain such Blocked Accounts with an
aggregate minimum balance of $217,000,000 until any commitments with respect to
the Interim Loans have been terminated and the Interim Loans have been
indefeasibly paid in full.

 

(c)       No later than one day prior to the Funding Date, liquidate Cash
Equivalents of $215,300,000 of the Borrower and its Subsidiaries held in the
Blocked Accounts and deposit the proceeds of such Cash Equivalents together with
the cash of the Borrower and its Subsidiaries wired directly by the Borrower or
its Subsidiaries to such Escrow Account in an aggregate amount of not less than
$240,000,000 to be used to satisfy the Offer or Scheme and to fund, in part, the
Acquisition. For clarity, $1,700,000 of the Cash Equivalents in the Blocked
Account will not be liquidated or transferred out of the Blocked Account into
the Escrow Account.

 

(d)      Upon expiration or termination of the Blocked Account Control
Agreements entered into in connection with the Blocked Accounts, promptly enter
into account control agreements with respect to such funds.

 

SECTION 8.           NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder, the Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly:

 

8.1           Financial Condition Covenants. (a)  Consolidated Leverage Ratio.
Commencing with the first full fiscal quarter after the quarter in which the
Funding Date occurs, permit the Consolidated Leverage Ratio as at the last day
of any period of four consecutive fiscal quarters of the Borrower ending with
any fiscal quarter set forth below to exceed the ratio set forth below opposite
such fiscal quarter:

 

81

--------------------------------------------------------------------------------


 

Fiscal Quarter

 

Consolidated
Leverage Ratio

March 31, 2008

 

2.625 to 1.00

June 30, 2008

 

2.625 to 1.00

September 30, 2008

 

2.625 to 1.00

December 31, 2008

 

2.625 to 1.00

March 31, 2009

 

2.125 to 1.00

June 30, 2009

 

2.125 to 1.00

September 30, 2009

 

2.125 to 1.00

December 31, 2009

 

2.125 to 1.00

March 31, 2010

 

1.812 to 1.00

June 30, 2010

 

1.812 to 1.00

September 30, 2010

 

1.812 to 1.00

December 31, 2010

 

1.812 to 1.00

March 31, 2011

 

1.687 to 1.00

June 30, 2011

 

1.687 to 1.00

September 30, 2011

 

1.687 to 1.00

December 31, 2011 and each quarter thereafter

 

1.687 to 1.00

 

(b)      Consolidated Interest Coverage Ratio. Commencing with the first full
fiscal quarter after the quarter in which the Funding Date occurs, permit the
Consolidated Interest Coverage Ratio for any period of four consecutive fiscal
quarters of the Borrower to be less than 3.375 to 1.00 at the end of each fiscal
quarter.

 

8.2           Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:

 

(a)       Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b)      Indebtedness (i) of the Borrower to any Subsidiary, (ii) of any Wholly
Owned Subsidiary Guarantor to the Borrower or any other Subsidiary, (iii) of any
Foreign Subsidiary to any other Foreign Subsidiary and (iv) subject to Section
8.8(h), of any Foreign Subsidiary to the Borrower or any Wholly Owned Subsidiary
Guarantor; provided that any such Indebtedness is evidenced by, and subject to
the provisions (including the subordination provisions) of the Intercompany
Note;

 

(c)       Guarantee Obligations incurred in the ordinary course of business by
the Borrower or any of its Subsidiaries of obligations of the Borrower, any
Wholly Owned Subsidiary Guarantor and, subject to Section 8.8(h), of any Foreign
Subsidiary;

 

82

--------------------------------------------------------------------------------


 

(d)      Indebtedness outstanding on the date hereof and listed on Schedule 8.2
of the Disclosure Letter and any refinancings, refundings, renewals or
extensions thereof (without increasing, or shortening the maturity of, the
principal amount thereof);

 

(e)       Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 8.3(g) in an aggregate
principal amount not to exceed $15,000,000 at any one time outstanding;

 

(f)       Indebtedness and Guarantee Obligations in respect of the Interim
Credit Agreement;

 

(g)      Hedge Agreements permitted under Section 8.12;

 

(h)   Indebtedness in respect of performance, bid, surety, indemnity, appeal
bonds, completion guarantees and other obligations of like nature and guarantees
and/or obligations as an account party in respect of the face amount of letters
of credit in respect thereof, in each case securing obligations not constituting
Indebtedness for borrowed money (including worker’s compensation claims,
environmental remediation and other environmental matters and obligations in
connection with self-insurance or similar requirements) provided in the ordinary
course of business;

 

(i)        Indebtedness arising from the endorsement of instruments in the
ordinary course of business;

 

(j)        Indebtedness of a Person existing at the time such Person became a
Subsidiary of any Loan Party (such Person, an (“Acquired Person”), together with
all Indebtedness assumed by such Loan Party or any of its Subsidiaries in
connection with any acquisition permitted under Section 8.8 (other than the
Acquisition), but only to the extent that (i) such Indebtedness was not created
or incurred in contemplation of such Person becoming a Subsidiary or such
acquisition, (ii) any Liens securing such Indebtedness attach only to the assets
of the Acquired Person and (iii) the aggregate principal amount of such
Indebtedness does not exceed $15,000,000 at any one time outstanding;

 

(k)       Earn-Out Obligations;

 

(l)        unsecured Permitted Subordinated Indebtedness incurred to finance a
Permitted Acquisition, in each case incurred simultaneously with the
consummation of such Permitted Acquisition, in an aggregate principal amount not
to exceed (i) $50,000,000 at any one time outstanding or (ii) $75,000,000 at any
one time outstanding if the pro forma Consolidated Leverage Ratio giving effect
to the incurrence of such Indebtedness (calculated using the most recent
financial statements delivered pursuant to Section 7.1), does not exceed 2.0 to
1.0;

 

83

--------------------------------------------------------------------------------


 

(m)      Indebtedness relating to tenant improvement loans incurred in the
ordinary course of business;

 

(n)      Indebtedness of Constellation or its Subsidiaries existing on the date
the Acquisition is consummated, but only to the extent that (i) such
Indebtedness was not created or incurred in contemplation of the Acquisition,
(ii) any Liens securing such Indebtedness attach only to the assets of
Constellation or its Subsidiaries and (iii) the aggregate principal amount of
such Indebtedness does not exceed $5,000,000 at any one time outstanding;
provided that such Indebtedness shall only be permitted to exist for 60 days
following the date the Acquisition is consummated;

 

(o)      Indebtedness of the Borrower or any Subsidiary as an account party or
applicant in respect of letters of credit (other than Letters of Credit issued
hereunder) incurred in the ordinary course of business; provided that the
aggregate face amount of such letters of credit does not exceed $7,500,000; and

 

(p)      additional Indebtedness of the Borrower or any of its Subsidiaries in
an aggregate principal amount (for the Borrower and all Subsidiaries) not to
exceed $15,000,000 at any one time outstanding.

 

Notwithstanding anything to the contrary set forth herein, immediately after the
consummation of the Transactions to occur on the Funding Date, there shall be no
Indebtedness outstanding at Constellation or any of its Subsidiaries, other than
Indebtedness permitted by Section 8.2(a), (b), (c), (d), (e), (f), (g), (h),
(i), (m) and (n).

 

8.3           Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except for:

 

(a)       Liens for taxes or other governmental charges or levies not delinquent
beyond any grace period or that are being contested in good faith by appropriate
proceedings, provided that adequate reserves with respect thereto are maintained
on the books of the Borrower or its Subsidiaries, as the case may be, in
conformity with GAAP;

 

(b)      landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;

 

(c)       banker’s Liens, rights of setoff, or similar rights and remedies as to
deposit accounts or pledges or deposits in connection with workers’
compensation, unemployment insurance and other social security legislation;

 

84

--------------------------------------------------------------------------------


 

(d)      deposits to secure the performance of bids, tenders, trade contracts
(other than for borrowed money), government contracts, leases, statutory or
regulatory obligations, surety and appeal bonds, performance bonds, return of
money bonds and other obligations of a like nature incurred in the ordinary
course of business;

 

(e)       easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that do not in any case materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;

 

(f)       Liens in existence on the date hereof listed on Schedule 8.3 of the
Disclosure Letter, securing Indebtedness permitted by Section 8.2(d), provided
that no such Lien is expanded to cover any additional property after the
Effective Date and that the amount of Indebtedness secured thereby is not
increased;

 

(g)      Liens securing Indebtedness of the Borrower or any other Subsidiary
incurred pursuant to Section 8.2(e) to finance the acquisition of fixed or
capital assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;

 

(h)      Liens created pursuant to the Security Documents;

 

(i)        any (i) interest or title of a lessor or sublessor under any lease
not prohibited by this Agreement and covering only the assets so leased, (ii)
Lien or restriction that the interest or title of such lessor or sublessor may
be subject to, or (iii) subordination of the interest of the lessees or
sublessee under such lease to any Lien or restriction referred to in the
preceding clause (ii);

 

(j)        licenses (with respect to intellectual and other property), leases or
subleases granted to third parties in accordance with any applicable terms of
the Security Documents and in the ordinary course of business;

 

(k)       Liens securing judgments not constituting an Event of Default under
Section 9(h);

 

(l)        the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases and consignment arrangements;

 

85

--------------------------------------------------------------------------------


 

(m)      Liens arising as a result of progress payments under government
contracts to which the Borrower or one of its Subsidiaries is a party in the
ordinary course of business;

 

(n)      Liens existing on property acquired by the Borrower or any Subsidiary
at the time such property is so acquired (whether or not the Indebtedness
secured thereby shall have been assumed), provided that (i) such Lien is not
created in contemplation of such acquisition, (ii) such Lien does not extend to
any other property of any Group Member following such acquisition and (iii) the
aggregate fair market value of the property subject to such Lien (determined as
of the date of such acquisition) does not exceed $15,000,000;

 

(o)      Liens of sellers of goods to the Borrower and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;

 

(p)      Liens securing Indebtedness permitted by Section 8.2(n) or (o);

 

(q)      Liens on the Blocked Accounts in favor of the Interim Administrative
Agent;

 

(r)       refinancings, renewals and replacements of Liens permitted under this
Section 8.3, provided that (i) the amount of the Indebtedness secured thereby is
not increased and (ii) such Liens do not extend to or cover any property or
assets of the Borrower and its Subsidiaries which immediately prior to such
refinancing, renewal or replacement were not subject to a Lien permitted
hereunder; and

 

(s)       Liens not otherwise permitted by this Section so long as neither (i)
the aggregate outstanding principal amount of the obligations secured thereby
nor (ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) $7,500,000 at any one time.

 

8.4           Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of, all or substantially all of its
property or business, except that:

 

(a)       any Subsidiary may merge with (i) the Borrower; provided, that the
Borrower shall be the continuing or surviving Person, (ii) any one or more other
Subsidiaries; provided, that when any Loan Party is merging with another
Subsidiary, such Loan Party shall be the continuing or surviving Person, or
(iii) subject to Section 8.8(h), with or into any Foreign Subsidiary;

 

86

--------------------------------------------------------------------------------


 

(b)      any Subsidiary of the Borrower may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or any Wholly Owned
Subsidiary Guarantor or, subject to Section 8.8(h), any Foreign Subsidiary;

 

(c)       any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;

 

(d)      any Subsidiary may merge with another Person to effect a transaction
permitted under Section 8.8; and

 

(e)       transactions permitted under Section 8.5 shall be permitted.

 

8.5           Disposition of Property. Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:

 

(a)       the Disposition of obsolete, surplus or worn out property in the
ordinary course of business;

 

(b)      the sale or licensing of inventory, subscriptions to databases or
software as a service, all in the ordinary course of business;

 

(c)       Dispositions permitted by Section 8.4(a), (b), (c) and (d);

 

(d)      the sale or issuance of any Subsidiary’s Capital Stock to the Borrower
or any Wholly Owned Subsidiary Guarantor;

 

(e)       Dispositions of cash or Cash Equivalents in the ordinary course of
business in transactions not otherwise prohibited by this Agreement; provided
that until (i) the Certain Funds Period has expired and (ii) the Interim Loans
have been indefeasibly paid in full and all commitments with respect thereto
have terminated, cash or Cash Equivalents on deposit in the Blocked Accounts may
not be disposed of except to be transferred to an Escrow Account or to the
satisfy the terms of the Offer or Scheme and fund a portion of the Acquisition
consideration;

 

(f)       discount or otherwise compromise for less than face value thereof,
notes or accounts receivable in the ordinary course of business in or to resolve
disputes;

 

87

--------------------------------------------------------------------------------


 

(g)      licenses, sublicenses, leases or subleases and similar arrangements for
the use of the property in the ordinary course of business;

 

(h)      Port Authority Technologies, Inc. may Dispose of the Capital Stock of
Port Authority Technologies Israel Ltd. to another Subsidiary of the Borrower;

 

(i)        Rationalizing Constellation Dispositions; provided that (i) at least
80% of the consideration received in connection therewith consists of cash or
Cash Equivalents, (ii) the assets are sold for no less than fair market value
and (iii) the aggregate fair market value of the Rationalizing Constellation
Dispositions identified in clause (ii) of the definition thereof and sold
pursuant to this clause (i) does not exceed $50,000,000; and

 

(j)        the Disposition of other property having a fair market value not to
exceed $10,000,000 in the aggregate for any fiscal year of the Borrower;
provided that at lest 90% of the consideration received in connection therewith
consists of cash or Cash Equivalents.

 

8.6           Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, or make or offer to make
any optional or voluntary payment, prepayment, repurchase or redemption of or
otherwise optionally or voluntarily defease or segregate funds with respect to
any principal of Subordinated Debt, in each case, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of the Borrower or
any Subsidiary (collectively, “Restricted Payments”), except that:

 

(a)       any Subsidiary may make Restricted Payments to the Borrower or any
Wholly Owned Subsidiary;

 

(b)      so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may purchase its common stock
or common stock options from present or former officers or employees of any
Group Member upon the death, disability or termination of employment of such
officer or employee, provided, that the aggregate amount of payments under this
clause (b) after the date hereof (net of any proceeds received by the Borrower
after the date hereof in connection with resales of any common stock or common
stock options so purchased) shall not exceed $2,500,000;

 

(c)       so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may purchase its outstanding
Capital Stock in an aggregate amount not to exceed the sum of (i) $25,000,000
plus (ii) 50% of the aggregate amount of Consolidated Net Income accrued during
the period (treated as one accounting period)

 

88

--------------------------------------------------------------------------------


 

from the beginning of the fiscal quarter during which the Effective Date occurs
to the end of the most recently ended fiscal quarter for which financial
statements were delivered to the Senior Administrative Agent pursuant to Section
7.1 (or if the aggregate amount of Consolidated Net Income for such period shall
be a deficit, minus 100% of such deficit);

 

(d)      the Borrower and each Subsidiary may pay, prepay or redeem any
Permitted Subordinated Indebtedness to the extent such amounts reflect the net
proceeds of the sales of Capital Stock of the Borrower; and

 

(e)       the Borrower and its Subsidiaries may purchase, redeem or otherwise
acquire any Capital Stock from its employees, officers and directors by net
exercise or otherwise, pursuant to the terms of any employee stock option,
incentive stock or restricted stock plan; provided that cash payments made
pursuant to this clause (e) shall not exceed $7,500,000 during the term of this
Agreement.

 

8.7           Capital Expenditures. Make or commit to make any Capital
Expenditure, except (a) Capital Expenditures of the Borrower and its
Subsidiaries in the ordinary course of business not exceeding $20,000,000 per
fiscal year; provided, that (i) up to $10,000,000 of any such amount referred to
above, if not so expended in the fiscal year for which it is permitted, may be
carried over for expenditure in the next succeeding fiscal year and (ii) Capital
Expenditures made pursuant to this clause (a) during any fiscal year shall be
deemed made, first, in respect of amounts permitted for such fiscal year as
provided above and, second, in respect of amounts carried over from the prior
fiscal year pursuant to subclause (i) above and (b) Capital Expenditures made
with the proceeds of any Reinvestment Deferred Amount.

 

8.8           Investments. Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

 

(a)       Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business;

 

(b)      Investments in Cash Equivalents and deposits of cash with banks or
other depository institutions in the ordinary course of business;

 

(c)       Guarantee Obligations permitted by Section 8.2;

 

(d)      loans and advances to employees of any Group Member of the Borrower in
the ordinary course of business (including for travel, entertainment and
relocation

 

89

--------------------------------------------------------------------------------


 

expenses) in an aggregate amount for all Group Members not to exceed $5,000,000
at any one time outstanding;

 

(e)       the Acquisition;

 

(f)       Investments in assets useful in the business of the Borrower and its
Subsidiaries made by the Borrower or any of its Subsidiaries with the proceeds
of any Reinvestment Deferred Amount;

 

(g)      intercompany Investments by the Borrower or any of its Subsidiaries
that is not a Foreign Subsidiary in any of the Borrower or any of its
Subsidiaries that is not a Foreign Subsidiary; provided that all such
intercompany Investments that consist of loans from a Loan Party are evidenced
by the Intercompany Note or another promissory note that has been pledged to the
Senior Collateral Agent pursuant to the Security Document;

 

(h)      intercompany Investments by the Borrower or any of its Subsidiaries in
any Person, that, prior to such Investment, is a Foreign Subsidiary (including,
without limitation, Guarantee Obligations with respect to obligations of any
such Foreign Subsidiary, loans made to any such Foreign Subsidiary and
Investments resulting from mergers with or sales of assets to any such Foreign
Subsidiary) in an aggregate amount (valued at cost) not to exceed, together with
any Investment pursuant to paragraphs (k) and (l) of this Section that results
in the creation or acquisition of a Foreign Subsidiary or the acquisition of
assets by a Foreign Subsidiary or any Investment in the Capital Stock of any
Person which is incorporated outside the United States of America, $5,000,000 in
any fiscal year or $20,000,000 in the aggregate during the term of this
Agreement;

 

(i)        Investments in the ordinary course of business consisting of
endorsements for collection or deposit;

 

(j)        deposits for utilities, security deposits, leases and similar prepaid
expenses incurred in the ordinary course of business;

 

(k)           Investments by the Company or any of its Subsidiaries in an
aggregate amount (valued at cost) not to exceed $10,000,000 in any fiscal year;
provided that (i) up to $5,000,000 of any such amount referred to above, if not
so expended in the fiscal year for which it is permitted, may be carried over
for expenditure in the next succeeding fiscal year so long as the aggregate
basket taking into account amounts permitted for such year and all amounts so
carried over shall in no event exceed $50,000,000 and (ii) Investments made
during any fiscal year shall be deemed made, first, in respect of amounts
carried over from the prior fiscal year and, second, in respect of amounts
permitted for such fiscal year as provided above;

 

90

--------------------------------------------------------------------------------


 

(l)                                     in addition to Investments otherwise
expressly permitted by this Section, Investments by the Borrower or any of its
Subsidiaries in an aggregate amount (valued at cost) not to exceed $5,000,000 in
any fiscal year;

 

(m)                               Permitted Acquisitions and Investments made
prior to the consummation of any Permitted Acquisition consisting of reasonable
earnest money deposits, working fees or other similar prepaid consideration or
similar amounts that will be applied toward the consideration paid upon the
consummation of such Permitted Acquisition (in each cash whether or not
refundable under any circumstances);

 

(n)                                 Investments existing as of the Funding Date
and set forth in Schedule 8.8 of the Disclosure Letter and any extension or
renewal thereof; provided that the amount of any such Investment is not
increased at the time of such extension or renewal;

 

(o)                                 Investments received in connection with the
bankruptcy or reorganization of suppliers or customers and in settlement of
delinquent obligations of, and other disputes with, suppliers or customers
arising in the ordinary course of business;

 

(p)                                 Investments received as consideration in
connection with Dispositions permitted under Section 8.5;

 

(q)                                 Investments in Foreign Subsidiaries to the
extent required by Governmental Authorities as a requirement for such Foreign
Subsidiaries to do business in such foreign jurisdiction not exceeding the
minimum amount required and in no event exceeding $5,000,000 for each such
Investment; and

 

(r)                                    Investments consisting of Hedge
Agreements permitted by Section 8.12.

 

8.9           Optional Payments and Modifications of Certain Debt Instruments
and Agreements. (a)  (i) Make or offer to make any optional or voluntary
payment, prepayment, repurchase or redemption of or otherwise optionally or
voluntarily defease or segregate funds with respect to the Interim Credit
Agreement (other than amounts on deposit in any Escrow Account or any Blocked
Account); provided that mandatory prepayments of outstanding Interim Loans
may be made in accordance with the terms of Section 3.2 of the Interim Credit
Agreement or (ii) amend, modify, waive or otherwise change, or consent or agree
to any amendment, modification, waiver or other change to, any of the material
terms of the Interim Loan Documents or any Subordinated Debt in a manner adverse
to the Lenders.

 

(b)                                 Amend, modify, waive or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to, any
of the terms of any Organization

 

91

--------------------------------------------------------------------------------


 

Document of any Loan Party or any Pledged Company if such amendment,
modification, waiver or change could reasonably be expected to have a Material
Adverse Effect.

 

8.10                           Transactions with Affiliates. Enter into any
transaction, including any purchase, sale, lease or exchange of property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than the Borrower or any Wholly Owned Subsidiary
Guarantor) unless such transaction is (a) otherwise permitted under this
Agreement, (b) in the ordinary course of business of the relevant Group Member
and (c) upon fair and reasonable terms no less favorable to the relevant Group
Member, than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate. The foregoing sentence shall not prohibit, to
the extent otherwise permitted under this Agreement, (i) any issuance of
securities, or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment arrangements, stock options and other
benefit plans, (ii) loans or advances to employees, officers or other directors
of the Borrower or any Subsidiary permitted under this Agreement, (iii) the
payment of fees and indemnities to directors, officers, employees and
consultants of the Borrower and the Subsidiaries in the ordinary course of
business, (iv) any agreements with employees and directors entered into by the
Borrower or any of its Subsidiaries in the ordinary course of business,
(v) existing related party transactions described in the Borrower’s SEC filings
made prior to the Effective Date, (vi) any Restricted Payment permitted
hereunder, (vii) any transfer pricing or tax sharing arrangements by or among
Group Members that are compliant with relevant tax requirements or
(viii) transactions for which the Borrower or any Subsidiary shall deliver to
the Senior Administrative Agent a written opinion of a nationally recognized
investment banking, accounting, valuation or appraisal firm stating that the
transaction is fair to the Borrower or such Subsidiary from a financial point of
view.

 

8.11         [Intentionally Omitted].

 

8.12         Hedge Agreements. Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into in good faith to hedge or mitigate risks to which the
Borrower or any Subsidiary may have exposure (other than those in respect of
Capital Stock or those entered into for speculative purposes), (b) Hedge
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary and (c) any Hedge Agreements required to be
entered into pursuant to the terms and conditions of this Agreement.

 

8.13         Changes in Fiscal Periods. Permit the fiscal year of the Borrower
to end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters.

 

8.14         Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits, limits or imposes any condition upon the
ability of any Group Member to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
other than (a) this Agreement and the other Loan Documents, (b) the Interim Loan
Documents as in effect on the date hereof, (c) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed

 

92

--------------------------------------------------------------------------------


 

thereby) and (d) as may be required by a Governmental Authority in connection
with the Transaction.

 

8.15                           Clauses Restricting Subsidiary Distributions.
Enter into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary of the Borrower to (a) make
Restricted Payments in respect of any Capital Stock of such Subsidiary held by,
or pay any Indebtedness owed to, the Borrower or any other Subsidiary of the
Borrower, (b) make loans or advances to, or other Investments in, the Borrower
or any other Subsidiary of the Borrower or (c) transfer any of its assets to the
Borrower or any other Subsidiary of the Borrower, except for such encumbrances
or restrictions existing under or by reason of (i) any restrictions existing
under the Loan Documents, (ii) any restrictions or encumbrances existing under
the Interim Loan Documents as in effect on the date hereof, and (iii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary.

 

8.16         Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement (or in the case of
Constellation and its Subsidiaries, after giving effect to the Acquisition) or
that are reasonably related, ancillary or complementary thereto.

 

8.17         Amendment to Scheme. If the Offer Conversion has not occurred:

 

(a)                                  Take any action (and shall procure that no
person acting in concert with it takes any action) which will result in it
becoming obliged to make an offer for Constellation Shares under Rule 9 of the
City Code, unless consented to in writing by the Senior Administrative Agent;

 

(b)                                 Except as otherwise permitted in this
Section 8.17, as contemplated by Section 7.11 and as otherwise agreed to in
writing by the Senior Administrative Agent, amend (and shall use reasonable
endeavors to ensure that there is no amendment to) the Scheme where any such
amendment would be material and adverse to the interests of the Lenders
(including any increase to the cash consideration payable pursuant to the Scheme
above the amount specified in the Scheme Press Release (including as a result of
any open market purchase or privately negotiated purchase at a higher price
resulting in a mandatory increase in the cash consideration payable pursuant to
the Scheme Document)) unless either:

 

(i)                   the Senior Administrative Agent has given its consent; or

 

(ii)                (other than any increase to the cash consideration payable
pursuant to the Scheme above the amount specified in the Scheme Press Release)
to the extent required by the City Code, the Panel, the OFT, the Competition
Commission, the Court or any other court having relevant jurisdiction or any
other regulatory authority with whose direction the Borrower or Bidco is
required

 

93

--------------------------------------------------------------------------------


 

by law or in accordance with customary practice should comply in respect of the
Scheme.

 

(c)                                  Waive (and shall use reasonable efforts to
ensure that there is no waiver of) or declare or treat as satisfied any
condition of the Scheme unless:

 

(i)                                     such waiver, declaration or consent
would not be material and adverse to the interests of the Lenders; or

 

(ii)                                  the Senior Administrative Agent has given
its consent; or

 

(iii)                               to the extent required by the City Code, the
Panel, the OFT, the Competition Commission, the Court or any other court of
relevant jurisdiction or any other regulatory authority with whose direction the
Borrower or Bidco is required by law or in accordance with customary practice
should comply in respect of the Scheme.

 

8.18                            Amendments to Offer. If the Offer Conversion has
occurred:

 

(a)                                  Take any action (and shall procure that no
person acting in concert with it takes any action) which will result in it
becoming obliged to make an offer for Constellation Shares under Rule 9 of the
City Code, unless consented to in writing by the Senior Administrative Agent;

 

(b)                                 Except as otherwise permitted in this
Section 8.18 and as otherwise agreed to in writing by the Senior Administrative
Agent, amend (and shall use reasonable endeavors to ensure that there is no
amendment to) the Offer (other than the acceptance condition (as provided in
Section 6.2(b)) where any such amendment would be material and adverse to the
interests of the Lenders (including any increase to the cash consideration
payable pursuant to the Offer Document above the amount specified in the Offer
Press Release (including as a result of any open market purchase or privately
negotiated purchase at a higher price resulting in a mandatory increase in the
cash consideration payable pursuant to the Offer Document)) unless either:

 

(i)                                     the Senior Administrative Agent has
given its consent; or

 

(ii)                                  (other than any increase to the cash
consideration payable pursuant to the Offer Document above the amount specified
in the Offer Press Release) to the extent required by the City Code, the Panel,
the OFT, the Competition Commission, the Court or any other court having
relevant jurisdiction or any other regulatory authority with whose direction the
Borrower

 

94

--------------------------------------------------------------------------------


 

or Bidco is required by law or in accordance with customary practice should
comply in respect of such bid.

 

(c)                                  Waive (and shall use reasonable efforts to
ensure that there is no waiver of) or declare or treat as satisfied (or publish
any intention to declare or treat as satisfied) any condition of the Offer
(other than the acceptance condition (as provided in Section 6.2(b)) if the
Panel would allow the Offer to lapse as a result of the failure to satisfy that
condition unless:

 

(i)                                     such waiver, declaration or consent
would not be material and adverse to the interests of the Lenders; or

 

(ii)                                  the Senior Administrative Agent has given
its consent; or

 

(iii)                               to the extent required by the City Code, the
Panel, the OFT, the Competition Commission, the Court or any other court of
relevant jurisdiction or any other regulatory authority with whose direction the
Borrower or Bidco is required by law or in accordance with customary practice
should comply in respect of such bid.

 

8.19                            Blocked Accounts. At any time prior to two
Business Days following the Funding Date, withdraw any amounts on deposit in any
Blocked Account except to (a) satisfy the terms of the Offer or Scheme and fund
a portion of the Acquisition consideration, (b) repay the Interim Loans or
(c) deposit such amounts in an Escrow Account.

 

SECTION 9.                       EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a)                                  the Borrower shall fail to pay any
principal of any Loan or Reimbursement Obligation when due in accordance with
the terms hereof; or the Borrower shall fail to pay any interest on any Loan or
Reimbursement Obligation, or any other amount payable hereunder or under any
other Loan Document, within five days after any such interest or other amount
becomes due in accordance with the terms hereof; or

 

(b)                                 any representation or warranty made or
deemed made by any Loan Party herein or in any other Loan Document or that is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement or any such other
Loan Document shall prove to have been inaccurate in any material respect on or
as of the date made or deemed made; or

 

95

--------------------------------------------------------------------------------


 

(c)                                  any Loan Party shall default in the
observance or performance of any agreement contained in clause (i) or (ii) of
Section 7.4(a) (with respect to the Borrower only), Section 7.7(a), Section 7.17
or Section 8 of this Agreement or Sections 5.5 and 5.7(b) of the Guarantee and
Collateral Agreement; or

 

(d)                                 any Loan Party shall default in the
observance or performance of any other agreement contained in this Agreement or
any other Loan Document (other than as provided in paragraphs (a) through (c) of
this Section), and such default shall continue unremedied for a period of 30
days after notice to the Borrower from the Senior Administrative Agent or the
Required Lenders; or

 

(e)                                  any Group Member (i) defaults in making any
payment of any principal of any Indebtedness (including any Guarantee Obligation
or Hedge Agreement, but excluding the Loans) on the scheduled or original due
date with respect thereto; or (ii) defaults in making any payment of any
interest on any such Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or
(iii) defaults in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $5,000,000; or

 

(f)                                    (i) any Group Member other than an
Immaterial Subsidiary shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, administration, examination, receivership,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a liquidator, administrator, administrative receiver,
examiner, receiver, trustee, custodian, conservator or other similar official
for it or for all or any substantial part of its assets, or any Group Member
other than an Immaterial Subsidiary shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against any Group
Member other than an Immaterial Subsidiary any case, proceeding or other action
of a nature referred to in clause (i) above that (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against any

 

96

--------------------------------------------------------------------------------


 

Group Member other than an Immaterial Subsidiary any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any Group Member other than an Immaterial Subsidiary shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) any Group Member other than an Immaterial Subsidiary shall generally not,
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due and, in the case of any subsidiary of the Borrower
incorporated in any jurisdiction in the United Kingdom or Ireland, ignoring the
deeming provisions of Section 123(1)(a) of the Insolvency Act 1986 and
Section 214 of the Companies Act, 1963 of Ireland; or

 

(g)                                 (i)  any Person shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan, (ii) any “accumulated funding deficiency” (as
defined in Section 302 of ERISA), whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise on
the assets of any Group Member other than an Immaterial Subsidiary or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee would be reasonably likely to result in the termination of such Plan for
purposes of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for
purposes of Title IV of ERISA, (v) any Group Member other than an Immaterial
Subsidiary or any Commonly Controlled Entity shall, or is reasonably likely to,
incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses
(i) through (vi) above, such event or condition, together with all other such
events or conditions, if any, could reasonably be expected to have a Material
Adverse Effect; or

 

(h)                                 one or more judgments or decrees shall be
entered against any Group Member involving in the aggregate a liability (not
paid or fully covered by insurance as to which the relevant insurance company
has acknowledged coverage) of $5,000,000 or more, and all such judgments or
decrees shall not have been vacated, discharged, stayed or bonded pending appeal
within 30 days from the entry thereof; or

 

(i)                                     any of the Security Documents shall
cease, for any reason, to be in full force and effect, or any Loan Party or any
Affiliate of any Loan Party shall so assert, or any Lien created by any of the
Security Documents shall cease to be enforceable and of the same effect and
priority purported to be created thereby; or any Loan Party shall so assert; or

 

(j)                                     the guarantee contained in Section 2 of
the Guarantee and Collateral Agreement shall cease, for any reason, to be in
full force and effect or any Loan Party or any Affiliate of any Loan Party shall
so assert; or

 

97

--------------------------------------------------------------------------------


 

(k)                                  (i) any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) shall become, or obtain rights (whether by means
or warrants, options or otherwise) to become, the “beneficial owner” (as defined
in Rules 13(d)-3 and 13(d) 5 under the Exchange Act), directly or indirectly, of
more than 35% of the outstanding common stock of the Borrower; or (ii) the board
of directors of the Borrower shall cease to consist of a majority of Continuing
Directors;

 

then, and in any such event, subject to the provisions of Section 6.4 (Certain
Funds), (A) if such event is an Event of Default specified in clause (i) or
(ii) of paragraph (f) above with respect to the Borrower, automatically the
Commitments shall immediately terminate and the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) shall immediately become due and payable, and
(B) if such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Required Lenders, the Senior
Administrative Agent may, or upon the request of the Required Lenders, the
Senior Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Senior Administrative Agent may, or upon the request of
the Required Lenders, the Senior Administrative Agent shall, by notice to the
Borrower, declare the Loans hereunder (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents (including
all amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Senior Administrative Agent an amount
equal to the aggregate then undrawn and unexpired amount of such Letters of
Credit. Amounts held in such cash collateral account shall be applied by the
Senior Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents and any
Specified Hedge Agreements. After all such Letters of Credit shall have expired
or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents and any Specified Hedge Agreements shall have been paid in
full, the balance, if any, in such cash collateral account shall be returned to
the Borrower (or such other Person as may be lawfully entitled thereto). Except
as expressly provided above in this Section, presentment, demand, protest and
all other notices of any kind are hereby expressly waived by the Borrower.

 

SECTION 10.                 THE AGENTS

 

10.1                            Appointment. (a)  Each Lender (and, if
applicable, each other Secured Party) hereby irrevocably designates and appoints
each Agent as the agent of such Lender (and,

 

 

98

--------------------------------------------------------------------------------


 

if applicable, each other Secured Party) under this Agreement and the other Loan
Documents, and each such Lender (and, if applicable, each other Secured Party)
irrevocably authorizes such Agent, in such capacity, to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
such Agent by the terms of this Agreement and the other Loan Documents, together
with such other powers as are reasonably incidental thereto. Each Agent hereby
accepts such appointment. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender or other Secured Party, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Agent.

 

(b)                                 Each of the Secured Parties hereby
irrevocable designates and appoints Morgan Stanley & Co. Incorporated as Senior
Collateral Agent and security trustee of such Secured Party under this Agreement
and the other Loan Documents (in such capacity, the “Senior Collateral Agent”),
and each such Secured Party irrevocably authorizes the Senior Collateral Agent,
in such capacity, to take such action on its behalf as are necessary or
advisable with respect to the Collateral under this Agreement or any of the
other Loan Documents, together with such powers as are reasonably incidental
thereto. The Senior Collateral Agent hereby accepts such appointment.

 

(c)                                  Each Lender acknowledges the terms of the
Security Trust Deed and, in particular, the terms, basis and limitation on which
the Senior Collateral Agent holds the Transaction Security (as defined therein)
and specifically agrees and accepts (i) such terms, basis and limitation;
(ii) that the Senior Collateral Agent shall, as trustee, have only those duties,
obligations and responsibilities expressly specified in the Security Trust Deed;
(iii) the limitation and exclusion of the Senior Collateral Agent’s liability as
set out therein; and (iv) all other provisions of the Security Trust Deed as if
it were a party thereto.

 

10.2                            Delegation of Duties. Each Agent may execute any
of its duties under this Agreement and the other Loan Documents by or through
agents or attorneys in fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. No Agent shall be responsible
for the negligence or misconduct of any agents or attorneys in fact selected by
it with reasonable care.

 

10.3                            Exculpatory Provisions. Neither any Agent nor
any of their respective officers, directors, employees, agents, attorneys in
fact or affiliates shall be (i) liable for any action lawfully taken or omitted
to be taken by it or such Person under or in connection with this Agreement or
any other Loan Document (except to the extent that any of the foregoing are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders or any other
Secured Party for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or any Specified Hedge Agreement or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agents

 

 

99

--------------------------------------------------------------------------------


 

under or in connection with, this Agreement or any other Loan Document or any
Specified Hedge Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or any Specified Hedge Agreement or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder. The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document or any Specified Hedge
Agreement, or to inspect the properties, books or records of any Loan Party.

 

10.4                            Reliance by Agents. Each Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
such Agent. The Senior Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Senior Administrative Agent. Each Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or, if so specified by this Agreement, all Lenders) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Agents shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or,
if so specified by this Agreement, all Lenders), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
and all future holders of the Loans and all other Secured Parties.

 

10.5                            Notice of Default. No Agent shall be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless such Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the Senior
Administrative Agent receives such a notice, the Senior Administrative Agent
shall give notice thereof to the Lenders. The Senior Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement); provided that unless and until the Senior Administrative Agent
shall have received such directions, the Senior Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable in
the best interests of the Secured Parties.

 

10.6                            Non Reliance on Agents and Other Lenders. Each
Lender (and, if applicable, each other Secured Party) expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, attorneys in fact or affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender
or any other Secured Party.

 

 

100

--------------------------------------------------------------------------------


 

Each Lender (and, if applicable, each other Secured Party) represents to the
Agents that it has, independently and without reliance upon any Agent or any
other Lender or any other Secured Party, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement or
any Specified Hedge Agreement. Each Lender (and, if applicable, each other
Secured Party) also represents that it will, independently and without reliance
upon any Agent or any other Lender or any other Secured Party, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents or any Specified Hedge
Agreement, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Senior Administrative Agent hereunder, the Senior Administrative Agent shall
not have any duty or responsibility to provide any Lender or any other Secured
Party with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Senior Administrative Agent or any of its officers, directors,
employees, agents, attorneys in fact or affiliates.

 

10.7                            Indemnification. The Lenders agree to indemnify
each Agent in its capacity as such (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so), ratably according
to their respective Aggregate Exposure Percentages in effect on the date on
which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Aggregate
Exposure Percentages immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents, any Specified
Hedge Agreement or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by such Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

 

10.8                            Agent in Its Individual Capacity. Each Agent and
its affiliates may make loans to, accept deposits from and generally engage in
any kind of business with any Loan Party as though such Agent were not an Agent.
With respect to its Loans made or renewed by it and with respect to any Letter
of Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and

 

 

101

--------------------------------------------------------------------------------


 

may exercise the same as though it were not an Agent, and the terms “Lender”,
“Lenders”, “Secured Party” and “Secured Parties” shall include each Agent in its
individual capacity.

 

10.9                            Successor Agents. (a)  The Senior Administrative
Agent and the Senior Collateral Agent may resign as Senior Administrative Agent
and Senior Collateral Agent, respectively, upon 30 days’ notice to the Lenders
and the Borrower. If the Senior Administrative Agent or Senior Collateral Agent,
as applicable, shall resign as Senior Administrative Agent or Senior Collateral
Agent, as applicable, under this Agreement and the other Loan Documents, then
the Required Lenders shall appoint from among the Lenders a successor agent for
the Lenders, which successor agent shall (unless an Event of Default under
Section 9(a) or Section 9(f) with respect to the Borrower shall have occurred
and be continuing) be subject to approval by the Borrower (which approval shall
not be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of the Senior Administrative Agent or
Senior Collateral Agent, as applicable, and the term “Senior Administrative
Agent” or “Senior Collateral Agent,” as applicable, shall mean such successor
agent effective upon such appointment and approval, and the former Senior
Administrative Agent’s, or Senior Collateral Agent’s, as applicable, rights,
powers and duties as Senior Administrative Agent or Senior Collateral Agent, as
applicable, shall be terminated, without any other or further act or deed on the
part of such former Senior Administrative Agent or Senior Collateral Agent, as
applicable, or any of the parties to this Agreement or any holders of the Loans.
If no successor agent has accepted appointment as Senior Administrative Agent or
Senior Collateral Agent, as applicable, by the date that is 30 days following a
retiring Senior Administrative Agent’s or Senior Collateral Agent’s, as
applicable, notice of resignation, the retiring Senior Administrative Agent’s or
Senior Collateral Agent’s, as applicable, resignation shall nevertheless
thereupon become effective and the Lenders shall assume and perform all of the
duties of the Senior Administrative Agent or Senior Collateral Agent, as
applicable, hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. After any retiring Senior Administrative
Agent’s or Senior Collateral Agent’s, as applicable, resignation as Senior
Administrative Agent or Senior Collateral Agent, as applicable, the provisions
of this Section 10 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Senior Administrative Agent or Senior Collateral
Agent, as applicable, under this Agreement and the other Loan Documents.

 

(b)                                 The Syndication Agent may, at any time, by
notice to the Lenders and the Senior Administrative Agent, resign as Syndication
Agent hereunder, whereupon the duties, rights, obligations and responsibilities
of the Syndication Agent hereunder shall automatically be assumed by, and inure
to the benefit of, the Senior Administrative Agent, without any further act by
the Syndication Agent, the Senior Administrative Agent or any Lender.

 

10.10                      Agents Generally. Except as expressly set forth
herein, no Agent shall have any duties or responsibilities hereunder in its
capacity as such.

 

10.11                      The Lead Arranger. The Lead Arranger, in its capacity
as such, shall have no duties or responsibilities, and shall incur no liability,
under this Agreement and other Loan Documents.

 

102

--------------------------------------------------------------------------------


 

10.12                      Additional Collateral Agents. (a)  Whenever the
Senior Collateral Agent shall deem it necessary or prudent, the Senior
Collateral Agent shall take such action (including, to the extent required, the
execution and delivery of an agreement supplemental hereto and such other
instruments and agreements) as may be necessary or proper to constitute one or
more Persons approved by the Senior Collateral Agent and, unless a Default or
Event of Default has occurred and is continuing, (x) if such Additional
Collateral Agent is an Affiliate of the Senior Collateral Agent, reasonably
acceptable to the Borrower or (y) if such Additional Collateral Agent is not an
Affiliate of the Senior Collateral Agent, acceptable to the Borrower in its sole
and absolute discretion, either to act as an additional collateral agent of all
or any part of the Collateral, jointly with the Senior Collateral Agent, or to
act as a separate collateral agent or trustee of all or any part of the
Collateral (any such additional or separate agent or trustee being herein called
an “Additional Collateral Agent”), in any such case with such powers as may be
granted pursuant to such action, and to vest in such Person as an Additional
Collateral Agent any property, title, right or power of the Senior Collateral
Agent deemed necessary or advisable by the Senior Collateral Agent, subject to
the remaining provisions of this Section 10.12. The Senior Collateral Agent
may execute, deliver and perform any deed, conveyance, assignment or other
instrument in writing as may be required by any Additional Collateral Agent for
more fully and certainly vesting in and confirming to it, him or her any
property, title, right or power which by the terms of such agreement
supplemental hereto is expressed to be conveyed or conferred to or upon such
Additional Collateral Agent.

 

(b)                                 Each Additional Collateral Agent shall, to
the extent permitted by law, be appointed and act, and the Senior Collateral
Agent shall act, subject to the following provisions and conditions:

 

(i)                                     all powers, duties, obligations and
rights conferred upon the Senior Collateral Agent in respect of the receipt,
custody, investment and payment of moneys, shall be exercised solely by the
Senior Collateral Agent;

 

(ii)                                  all other rights, powers, duties and
obligations conferred or imposed upon the Senior Collateral Agent shall be
conferred or imposed upon and exercised or performed by such Additional
Collateral Agent jointly with the Senior Collateral Agent, except to the extent
the Senior Collateral Agent shall be unable for any reason to perform such act
or acts, in which event such rights, powers, duties and obligations (including
the holding of title to any part of the Collateral) shall be exercised and
performed by such Additional Collateral Agent;

 

(iii)                               no power hereby given to, or with respect to
which it is hereby provided may be exercised by, such Additional Collateral
Agent shall be exercised hereunder by such Additional Collateral Agent except
jointly with, or with the consent of, the Senior Collateral Agent;

 

103

--------------------------------------------------------------------------------


 

(iv)                              such Additional Collateral Agent shall act
only upon and to the extent of written instructions from the Senior Collateral
Agent and no other party, and such Additional Collateral Agent shall not be
required to take and shall not be responsible for taking any action as
Additional Collateral Agent under any Security Document or this Agreement unless
it has received such written instructions from the Senior Collateral Agent; and

 

(v)                                 the Senior Collateral Agent shall not be
personally liable by reason of any act or omission of such Additional Collateral
Agent hereunder, nor shall such Additional Collateral Agent be personally liable
by reason of any act or omission of the Senior Collateral Agent or any other
Additional Collateral Agent hereunder.

 

If at any time the Senior Collateral Agent shall deem it no longer necessary or
prudent, the Senior Collateral Agent shall execute and deliver an agreement
supplemental hereto and all other instruments and agreements necessary or proper
to remove any Additional Collateral Agent.

 

(c)                                  Any Additional Collateral Agent may at any
time by an instrument in writing constitute the Senior Collateral Agent its
agent or attorney-in-fact, with full power and authority, to the extent which
may be authorized by law, to do all acts and things and exercise all discretion
which it is authorized or permitted to do or exercise, for and in its behalf and
in its name. In case any Additional Collateral Agent shall become incapable of
acting, resign or be removed, all the assets, property, rights, powers, trusts,
duties and obligations of such Additional Collateral Agent, so far as permitted
by law, shall vest in and be exercised by the Senior Collateral Agent, without
the appointment of a new successor to such Additional Collateral Agent unless
and until a successor is appointed in the manner hereinbefore provided.

 

(d)                                 Any request, approval or consent in writing
by the Senior Collateral Agent to any Additional Collateral Agent shall be
sufficient warrant to such Additional Collateral Agent to take such action as
may be so requested, approved or consented.

 

(e)                                  Each Additional Collateral Agent appointed
pursuant to this Section 10.12 shall be subject to, and shall have the benefits
of, the provisions of this Agreement and each of the other Loan Documents
insofar as they apply to the Senior Collateral Agent.

 

SECTION 11.                 MISCELLANEOUS

 

11.1                            Amendments and Waivers. Neither this Agreement,
any other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 11.1. The Required Lenders and each Loan Party party to the relevant
Loan Document may, or, with the written consent of the Required Lenders, the
Senior Administrative Agent and each Loan Party party to the relevant Loan

 

104

--------------------------------------------------------------------------------


 

Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Senior Administrative Agent, as the case may be, may specify in such
instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (i) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, extend the scheduled date of any amortization payment in
respect of any Term Loan, reduce the stated rate of any interest or fee payable
hereunder (except (x) in connection with the waiver of applicability of any
post-default increase in interest rates, which waiver shall be effective with
the consent of the Majority Facility Lenders of each adversely affected Facility
and (y) that any amendment or modification of the financial covenants or defined
terms used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Commitment or amend, modify
or waive any provision of Section 4.8, in each case without the written consent
of each Lender directly affected thereby; (ii) eliminate or reduce the voting
rights of any Lender under this Section 11.1 without the written consent of such
Lender; (iii) reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral, release all or substantially
all of the Guarantors from their obligations under the Guarantee and Collateral
Agreement or amend clause (a)(i), (b)(iii) or (c)(iii) of the definition of
Certain Funds Period, in each case without the written consent of all Lenders;
(iv) amend, modify or waive any condition precedent to any extension of credit
under the Revolving Facility set forth in Section 6.3 (including in connection
with any waiver of an existing Default or Event of Default) without the written
consent of the Majority Facility Lenders with respect to the Revolving Facility;
(v) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility; (vi) amend, modify or waive any provision of Section 10
without the written consent of each Agent adversely affected thereby;
(vii) amend, modify or waive any provision of Section 11.6 to further restrict
any Lender’s ability to assign or otherwise transfer its obligations hereunder
without the written consent of all Lenders; (viii) amend, modify or waive any
provision of Section 3.3 or 3.4 without the written consent of the Swingline
Lender; (ix) amend, modify or waive any provision of Sections 3.7 to 3.14
without the written consent of the Issuing Lender and (x) amend, modify or waive
(A) any provision of any Loan Document so as to alter the ratable treatment of
the Borrower Hedge Agreement Obligations and Borrower Credit Agreement
Obligations or (B) the definition of “Qualified Counterparty,” “Specified Hedge
Agreement,” “Senior Obligations,” or “Borrower Hedge Agreement Obligations,” in
each case in a manner adverse to any Qualified Counterparty with Senior
Obligations then outstanding without the written consent of any such Qualified
Counterparty. Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Agents and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or

 

105

--------------------------------------------------------------------------------


 

Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Senior
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
Revolving Extensions of Credit and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Majority Facility
Lenders.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Senior Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Term Loans (“Refinanced Term Loans”)
with a replacement term loan tranche hereunder (“Replacement Term Loans”),
provided that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Refinanced Term Loans,
(b) the Applicable Margin for such Replacement Term Loans shall not be higher
than the Applicable Margin for such Refinanced Term Loans, (c) the weighted
average life to maturity of such Replacement Term Loans shall not be shorter
than the weighted average life to maturity of such Refinanced Term Loans at the
time of such refinancing and (d) all other terms applicable to such Replacement
Term Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 

11.2                            Notices. (a)  All notices and other
communications provided for hereunder shall be either (i) in writing (including
telecopy or e-mail communication) and mailed, telecopied or delivered or (ii) as
and to the extent set forth in Section 11.2(b) and in the proviso to this
Section 11.2(a), in an electronic medium and as delivered as set forth in
Section 11.2(b) if to the Borrower, at its address at 10240 Sorrento Valley
Road, San Diego, CA 92121, Attention: Chief Financial Officer; if to the Senior
Collateral Agent, at its address at One Pierrepont Plaza, 7th Floor, 300 Cadman
Plaza West, Brooklyn, NY 11201, Attention: Erma Dell’Aquila , E-mail Address:
Erma.Dell’Aquila@morganstanley.com, with a copy to Morgan Stanley Senior
Funding, Inc., One Pierrepont Plaza, 7th Floor, 300 Cadman Plaza West, Brooklyn,
NY 11201,

 

106

--------------------------------------------------------------------------------


 

Attention: Edward Henley, E-mail Address: Edward.Henley@morganstanley.com; and
if to the Senior Administrative Agent, at its address at One Pierrepont Plaza,
7th Floor, 300 Cadman Plaza West, Brooklyn, NY 11201, Attention: Erma
Dell’Aquila, E-mail Address: Erma.Dell’Aquila@morganstanley.com, with a copy to
Morgan Stanley Senior Funding, Inc., One Pierrepont Plaza, 7th Floor, 300 Cadman
Plaza West, Brooklyn, NY 11201, Attention: Edward Henley, E-mail Address:
Edward.Henley@morganstanley.com; or, as to any party, at such other address as
shall be designated by such party in a written notice to the other parties;
provided, however, that materials and information described in Section 11.2(b)
shall be delivered to the Senior Administrative Agent in accordance with the
provisions thereof or as otherwise specified to the Borrower by the Senior
Administrative Agent. All such notices and other communications shall, when
mailed, be effective four days after having been mailed, and when telecopied or
E-mailed, be effective when properly transmitted, except that notices and
communications to any Agent pursuant to Sections 2, 3, 4, 6 and 10 shall not be
effective until received by such Agent. Delivery by telecopier of an executed
counterpart of a signature page to any amendment or waiver of any provision of
this Agreement or the Notes or of any Exhibit hereto to be executed and
delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.

 

(b)                                 The Borrower hereby agrees that it will
provide to the Senior Administrative Agent all information, documents and other
materials that it is obligated to furnish to the Senior Administrative Agent
pursuant to the Loan Documents, including, without limitation, all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that (i)
relates to a request for a new, or a conversion of an existing, borrowing or
other extension of credit (including any election of an interest rate or
interest period relating thereto), (ii) relates to the payment of any principal
or other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any default or event of default under this Agreement or
(iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any borrowing or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Senior Administrative Agent
to an electronic address specified by the Senior Administrative Agent to the
Borrower. In addition, the Borrower agrees to continue to provide the
Communications to the Agents in the manner specified in the Loan Documents but
only to the extent requested by the Senior Administrative Agent. The Borrower
further agrees that the Senior Administrative Agent may make the Communications
available to the Lenders by posting the Communications on Intralinks or a
substantially similar secure electronic transmission system (the “Platform”).

 

(c)           THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-

 

107

--------------------------------------------------------------------------------


 

INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR
THE PLATFORM. IN NO EVENT SHALL THE SENIOR ADMINISTRATIVE AGENT OR ANY OF ITS
AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY
TO THE BORROWER, ANY LENDER PARTY OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF
ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL
OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE SENIOR ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

The Senior Administrative Agent agrees that the receipt of the Communications by
the Senior Administrative Agent at its e-mail address set forth above shall
constitute effective delivery of the Communications to the Senior Administrative
Agent for purposes of the Loan Documents. Each Lender agrees that notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Senior Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address. Nothing herein shall
prejudice the right of the Senior Administrative Agent or any Lender to give any
notice or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

 

11.3         No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of any Agent or any Lender, any right, remedy, power
or privilege hereunder or under the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

11.4         Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

11.5         Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse each Agent for all its reasonable out of pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement

 

108

--------------------------------------------------------------------------------


 

or modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of counsel to such Agent and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrower (i) prior to the Effective Date (in the case of
amounts to be paid on the Effective Date), (ii) prior to the Funding Date (in
the case of amounts to be paid on the Funding Date) and (iii) from time to time
thereafter on a quarterly basis or such other periodic basis as such Agent shall
deem appropriate, (b) to pay or reimburse each Lender and Agent for all its
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other
documents, including the fees, charges and disbursements of counsel (including
the allocated fees and expenses of in-house counsel) to each Lender and of
counsel to such Agent, (c) to pay, indemnify, and hold each Lender and Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify, and hold
each Lender and Agent and their respective officers, directors, employees,
affiliates, agents and controlling persons (each, an “Indemnitee”) harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents
(regardless of whether any Loan Party is or is not a party to any such actions
or suits) and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Group
Member or any of the Properties and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”), provided, that the Borrower
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 11.5 shall be payable not later than 10 days after written
demand therefor. Statements payable by the Borrower pursuant to this Section
11.5 shall be submitted to the Chief Financial Officer (Telephone No. (858)
320-8081) (Telecopy No. (858) 784-4081), at the address of the Borrower set
forth in Section 11.2, or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Senior Administrative
Agent. The agreements in this Section 11.5 shall survive repayment of the Term
Loans and all other amounts payable hereunder.

 

109

--------------------------------------------------------------------------------


 

11.6         Successors and Assigns; Participations and Assignments. (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.

 

(b)           (i)  Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Term Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld, delayed
or conditioned of):

 

(A)       the Borrower, provided that no consent of the Borrower shall be
required for an (x) assignment to a Lender, an affiliate of a Lender, an
Approved Fund of a Lender or, if an Event of Default has occurred and is
continuing, any other Person and (y) any assignment by the Senior Administrative
Agent (or its affiliates) to an Eligible Assignee prior to a Successful
Syndication; and

 

(B)        the Senior Administrative Agent, provided that no consent of the
Senior Administrative Agent shall be required for (x) an assignment to an
Assignee that is a Lender immediately prior to giving effect to such assignment,
except in the case of an assignment of a Revolving Commitment to an Assignee
that does not already have a Revolving Commitment, (y) any assignment by the
Senior Administrative Agent (or its affiliates) or (z) any assignment of Term
Loans; and

 

(C)        in the case of any assignment of a Revolving Commitment, the Issuing
Lender and the Swingline Lender.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)       except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund of a Lender, an assignment effected by the Senior
Administrative Agent in connection with the initial syndication of the
Commitments or an assignment of the entire remaining amount of the assigning
Lender’s Commitments or Loans under any Facility, the amount of the Commitments
or Loans of the assigning Lender

 

110

--------------------------------------------------------------------------------


 

subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Senior
Administrative Agent) shall not be less than $1,000,000 (in the case of the Term
Commitments or Term Loans) or $5,000,000 (in the case of the Revolving
Commitments or Revolving Loans) unless each of the Borrower and the Senior
Administrative Agent otherwise consent, provided that (1) no such consent of the
Borrower shall be required if an Event of Default has occurred and is continuing
and (2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;

 

(B)        except in the case of assignments pursuant to clause (iii) below, the
parties to each assignment shall execute and deliver to the Senior
Administrative Agent an Assignment and Assumption;

 

(C)        except in the case of assignments pursuant to clause (iii) below, the
Assignee, if it shall not be a Lender, shall deliver to the Senior
Administrative Agent an administrative questionnaire; and

 

(iii)          Notwithstanding anything in this Section 11.6 to the contrary, a
Lender may assign any or all of its rights hereunder to an Affiliate of such
Lender or an Approved Fund of such Lender without (a) providing any notice
(including, without limitation, any administrative questionnaire) to the Senior
Administrative Agent or any other Person or (b) delivering an executed
Assignment and Assumption to the Senior Administrative Agent, provided that (A)
such assigning Lender shall remain solely responsible to the other parties
hereto for the performance of its obligations under this Agreement, (B) the
Borrower, the Senior Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such assigning Lender in
connection with such assigning Lender’s rights and obligations under this
Agreement until an Assignment and Assumption and an administrative questionnaire
have been delivered to the Senior Administrative Agent, (C) the failure of such
assigning Lender to deliver an Assignment and Assumption or administrative
questionnaire to the Senior Administrative Agent or any other Person shall not
affect the legality, validity or binding effect of such assignment and (D) an
Assignment and Assumption between an assigning Lender and its Affiliate or
Approved Fund shall be effective as of the date specified in such Assignment and
Assumption.

 

(iv)          Except as otherwise provided in clause (iii) above, subject to
acceptance and recording thereof pursuant to paragraph (b)(v) below, from and
after the effective date specified in each Assignment and Assumption the
Assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the

 

111

--------------------------------------------------------------------------------


 

extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 4.9, 4.10, 4.11 and 11.5). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 11.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

(v)           The Senior Administrative Agent, acting for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). Subject to the penultimate
sentence of this Section 11.6(b)(v), the entries in the Register shall be
conclusive, and the Borrower, the Senior Administrative Agent, the Issuing
Lender and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. In the case of an
assignment to an Affiliate or an Approved Fund of a Lender pursuant to Section
11.6(b)(iii), as to which an Assignment and Assumption and an administrative
questionnaire are not delivered to the Senior Administrative Agent, the
assigning Lender shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register (a “Related Party Register”) comparable to
the Register on behalf of the Borrower. The Register or Related Party Register
shall be available for inspection by the Borrower, the Issuing Lender and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(vi)          Except as otherwise provided in clause (iii) above, upon its
receipt of a duly completed Assignment and Assumption executed by an assigning
Lender and an Assignee, the Assignee’s completed administrative questionnaire
(unless the Assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the Senior
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. Except as otherwise provided in
clause (iii) above, no assignment shall be effective for purposes of this
Agreement unless and until it has been recorded in the Register (or, in the case
of an assignment pursuant to clause (iii) above, the applicable Related Party
Register) as provided in this Section 11.6(b).

 

112

--------------------------------------------------------------------------------


 

(c)           (i)  Any Lender may, without the consent of the Borrower or the
Senior Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Senior Administrative Agent, the Issuing Lender and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 11.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.9, 4.10 and 4.11 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.7(b) as though it were a Lender, provided such
Participant shall be subject to Section 11.7(a) as though it were a Lender.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 4.9 or 4.10 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. Any Participant that is a Non-U.S. Lender
shall not be entitled to the benefits of Section 4.10 unless such Participant
complies with Section 4.10(d).

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any other Person and may sell or securitize such
obligations, and this Section shall not apply to any such pledge or assignment
of a security interest or to any such sale or securitization; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto. In addition, notwithstanding anything to the contrary
contained herein, any Lender that is a Fund may (without the consent of or
notice to the Senior Administrative Agent or the Borrower) grant a security
interest in all or any portion of the Loans owing to it and the Notes (if any)
held by it to the trustee or other representative of holders of obligations
owed, or securities issued, by such Fund as security for such obligations or
securities, provided that unless and until such trustee or other representative
actually becomes a Lender in compliance with the other provisions of this
Section, (i) no such pledge shall release the pledging Lender from any of its
obligations under this Agreement and (ii) such trustee or other representative
shall not be entitled to exercise any of the rights of a Lender under this
Agreement and the Notes (if any) even though such trustee may

 

113

--------------------------------------------------------------------------------


 

have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

 

(e)           The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.

 

(f)            Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Senior Administrative Agent and
without regard to the limitations set forth in Section 11.6(b). Each of the
Borrower, each Lender and the Senior Administrative Agent hereby confirms that
it will not institute against a Conduit Lender or join any other Person in
instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.

 

(g)           Notwithstanding the foregoing, any assignments by the Senior
Administrative Agent and the Documentation Agent of their Loans and Commitments
hereunder prior to a Successful Syndication shall be made on a pro rata basis
between the Senior Administrative Agent (or its Affiliates) and the
Documentation Agent (or its Affiliates).

 

11.7         Adjustments; Set off. (a)  Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefitted Lender”)
shall, at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 9, receive any payment of
all or part of the Senior Obligations owing to it, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set off, pursuant to
events or proceedings of the nature referred to in Section 9(f), or otherwise),
in a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of the Senior Obligations owing to such other
Lender, such Benefitted Lender shall purchase for cash from the other Lenders a
participating interest in such portion of the Senior Obligations owing to each
such other Lender, or shall provide such other Lenders with the benefits of any
such collateral, as shall be necessary to cause such Benefitted Lender to share
the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.

 

(b)           In addition to any rights and remedies of the Lenders provided by
law, but subject to Section 6.4(b), each Lender shall have the right, without
prior notice to the

 

114

--------------------------------------------------------------------------------


 

Borrower, any such notice being expressly waived by the Borrower to the extent
permitted by applicable law, upon any amount becoming due and payable by the
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, as the case may be.
Each Lender agrees promptly to notify the Borrower and the Senior Administrative
Agent after any such setoff and application made by such Lender, provided that
the failure to give such notice shall not affect the validity of such setoff and
application.

 

11.8         Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Senior Administrative Agent.

 

11.9         Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.10       Integration. This Agreement and the other Loan Documents represent
the entire agreement of the Borrower, the Agents and the Lenders with respect to
the subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

11.11      GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

11.12       Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably
and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non exclusive general jurisdiction of the courts of the State of
New York sitting in the borough of Manhattan, the courts of the United States
for the Southern District of New York, and appellate courts from any thereof;

 

115

--------------------------------------------------------------------------------


 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 11.2 or at such other address of which the Senior
Administrative Agent shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

11.13       Acknowledgments. The Borrower hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)           no Agent or Lender has any fiduciary relationship with or duty to
the Borrower arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Agents and Lenders, on
one hand, and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

11.14       Releases of Guarantees and Liens; Termination. (a)  Notwithstanding
anything to the contrary contained herein or in any other Loan Document, each of
the Senior Administrative Agent and the Senior Collateral Agent is hereby
irrevocably authorized by each Secured Party (without requirement of notice to
or consent of any Secured Party except as expressly required by Section 11.1) to
take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document (including,
without limitation, the release of any Guarantor from its obligations if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder) or that has been consented to in

 

116

--------------------------------------------------------------------------------


 

accordance with Section 11.1 or (ii) under the circumstances described in
paragraph (b) below. The Lenders irrevocably authorize the Senior Administrative
Agent and Senior Collateral Agent, at their option and in their discretion, to
subordinate any Lien on any property granted to or held by either of them under
any Loan Document to the holder of any Lien on such property that is permitted
by Section 8.3(g).

 

(b)           At such time as (i) the Loans, the Reimbursement Obligations and
the other Senior Obligations (other than Unasserted Contingent Obligations and
obligations (other than Unasserted Contingent Obligations) under or in respect
of Hedge Agreements) shall have been paid in full (or cash collateralized in a
manner satisfactory to the Senior Administrative Agent), (ii) the Commitments
have been terminated and no Letters of Credit shall be outstanding and (iii) the
net termination liability under or in respect of, and other amounts due and
payable under, Specified Hedge Agreements at such time shall have been paid or
secured in the manner provided in such Specified Hedge Agreements or by a
collateral arrangement satisfactory to the relevant Qualified Counterparties in
their sole discretion, the Collateral shall be released from the Liens created
by the Security Documents, and the Security Documents and all obligations (other
than those expressly stated to survive such termination) of the Senior
Administrative Agent, the Senior Collateral Agent and each Loan Party under the
Security Documents shall terminate, all without delivery of any instrument or
performance of any act by any Person.

 

(c)           If the Acquisition shall not have been consummated upon the
expiration of the Certain Funds Period, this Agreement and all other Loan
Documents shall terminate without delivery of any instrument or performance of
any act by any Person.

 

11.15       Confidentiality. Each Agent and each Lender agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to any Agent, any other Lender or any
Affiliate of a Lender or any Approved Fund of a Lender, (b) subject to an
agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Hedge
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document, provided that, unless specifically
prohibited by applicable law or court order, each Lender shall notify the
Borrower of any request by any Governmental Authority or representative thereof
(other than any such request in connection with any examination of the financial
condition or

 

117

--------------------------------------------------------------------------------


 

other routine examination of such Lender by such Governmental Authority) for
disclosure of any such non-public information prior to disclosure of such
information.

 

11.16      WAIVERS OF JURY TRIAL. THE BORROWER, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

11.17       Patriot Act Notice. Each Lender and the Senior Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Loan Parties
that pursuant to the requirements of the Patriot Act, it may be required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Senior Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act. The
Borrower shall, and shall cause each of its Subsidiaries to, provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Senior Administrative Agent or any Lenders in order
to assist the Senior Administrative Agent and the Lenders in maintaining
compliance with the Patriot Act.

 

11.18       Delivery of Addenda. Each initial Lender may become a party to this
Agreement by delivering to the Senior Administrative Agent an Addendum duly
executed by such Lender.

 

11.19       Effect of Restatement. This Agreement shall, except as otherwise
expressly set forth herein, supersede the Senior Credit Agreement, dated as of
April 26, 2007 (the “Existing Credit Agreement”), among the Borrower, the Lead
Arranger, the agents identified therein and the lenders party thereto from and
after the date hereof (the “Restatement Date”). The parties hereto acknowledge
and agree, however, that (a) this Agreement and all other Loan Documents
executed and delivered herewith do not constitute a novation, payment and
reborrowing or termination of the Senior Obligations (under and as defined in
the Existing Credit Agreement) and the other Loan Documents as in effect prior
to the Restatement Date and (b) such Senior Obligations are in all respects
continuing with only the terms being modified as provided in this Agreement and
the other Loan Documents. The parties hereto further agree that all references
in the other Loan Documents to the Credit Agreement or the Senior Credit
Agreement shall be deemed to refer without further amendment to this Agreement.

 

118

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

WEBSENSE, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Sole Lead Arranger and Sole Bookrunner

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as a Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

119

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Senior Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MORGAN STANLEY & CO. INCORPORATED,
as Senior Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,
as Syndication Agent and as a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

KEY BANK NATIONAL ASSOCIATION,
as Co-Documentation Agent and as a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JP MORGAN CHASE BANK, N.A.,
as Co-Documentation Agent and as a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

120

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A,
as Co-Documentation Agent and as a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

121

--------------------------------------------------------------------------------


 

Annex A

 

PRICING GRID FOR REVOLVING LOANS, SWINGLINE LOANS
TERM LOANS AND COMMITMENT FEES

 

Pricing Level

 

Applicable Margin
for Eurodollar
Loans

 

Applicable Margin for
Base Rate Loans

 

Commitment Fee Rate

 

I

 

2.50

%

1.50

%

0.50

%

II

 

2.25

%

1.25

%

0.25

%

 

The Applicable Margin for Revolving Loans. Swingline Loans and Term Loans and
the Commitment Fee Rate shall be adjusted, on and after the first Adjustment
Date (as defined below) occurring after the completion of two full fiscal
quarters of the Borrower after the Funding Date, based on changes in the
Consolidated Leverage Ratio, with such adjustments to become effective on the
date (the “Adjustment Date”) that is three Business Days after the date on which
the relevant financial statements are delivered to the Senior Administrative
Agent and the Lender pursuant to Section 7.1 and to remain in effect until the
next adjustment to be effected pursuant to this paragraph. If any financial
statements referred to above are not delivered within the time periods specified
in Section 7.1, then, until the date that is three Business Days after the date
on which such financial statements are delivered, the highest rate set forth in
each column of the Pricing Grid shall apply. At any time when an Event of
Default has occurred and is continuing, the highest rate set forth in each
column of the Pricing Grid shall apply. On each Adjustment Date, the Applicable
Margin for Revolving Loans, Swingline Loans and Term Loans and the Commitment
Fee Rate shall be adjusted to be equal to the Applicable Margins and Commitment
Fee Rate opposite the Pricing Level determined to exist on such Adjustment Date
from the financial statements relating to such Adjustment Date.

 

As used herein, the following rules shall govern the determination of Pricing
Levels on each Adjustment Date:

 

“Pricing Level I”  shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is greater than 1.50 to 1.00.

 

“Pricing Level II”  shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than or equal to 1.50 to 1.00.

 

--------------------------------------------------------------------------------